Exhibit 10.1

 

Execution Version

 

Dated 8 March 2018

 

HILLENBRAND, INC. AND CERTAIN OF ITS SUBSIDIARIES

 

arranged by

 

COMMERZBANK AKTIENGESELLSCHAFT
(as Arranger)

 

with

 

COMMERZBANK FINANCE & COVERED BOND S.A.
(as Agent)

 

--------------------------------------------------------------------------------

 

SYNDICATED L/G FACILITY AGREEMENT

 

EUR 150,000,000

 

--------------------------------------------------------------------------------

 

[g79081kk01i001.jpg]

Die Welle
Reuterweg 20
60323 Frankfurt am Main, Germany
Tel:  +49.69.6062.6000

www.lw.com

 

Contact: Sibylle Münch

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS AND INTERPRETATION

1

2.

THE FACILITY

23

3.

PURPOSE

27

4.

CONDITIONS OF UTILISATION

27

5.

UTILISATION

28

6.

REBASING

34

7.

L/GS

35

8.

REPAYMENT

36

9.

PREPAYMENT AND CANCELLATION

37

10.

CASH COVER

40

11.

FEES

41

12.

TAX GROSS UP AND INDEMNITIES

44

13.

INCREASED COSTS

56

14.

OTHER INDEMNITIES

57

15.

MITIGATION BY THE LENDERS

59

16.

COSTS AND EXPENSES

59

17.

GUARANTEE AND INDEMNITY

60

18.

REPRESENTATIONS

63

19.

INFORMATION UNDERTAKINGS

67

20.

FINANCIAL COVENANTS

71

21.

GENERAL UNDERTAKINGS

75

22.

EVENTS OF DEFAULT

88

23.

CHANGES TO THE LENDERS

93

24.

CHANGES TO THE OBLIGORS

97

25.

ROLE OF THE AGENT AND THE ARRANGER

100

26.

CONDUCT OF BUSINESS BY THE FINANCE PARTIES

107

27.

SHARING AMONG THE FINANCE PARTIES

107

28.

PAYMENT MECHANICS

111

29.

SET-OFF

113

30.

NOTICES

113

31.

CALCULATIONS AND CERTIFICATES

116

32.

PARTIAL INVALIDITY

116

33.

REMEDIES AND WAIVERS

116

34.

AMENDMENTS AND WAIVERS

117

35.

CONFIDENTIALITY

119

36.

USA PATRIOT ACT

122

 

i

--------------------------------------------------------------------------------


 

37.

INTEREST RATE LIMITATION

122

38.

BORROWING FOR OWN BENEFIT

123

39.

GOVERNING LAW

123

40.

ENFORCEMENT

123

41.

WAIVER OF JURY TRIAL

124

42.

CONCLUSION OF THIS AGREEMENT (VERTRAGSSCHLUSS)

124

SCHEDULE 1

125

 

THE ORIGINAL PARTIES

125

SCHEDULE 2

128

 

CONDITIONS PRECEDENT

128

SCHEDULE 3

133

 

UTILISATION REQUEST

133

SCHEDULE 4

135

 

FORM OF ADDITIONAL COMMITMENT REQUEST

135

SCHEDULE 5

136

 

FORM OF INCREASE CONFIRMATION

136

SCHEDULE 6

139

 

FORM OF TRANSFER CERTIFICATE

139

SCHEDULE 7

143

 

FORM OF ACCESSION LETTER

143

SCHEDULE 8

144

 

FORM OF RESIGNATION LETTER

144

SCHEDULE 9

145

 

FORM OF COMPLIANCE CERTIFICATE

145

SCHEDULE 10

146

 

LMA FORM OF CONFIDENTIALITY UNDERTAKING

146

SCHEDULE 11

150

 

TIMETABLES

150

SCHEDULE 12

151

 

FORM OF PROCESS AGENT APPOINTMENT LETTER

151

SCHEDULE 13

152

 

COGS CONDITIONS

152

SCHEDULE 14

161

 

LIST OF INITIAL MATERIAL SUBSIDIARIES

161

SCHEDULE 15

162

 

FORM OF BANK GUARANTEE

162

SCHEDULE 16

164

 

LIST OF EXISTING L/GS

164

 

ii

--------------------------------------------------------------------------------


 

SCHEDULE 17

166

 

LIST OF EXISTING FINANCIAL INDEBTEDNESS AND EXISTING SECURITY

166

 

iii

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made between:

 

(1)                                HILLENBRAND, INC. (the “Company”);

 

(2)                                THE SUBSIDIARIES of the Company listed in
Part 1 (The Original Obligors) of Schedule Schedule 1 (The Original Parties) as
original borrowers (together with the Company the “Original Borrowers”);

 

(3)                                THE SUBSIDIARIES of the Company listed in
Part 1 (The Original Obligors) of Schedule Schedule 1 (The Original Parties) as
original guarantors (together with the Company the “Original Guarantors”);

 

(4)                                COMMERZBANK AKTIENGESELLSCHAFT as
coordinator, mandated lead arranger and bookrunner (the “Arranger”);

 

(5)                                THE FINANCIAL INSTITUTIONS listed in Part 2
(The Original Lenders) of Schedule Schedule 1 (The Original Parties) as lenders
(the “Original Lenders”) and as issuing banks; and

 

(6)                                COMMERZBANK FINANCE & COVERED BOND S.A. as
agent of the other Finance Parties (the “Agent”).

 

IT IS AGREED as follows:

 

1.                                     DEFINITIONS AND INTERPRETATION

 

1.1                              Definitions

 

In this Agreement:

 

“Acceptable Bank” means a bank or financial institution with a rating for its
long-term unsecured and non credit-enhanced debt obligations assigned by Moody’s
Investor Services, Inc., Standard & Poor’s Corporation or any other reputable
rating agency, such rating and agency to be reasonably acceptable to the
relevant Issuing Bank.

 

“Accession Letter” means a document substantially in the form set out in
Schedule 7 (Form of Accession Letter).

 

“Additional Borrower” means a company which becomes an Additional Borrower in
accordance with Clause 24 (Changes to the Obligors).

 

“Additional Commitment Request” means a notice substantially in the form set out
in Schedule 4 (Form of Additional Commitment Request).

 

“Additional Guarantor” means a company which becomes an Additional Guarantor in
accordance with Clause 24 (Changes to the Obligors).

 

“Additional Obligor” means an Additional Borrower or an Additional Guarantor.

 

“Adjusted Covenant Period” has the meaning given to that term in Clause 20.2
(Financial condition).

 

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

 

“Affiliate Borrower” has the meaning given to that term in Clause 5.8 (Affiliate
of a Borrower).

 

1

--------------------------------------------------------------------------------


 

“Agency Fee Letter” means the letter dated 1 March 2018 between the Agent and
the Company setting out any of the fees referred to in Clause 11.4 (Agency Fee).

 

“Agent’s Spot Rate of Exchange” means:

 

(a)                                 the rate displayed in and used for
calculations made by COGS on a particular day; and

 

(b)                                 if COGS is not available, the Agent’s spot
rate of exchange for the purchase of the relevant currency with the Base
Currency in the London foreign exchange market at or about 11:00 a.m. on a
particular day.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable GAAP” means, in the case of the consolidated financial statements of
the Company (or the Group), U.S. GAAP, and in the case of the unconsolidated
financial statements of any Obligor or the consolidated financial statements of
any Obligor other than the Company, the accounting principles generally accepted
in its jurisdiction of incorporation from time to time.

 

“Approved Fund” means any person (other than a natural person) that is regularly
engaged in investing in L/G facilities and issuing L/Gs in the ordinary course
of its business and that is administered or managed by:

 

(a)                                 a Lender;

 

(b)                                 an Affiliate of a Lender; or

 

(c)                                  an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Jurisdiction” means the U.S., United Kingdom, any member state of the
European Union, Switzerland and any other jurisdiction in which an Obligor is
incorporated.

 

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any person, the capitalized amount thereof that would appear on the balance
sheet of such person prepared as of such date in accordance with U.S. GAAP.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration of a Governmental Authority.

 

“Availability Period” means the period from and including the date of this
Agreement to and including the Termination Date.

 

“Available Commitment” means a Lender’s Commitment minus:

 

(a)                                 the Base Currency Amount of its
participation in any outstanding L/Gs under the Facility; and

 

(b)                                 in relation to any proposed Utilisation, the
Base Currency Amount of its participation in any L/Gs that are due to be issued
on or before the proposed Utilisation Date,

 

provided that, in relation to any proposed Utilisation, that Lender’s
participation in any L/Gs that are due to expire, be repaid or prepaid on or
before the proposed Utilisation Date shall not be deducted from a Lender’s
Commitment under the Facility.

 

2

--------------------------------------------------------------------------------


 

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment in respect of the Facility.

 

“Bank Levy” means (i) any amount payable by any Finance Party or any of its
Affiliates on the basis of, or in relation to, its balance sheet or capital base
or any part of it or its liabilities or minimum regulatory capital or any
combination thereof (including the German bank levy as set out in the German
Restructuring Fund Act 2010 (Restrukturierungsfondsgesetz)) and (ii) any other
levy or tax in any jurisdiction levied on a similar basis or for a similar
purpose, in each case only if and to the extent it has been enacted at the
signing date of this Agreement or (if applicable) as at the date that Finance
Party accedes to this Agreement.

 

“Base Currency” means EUR.

 

“Base Currency Amount” means, if COGS is available, the amount specified in the
Utilisation Request (or, if the amount requested is not denominated in the Base
Currency, that amount converted into the Base Currency at the Agent’s Spot Rate
of Exchange as determined by COGS on the date on which the Issuing Bank approves
the issuance of the L/G) or, if COGS is not available, specified in the
Utilisation Request delivered by a Borrower to the Agent (or, if the amount
requested is not denominated in the Base Currency, that amount converted into
the Base Currency at the Agent’s Spot Rate of Exchange on the date which is
three Business Days before the Utilisation Date or, if later, on the date the
Agent receives the Utilisation Request in accordance with the terms of this
Agreement) and as adjusted under Clause 6 (Rebasing) and to reflect any
repayment or prepayment of an L/G.

 

“Borrower” means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 24 (Changes to the Obligors)
and, in respect of an Ancillary Facility only, any Affiliate of a Borrower that
becomes a borrower of that Ancillary Facility with the approval of the relevant
Lender pursuant to Clause 5.8 (Affiliate of a Borrower).

 

“Budget” means the budget for the financial year 2017/2018 plus the 3 year
forecast of the Company (each on an annual consolidated basis) including a
balance sheet, profit and loss statement and cash flow calculation (the profit
and loss statement also including a break down on business segments).

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York City, Luxembourg and Frankfurt am Main and
in relation to any Utilisation by way of issuance, or any reduction or rebasing
or repayment of an L/G on which banks are open for general business at the place
of the Agent and the Facility Office of the Issuing Bank.

 

“Cash Cover” means the cash collateral for an L/G referred to in Clause 10 (Cash
Cover).

 

“Change of Control” means any person or group of persons acting in concert
(other than a member of the Hillenbrand Family Group) gains control of the
Company and/ or Coperion GmbH ceases to be a wholly-owned (direct or indirect)
Subsidiary of the Company.

 

For the purpose of this definition “control” means: (a) the ownership, directly
or indirectly, beneficially or of record of the lower of (i) shares of capital
stock having voting rights representing more than 50% of the aggregate
outstanding shares of capital stock of the Company having voting rights or
(ii) Equity Interests representing more than 40% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Company; or (b) the occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Company by persons who were neither
(y) nominated by the board of directors of the Company nor (z) appointed by
directors so nominated; and

 

3

--------------------------------------------------------------------------------


 

“a group of persons acting in concert” means two or more persons acting as a
partnership, limited partnership, syndicate, or other group for the purpose of
acquiring, holding, or disposing of securities of an issuer or shares of capital
stock in a corporation.

 

“Code” means, at any date, the US Internal Revenue Code of 1986 (or any
successor legislation thereto) and the regulations promulgated and the judicial
and administrative decisions rendered under it, all as the same may be in effect
at such date.

 

“COGS” means the Commerzbank Online Guarantee System, accessible through the
COGS Website.

 

“COGS Conditions” means the Commerzbank Online Guarantee System Conditions of
Use as amended from time to time and available for downloading from the COGS
Website, the current version thereof being attached hereto as Schedule 13 (COGS
Conditions).

 

“COGS Website” means the internet domain www.cogs.commerzbank.de.

 

“Commercial Lifetime” means, in respect of any L/G which does not provide for a
specific expiration date, the period from the date of issuance of that L/G until
the expected maturity of that L/G as indicated by the Borrower in the relevant
Utilisation Request determined on the basis of the lifetime of the underlying
obligations.

 

“Commitment” means:

 

(a)                                 in relation to an Original Lender, the
amount in the Base Currency set opposite its name under the heading “Commitment
in EUR” in Part 2 of Schedule 1 (The Original Parties) and the amount in the
Base Currency of any Commitment transferred to it under this Agreement or
assumed by it in accordance with Clause 2.2 (Increase); and

 

(b)                                 in relation to any other Lender, the amount
in the Base Currency of a Commitment transferred to it under this Agreement or
assumed by it in accordance with Clause 2.2 (Increase),

 

in each case, for the avoidance of doubt, as reduced due to any cancellation in
accordance with the terms of this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 9 (Form of Compliance Certificate).

 

“Confidential Information” means all information relating to the Company, any
Obligor, the Group and any other Subsidiary or their respective businesses, the
Finance Documents or the Facility of which a Finance Party becomes aware in its
capacity as, or for the purpose of becoming, a Finance Party or which is
received by a Finance Party in relation to, or for the purpose of becoming a
Finance Party under, the Finance Documents or the Facility from either:

 

(a)                                 any member of the Group or any of its
advisers on its behalf; or

 

(b)                                 another Finance Party, if the information
was obtained by that Finance Party directly or indirectly from any member of the
Group or any of its advisers on its behalf,

 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

(i)                                     is or becomes public information other
than as a direct or indirect result of any breach by that Finance Party of
Clause 35 (Confidentiality); or

 

4

--------------------------------------------------------------------------------


 

(ii)                                 is identified in writing at the time of
delivery as non-confidential by any member of the Group or any of its advisers;
or

 

(iii)                              is known by that Finance Party before the
date the information is disclosed to it in accordance with paragraphs (a) or
(b) above or is lawfully obtained by that Finance Party after that date, from a
source which is, as far as that Finance Party is aware, unconnected with the
Group and which, in either case, as far as that Finance Party is aware, has not
been obtained in breach of, and is not otherwise subject to, any obligation of
confidentiality.

 

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA as set out in Schedule 10 (LMA Form of
Confidentiality Undertaking) or in any other form agreed between the Company and
the Agent.

 

“Consolidated EBITDA” has the meaning given to that term in Clause 20.1
(Financial Definitions).

 

“Consolidated Indebtedness” has the meaning given to that term in Clause 20.1
(Financial Definitions).

 

“Consolidated Revenues” has the meaning given to that term in Clause 20.1
(Financial Definitions).

 

“Consolidated Total Assets” has the meaning given to that term in Clause 20.1
(Financial Definitions).

 

“Contractual Obligation” means, as to any person, any provision of any security
issued by such person or of any agreement, instrument or other undertaking to
which such person is a party or by which it or any of its property is bound.

 

“Counter Guarantee” means a guarantee (or similar instrument acceptable to the
relevant Issuing Bank) issued by an Acceptable Bank for the benefit of the
Issuing Bank and being either substantially in the form agreed between the
Company and each of the Issuing Banks prior to the date of this Agreement as
attached in Schedule 15 (Form of Bank Guarantee) or otherwise in a form and
substance reasonably satisfactory to that Issuing Bank and the Company.

 

“CTA” means the United Kingdom Corporation Tax Act 2009.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender:

 

(a)                                 which has failed to issue an L/G or has
notified the Agent that it will not issue an L/G in accordance with Clause 5.3
(Issue of L/Gs) or which has failed to pay a claim or has notified the Agent or
the Company that it will not pay a claim in accordance with Clause 7.1 (Claims
under an L/G);

 

(b)                                 which has otherwise rescinded or repudiated
a Finance Document;

 

(c)                                  which has failed, within five Business Days
after request by the Agent, acting reasonably, to confirm in writing that it
will comply with its obligations to issue L/Gs under this Agreement provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
paragraph (c) upon the Agent receiving such confirmation in form and substance
satisfactory to it; or

 

(d)                                 with respect to which an Insolvency Event
has occurred and is continuing,

 

5

--------------------------------------------------------------------------------


 

unless, in the case of paragraph (a) above:

 

(i)                                     its failure to pay or so issue L/Gs is
caused by:

 

(A)                            administrative or technical error; or

 

(B)                            a Disruption Event; and

 

payment is made within five Business Days of its due date; or

 

(ii)                                 the Lender is disputing in good faith
whether it is contractually obliged to issue the L/G or make the payment in
question.

 

“Disposal” means the sale, transfer, license, lease or other disposal (including
any sale and leaseback transaction) of any property by a person, including any
sale, assignment (excluding any Security), transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and “Dispose” shall be construed accordingly.

 

“Disruption Event” means either or both of:

 

(a)                                 a material disruption to those payment or
communications systems or to those financial markets which are, in each case,
required to operate in order for payments to be made in connection with the
Facility (or otherwise in order for the transactions contemplated by the Finance
Documents to be carried out) which disruption is not caused by, and is beyond
the control of, any of the Parties; or

 

(b)                                 the occurrence of any other event which
results in a disruption (of a technical or systems-related nature) to the
treasury or payments operations of a Party preventing that or any other Party:

 

(i)                                     from performing its payment obligations
under the Finance Documents; or

 

(ii)                                  from communicating with other Parties in
accordance with the terms of the Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 

“Domestic Foreign Holdco Subsidiary” means a Domestic Subsidiary substantially
all of the assets of which consist of the Equity Interests of (and/or
receivables or other amounts due from) one or more Foreign Subsidiaries that are
“controlled foreign corporations” within the meaning of section 957 of the Code,
so long as such Domestic Subsidiary (i) does not conduct any business or other
activities other than the ownership of such Equity Interests and/or receivables
and (ii) does not incur, and is not otherwise liable for, any Financial
Indebtedness (other than intercompany indebtedness permitted pursuant to
paragraph (b)(vii) of Clause 21.14 (Financial Indebtedness)), in each case,
other than immaterial assets and activities reasonably related or ancillary
thereto.

 

“Domestic Subsidiary” means any Subsidiary organised under the laws of any
jurisdiction within the United States (excluding any possession or territory
thereof) other than any Domestic Foreign Holdco Subsidiary.

 

“Employee Plan” means an employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV or Section 303 of
ERISA, or Section 412 of the Code and in respect of which an Obligor or any
ERISA Affiliate is (or, if such plan were terminated,

 

6

--------------------------------------------------------------------------------


 

would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances, or
binding orders, decrees, judgments or injunctions, issued, promulgated or
entered into by any Governmental Authority, relating to pollution or protection
of the environment, preservation or reclamation of natural resources, the
management, release or threatened release of or governing exposure to any
Hazardous Material.

 

“Environmental Licence” means any permit, license or other approval required at
any time under Environmental Laws.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership in a person and any warrants, options or other
similar rights entitling the holder thereof to, purchase or acquire any of the
foregoing provided that “Equity Interests” shall not include Financial
Indebtedness that is convertible into Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means:

 

(a)                                 any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to an
Employee Plan (other than an event for which any notice period is waived);

 

(b)                                 the failure to satisfy the “minimum funding
standard” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived;

 

(c)                                  the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Employee Plan;

 

(d)                                 the incurrence by the Company or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Employee Plan;

 

(e)                                  the receipt by the Company or any ERISA
Affiliate from the PBGC or a plan administrator of any written notice relating
to an intention to terminate any Employee Plan or Employee Plans or to appoint a
trustee to administer any Employee Plan;

 

(f)                                   the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Employee Plan
or Multiemployer Plan; or

 

(g)                                  the receipt by the Company or any ERISA
Affiliate of any written notice, or the receipt by any Multiemployer Plan from
the Company or any ERISA Affiliate of any written notice, concerning the
imposition upon the Company or any of its ERISA Affiliates of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in critical or endangered status, within the meaning of ERISA.

 

7

--------------------------------------------------------------------------------


 

“Event of Default” means any event or circumstance specified as such in Clause
22 (Events of Default).

 

“Excluded Subsidiary” means:

 

(a)                                 any Domestic Foreign Holdco Subsidiary; and

 

(b)                                 any Domestic Subsidiary of the Company, so
long as:

 

(i)                                     its acting as a Guarantor under this
Agreement would violate any law, rule or regulation applicable to such Domestic
Subsidiary or would be prohibited by any contractual restriction or obligation
applicable to such Domestic Subsidiary; and

 

(ii)                                  the Agent shall have received a
certificate of a Financial Officer of the Company to the effect that, based on
advice of outside counsel, such Domestic Subsidiary acting as a Guarantor under
this Agreement would cause such a violation or would be so prohibited as
described in the foregoing paragraph (i).

 

“Existing L/G” means any standby, commercial or trade letter of credit
(Akkreditive), surety (Bürgschaft) or guarantee (Garantie) excluding any surety
or guarantee serving as collateral for any credit obligations
(Kreditbesicherungsavale) issued under the Existing Syndicated L/G Facility
Agreement entered into by a Borrower or an Affiliate of a Borrower with a Lender
as listed in Schedule 16 (List of Existing L/Gs).

 

“Existing Syndicated L/G Facility Agreement” means the EUR 150,000,000
syndicated multicurrency L/G facility agreement originally dated 3 June 2013
originally among, inter alios, Hillenbrand, Inc. as the Company (as defined
therein), the borrowers from time to time party thereto and guarantors from time
to time party thereto, Commerzbank Aktiengesellschaft as mandated lead arranger
and bookrunner, the lenders and issuing banks from time to time party thereto
and Commerzbank International S.A. (now Commerzbank Finance & Covered Bond S.A.)
as Agent of the other Finance Parties (each as defined therein) as amended from
time to time.

 

“Existing US Facility Agreement” means the USD 900,000,000 second amended and
restated credit agreement, dated as of 8 December 2017, among the Company, the
borrowers from time to time party thereto, the subsidiary guarantors from time
to time party thereto, JPMorgan Chase Bank, N.A., as administrative agent, and
the lenders from time to time party thereto.

 

“Face Amount” means the principal face amount of an L/G in the Base Currency or,
as the case may be, any Optional Currency in which such L/G has been issued,
such amount representing the maximum liability of the Issuing Bank under such
L/G.

 

“Facility” means the letter of credit facility made available under this
Agreement as described in Clause 2.1 (The Facility).

 

“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.

 

“Farm Agreement” means the certain tenants in common agreement dated on or about
21 March 2008 between Hill-Rom Company, Inc., an Indiana corporation, and BCC
JAWACDAH Holdings, LLC, an Indiana limited liability company.

 

8

--------------------------------------------------------------------------------


 

“FATCA” means:

 

(a)                                 sections 1471 to 1474 of the Code or any
associated regulations;

 

(b)                                 any treaty, law or regulation of any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
any law or regulation referred to in paragraph (a) above; or

 

(c)                                  any agreement pursuant to the
implementation of any treaty, law or regulation referred to in paragraphs (a) or
(b) above with the US Internal Revenue Service, the US government or any
governmental or taxation authority in any other jurisdiction.

 

“FATCA Application Date” means:

 

(a)                                 in relation to a “withholdable payment”
described in section 1473(1)(A)(i) of the Code (which relates to payments of
interest and certain other payments from sources within the US), 1 July 2014;

 

(b)                                 in relation to a “withholdable payment”
described in section 1473(1)(A)(ii) of the Code (which relates to “gross
proceeds” from the disposition of property of a type that can produce interest
from sources within the US), 1 January 2019; or

 

(c)                                  in relation to a “passthru payment”
described in section 1471(d)(7) of the Code not falling within paragraphs (a) or
(b) above, 1 January 2019,

 

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.

 

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.

 

“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.

 

“Finance Document” means this Agreement, the Mandate Letter, the Agency Fee
Letter, any Accession Letter, any Increase Confirmation, any Compliance
Certificate, any Utilisation Request and any other document designated as such
by the Agent and the Company.

 

“Finance Party” means the Agent, the Arranger or a Lender.

 

“Financial Indebtedness” means any Indebtedness as defined in Clause 20.1
(Financial Definitions) of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Company.

 

“Financial Quarter” means each period of three months ending on 31 March, 30
June, 30 September or 31 December.

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

9

--------------------------------------------------------------------------------


 

“Financial Year” means the financial year of the Company ending on 30
September as at the date of this Agreement.

 

“Governmental Authority” means any government of any nation or political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 

“Group” means the Company and its Subsidiaries from time to time.

 

“Group Structure Chart” means the group structure chart in the agreed form.

 

“Guarantor” means an Original Guarantor or an Additional Guarantor, unless any
such entity has ceased to be a Guarantor in accordance with Clause 24 (Changes
to the Obligors).

 

“Guidelines” means, together, the guidelines S-02.122.1 in relation to bonds of
April 1999 as issued by the Swiss Federal Tax Administration (Merkblatt
S-02.122.1 vom April 1999 betreffend “Obligationen”), S-02.123 in relation to
inter bank transactions of 22 September 1986 as issued by the Swiss Federal Tax
Administration (Merkblatt S-02.123 vom 22 September 1986 betreffend Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)), S-02.128 in
relation to syndicated credit facilities of January 2000 (Merkblatt S-02.128 vom
Januar 2000 “Steuerliche Behandlung von Konsortialdarlehen,
Schuldscheindarlehen, Wechseln und Unterbeteiligungen”), S-02.130.1 in relation
to money market instruments and book claims of April 1999 (Merkblatt S-02.130.1
vom April 1999 “Geldmarktpapiere und Buchforderungen inländischer Schuldner”),
the circular letter No. 15 (1-015-DVS-2017) of 3 October 2017 in relation to
bonds and derivative financial instruments as subject matter of taxation of
Swiss federal income tax, Swiss withholding tax and Swiss stamp taxes
(Kreisschreiben Nr. 15 “Obligationen und derivative Finanzinstrumente als
Gegenstand der direkten Bundessteuer, der Verrechnungssteuer sowie der
Stempelabgaben” vom 3. Oktober 2017) and the circular letter No. 34 of 26
July 2011 (1-034-V-2011) in relation to customer credit balances (Kreisschreiben
Nr. 34 “Kundenguthaben” vom 26. Juli 2011) as issued, and as amended or replaced
from time to time by the Swiss Federal Tax Administration, or as applied in
accordance with a tax ruling (if any) issued by the Swiss Federal Tax
Administration, or as substituted or superseded and overruled by any law,
statute, ordinance, regulation, court decision or the like as in force from time
to time.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants and
contaminants listed, defined, designated, regulated or classified under
applicable Environmental Laws as hazardous, toxic, radioactive, dangerous, a
pollutant, a contaminant, petroleum, oil or words of similar meaning or effect,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes.

 

“Hillenbrand Family Group” means the descendants of John A. Hillenbrand in the
direct line (direkte Nachkommen) and members of such descendants’ families (i.e.
spouses and registered partners) and trusts for the benefit of such natural
persons.

 

“Holding Company” means, in relation to a person, any other person in respect of
which it is a Subsidiary.

 

“Impaired Agent” means the Agent at any time when:

 

(a)                                 it has failed to make (or has notified a
Party that it will not make) a payment required to be made by it under the
Finance Documents by the due date for payment;

 

(b)                                 it otherwise rescinds or repudiates a
Finance Document;

 

10

--------------------------------------------------------------------------------


 

(c)                                 (if the Agent is also a Lender) it is a
Defaulting Lender under paragraph (a) or (b) of the definition of “Defaulting
Lender”; or

 

(d)                                an Insolvency Event has occurred and is
continuing with respect to the Agent;

 

unless, in the case of paragraph (a) above:

 

(i)                                    its failure to pay is caused by:

 

(A)                              administrative or technical error; or

 

(B)                              a Disruption Event; and

 

payment is made within five Business Days of its due date; or

 

(ii)                                 the Agent is disputing in good faith
whether it is contractually obliged to make the payment in question.

 

“Increase Confirmation” means a confirmation substantially in the form set out
in Schedule 5 (Form of Increase Confirmation).

 

“Increase Lender” has the meaning given to that term in Clause 2.2 (Increase).

 

“Increase Period” means the period beginning on the date falling six Months
after the date of this Agreement and ending on the date falling six Months prior
to the Termination Date provided that if only one or more of the Original
Lenders participate in an increase, such period shall begin on the date of this
Agreement in respect of such increase.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Holding Company, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

 

“Insolvency Event” in relation to a Finance Party means that Finance Party:

 

(a)                                is dissolved (other than pursuant to a
consolidation, amalgamation or merger);

 

(b)                                becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due;

 

(c)                                 makes a general assignment, arrangement or
composition with or for the benefit of its creditors;

 

(d)                                institutes or has instituted against it, by a
regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organisation or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
(including a moratorium) under any bankruptcy or insolvency law or other similar
law affecting creditors’ rights, or a petition is presented for its winding-up
or liquidation by it or such regulator, supervisor or similar official;

 

(e)                                 has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or a petition is presented for a moratorium, its winding-up or liquidation, and,
in the case of any such proceeding or petition instituted or presented

 

11

--------------------------------------------------------------------------------


 

against it, such proceeding or petition is instituted or presented by a person
or entity not described in paragraph (d) above and:

 

(i)                                    results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation; or

 

(ii)                                 is not dismissed, discharged, stayed or
restrained in each case within 30 days of the institution or presentation
thereof;

 

(f)                                  seeks or becomes subject to the appointment
of an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official for it or for all or substantially all its
assets; and/or

 

(g)                                 causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in paragraphs (a) to (f) above.

 

“Issuing Bank” means each Lender.

 

“ITA” means the United Kingdom Income Tax Act 2007.

 

“Legal Reservations” means:

 

(a)                                the principle that equitable remedies may be
granted or refused at the discretion of a court and the limitation of
enforcement by laws relating to insolvency, reorganisation and other laws
generally affecting the rights of creditors;

 

(b)                                the time barring of claims, the possibility
that an undertaking to assume liability for or indemnify a person against
non-payment of United Kingdom stamp duty may be void and defences of set-off or
counterclaim;

 

(c)                                 similar principles, rights and defences
under the laws of any relevant jurisdiction; and

 

(d)                                any other matters which are set out as
qualifications or reservations as to matters of law of general application in
any legal opinion delivered to the Agent under Clause 4.1 (Initial conditions
precedent) or Clause 24 (Changes to the Obligors).

 

“Lender” means:

 

(a)                                any Original Lender; and

 

(b)                                any bank, financial institution, trust, fund
or other entity which has become a Lender in accordance with Clause 2.2
(Increase) or Clause 23 (Changes to the Lenders),

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

“Leverage Ratio” has the meaning given to that term in Clause 20.1 (Financial
Definitions).

 

“L/G” means a standby, commercial or trade letter of credit (Akkreditive),
surety (Bürgschaft) or guarantee (Garantie) but excludes any surety or guarantee
serving as collateral for any credit obligations (Kreditbesicherungsavale) which
is:

 

(a)                                in a form agreed by the relevant Issuing
Bank; or

 

(b)                                an Existing L/G,

 

12

--------------------------------------------------------------------------------


 

and which in each case satisfies the L/G Approved Criteria and is issued for any
of the purposes set out in Clause 3.1 (Purpose).

 

“L/G Approved Criteria” means the following:

 

(a)                                it is not unlawful or illegal in any
jurisdiction for the relevant Issuing Bank to issue the L/G;

 

(b)                                the principal amount payable under the L/G is
specified in that L/G;

 

(c)                                 the currency of the amount payable is
specified in the L/G and specified at the time of issuance;

 

(d)                                the beneficiary as specified in that L/G is
reasonably acceptable to the Issuing Bank;

 

(e)                                 pursuant to the terms of the L/G the
relevant Issuing Bank deals in documents only and the relevant Issuing Bank is
authorised to pay any claim made or purported to be made under that L/G which
appears on its face to be in order;

 

(f)                                  the L/G contains a provision stating when
the obligation of an Issuing Bank under the L/G shall terminate (e. g. specific
expiration date, return of L/G deed, release letter) or may be cancelled or not
renewed by an Issuing Bank in accordance with its terms;

 

(g)                                 the L/G specifies its effective date or is
stated to be effective on issuance;

 

(h)                                the L/G is subject to International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590, or any
subsequent revision thereof) or the Uniform Customs and Practice for Documentary
Credits of the International Chamber of Commerce (International Chamber of
Commerce Publication No. 600, 2007 revision, or any subsequent revision thereof)
or the terms are otherwise satisfactory to the relevant Issuing Bank;

 

(i)                                    the L/G is governed by the laws of
Germany or the laws of any other jurisdiction reasonably satisfactory to the
relevant Issuing Bank;

 

(j)                                   the terms of the L/G must contain a
narrative reference to what has been reported to the Issuing Bank about the
underlying transaction but must not contain any confirmation with regard to
facts of the underlying contract;

 

(k)                                the terms of the L/G must contain a purpose
clause which shall be described in sufficient detail to cover a Borrower’s
obligations arising from the underlying transaction;

 

(l)                                    the payment obligation of the Issuing
Bank must be worded as an irrevocable obligation to pay a specific maximum
amount of money and not for specific performance of the underlying contract;

 

(m)                            the payment obligation of the Issuing Bank shall
be conditional upon presentation of a demand for payment with or, as the case
may be, without simultaneous presentation of other documents. The terms of the
L/G shall provide that receipt of a formally valid demand for payment has to be
made to the Issuing Bank by the expiry date at the latest and confirm that
thereafter no further demand shall be honoured; and

 

(n)                                the issuance of the L/G does not conflict or
provide for inconsistency with (x) applicable laws, regulations, rules,
directions and rulings, (y) any relevant decisions and rulings of any
Governmental Authority and (z) any internal rules or guidelines of the Issuing
Bank.

 

13

--------------------------------------------------------------------------------


 

“L/G Fee Rate” means 0.70 per cent. per annum applicable from the date of this
Agreement until the date the Compliance Certificate for the Relevant Period
ending 31 March 2018 has been delivered and thereafter if:

 

(a)                                no Event of Default has occurred and is
continuing; and

 

(b)                                the Leverage Ratio in respect of the most
recently completed Relevant Period is within a range set out below,

 

then the L/G Fee Rate for each L/G will be the percentage per annum set out
below in the column opposite that range:

 

Leverage Ratio

 

L/G Fee Rate (in % p.a.)

Greater than or equal to 3.0:1

 

1.10

Greater than or equal to 2.5:1 but less than 3.0:1

 

0.95

Greater than or equal to 2.0:1 but less than 2.5:1

 

0.80

Greater than or equal to 1.5:1 but less than 2.0:1

 

0.70

Greater than or equal to 1.0:1 but less than 1.5:1

 

0.65

Less than 1.0:1

 

0.55

 

However:

 

(i)                                    any increase or decrease in the L/G Fee
Rate shall take effect on the date (the “reset date”) which is the fifth
Business Day following receipt by the Agent of the Compliance Certificate for a
Relevant Period pursuant to Clause 19.2 (Compliance Certificate); and

 

(ii)                                 while an Event of Default is continuing or
a Compliance Certificate has not been delivered on its due date and remains
undelivered, the L/G Fee Rate shall be the highest percentage per annum set out
above.

 

“Liquidity Amount” means, as of any date of determination, the lesser of (i) the
sum of (a) 100% of the unrestricted and unencumbered cash and cash equivalents
maintained by the Company and its Subsidiaries in the United States as of such
date, plus (b) 70% of the unrestricted and unencumbered cash and cash
equivalents maintained by the Company and its Subsidiaries outside of the United
States as of such date and (ii) USD 100,000,000; provided however, that amounts
calculated under this definition shall exclude any amounts that would not be
considered “cash” or “cash equivalents” as recorded on the books of the Company
or the applicable Subsidiary.

 

“LMA” means the Loan Market Association.

 

“Majority Lenders” means a Lender or Lenders whose Commitments aggregate more
than 66 2/3 per cent. of the Total Commitments (or, if the Total Commitments
have been reduced to zero, aggregated more than 66 2/3 per cent. of the Total
Commitments immediately prior to the reduction).

 

“Mandate Letter” means the letter dated 14 February 2018 between the Arranger
and the Company.

 

“Material Adverse Effect” means a material adverse effect on:

 

(a)                                the business, operations or financial
condition of the Group taken as a whole;

 

14

--------------------------------------------------------------------------------


 

(b)                                the ability of the Obligors to perform their
material obligations under the Finance Documents, including but not limited to
compliance by each Obligor with its payment obligations thereunder; and/or

 

(c)                                 the material rights or remedies of the Agent
and the Lenders under the Finance Documents.

 

“Material Domestic Subsidiary” means, as of any date of determination, each
Domestic Subsidiary:

 

(a)                                whose revenues for a Relevant Period
constitute five per cent. (5%) or more of the Consolidated Revenues for that
Relevant Period; and/or

 

(b)                                whose total assets at a time constitute five
per cent. or more of the Consolidated Total Assets at that time,

 

in each case as of the last day of the immediately preceding Financial Year of
the Company for which annual financial statements of the Company are available.
Compliance with the conditions set out above shall be determined by reference to
the annual audited consolidated financial statements of the Company.

 

“Material Indebtedness” means, as of any date, Financial Indebtedness (other
than Financial Indebtedness arising under this Agreement), or the net
obligations in respect of one or more Swap Agreements, of any one or more of the
Company and any other member of the Group in an aggregate principal amount
exceeding USD 75,000,000 (or its equivalent in any other currency or currencies)
as of such date. For purposes of determining Material Indebtedness, the
“principal amount” of the net obligations of the Company or any member of the
Group in respect of any Swap Agreement at any time shall be deemed to be the
Swap Termination Value thereof as of such date.

 

“Material Subsidiary” means, as of any date of determination, a member of the
Group (other than the Company):

 

(a)                                whose revenues for a Relevant Period
constitute five per cent. (5%) or more of the Consolidated Revenues for that
Relevant Period; and/or

 

(b)                                whose total assets at a time constitute five
per cent. or more of the Consolidated Total Assets at that time,

 

in each case as of the last day of the immediately preceding Financial Year of
the Company for which annual financial statements of the Company are available.
Compliance with the conditions set out above shall be determined by reference to
the annual audited consolidated financial statements of the Company.

 

A list of the initial Material Subsidiaries is set out in Schedule 14 (List of
initial Material Subsidiaries).

 

“Maturity Date” means the last day of the Term of an L/G.

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)                                if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day; and

 

15

--------------------------------------------------------------------------------


 

(b)                                if there is no numerically corresponding day
in the calendar month in which that period is to end, that period shall end on
the last Business Day in that calendar month.

 

The above rules will only apply to the last Month of any period.

 

“Monthly” shall be construed accordingly.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which the Company or any of its ERISA Affiliates
is contributing or has any obligation to contribute.

 

“New Lender” has the meaning given to that term in Clause 23 (Changes to the
Lenders).

 

“Obligor” means a Borrower or a Guarantor.

 

“Optional Currency” means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.3 (Conditions relating to
Optional Currencies).

 

“Original Financial Statements” means:

 

(a)                                in relation to the Company, its audited
consolidated financial statements for the Financial Year ended 30
September 2017; and

 

(b)                                in relation to each other Borrower (other
than Rotex Europe Ltd.), its audited financial statements for its financial year
ended 30 September 2017 and with regard to Rotex Europe Ltd., its audited
financial statements for its financial year ended 30 September 2016 as well as
drafts of its financial statements for its financial year ended 30
September 2017 and drafts of its unaudited balance sheet and profit and loss
statement for its financial year ended 30 September 2017.

 

“Original Obligor” means an Original Borrower or an Original Guarantor.

 

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Party” means a party to this Agreement.

 

“PBGC” means the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Qualifying Lender” has the meaning given to it in Clause 12 (Tax gross-up and
indemnities).

 

“Quarter Date” has the meaning given to it in Clause 20.1 (Financial
Definitions).

 

“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System of the United States (or any
successor) as now and from time to time in effect from the date of this
Agreement.

 

“Relevant Period” has the meaning given to that term in Clause 20.1 (Financial
Definitions).

 

“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

 

16

--------------------------------------------------------------------------------


 

“Repeated Representations” means each of the representations set out in Clause
18 (Representations) other than Clauses 18.7 (Deduction of Tax), 18.10 (No
default), 18.12 (No misleading Information), 18.13 (Financial statements),
Clause 18.16 (Environmental laws and licences) and Clause 18.17 (Good title to
assets).

 

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

 

“Resignation Letter” means a letter substantially in the form set out in
Schedule 8 (Form of Resignation Letter).

 

“Responsible Officer” means the chief executive officer, president, Financial
Officer or any other person designated by any such person in writing to the
Agent and reasonably acceptable to the Agent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any member
of the Group or any payment (whether in cash, securities or other property) on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in any member of the Group or any
option, warrant or other right to acquire such Equity Interests in any member of
the Group.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan, South-Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by, or public
announcement of Sanctions designation made by the Office of Foreign Assets
Control of the U.S. Department of the Treasury (OFAC), the U.S. Department of
State, the United Nations Security Council, the European Union including its
member states, Her Majesty’s Treasury of the United Kingdom or the Swiss
Confederation and its State Secretariat for Economic Affairs SECO and/or its
Directorate of International Law or any other respective governmental
institution and agency of any of the foregoing each as amended, supplemented or
substituted from time to time, (b) any person located, organized or resident in
a Sanctioned Country or (c) any person owned 50% or more or controlled by any
such person or persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means any international economic sanctions imposed, administered or
enforced from time to time by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (OFAC) or the U.S. Department of State, (b) the United Nations
Security Council, the European Union including its member states or Her
Majesty’s Treasury of the United Kingdom or (c) the Swiss Confederation and
administered by its State Secretariat for Economic Affairs SECO and/or
Directorate of International Law or any other respective governmental
institution and agency of any of the foregoing.

 

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Security” means a mortgage, land charge, charge, pledge, lien, assignment or
transfer for security purposes, retention of title arrangement or other security
interest securing any obligation of any person or any other agreement or
arrangement having a similar effect.

 

“Specified Time” means a time determined in accordance with Schedule 11
(Timetables).

 

17

--------------------------------------------------------------------------------


 

“Subsidiary” means:

 

(a)                                in relation to any company or corporation
incorporated in Germany, another company which is a subsidiary
(Tochterunternehmen) of the first one within the meaning of §§271(2), 290 of the
German Commercial Code (Handelsgesetzbuch); and

 

(b)                                in relation to any company incorporated in
any other jurisdiction, any entity from time to time of which another person has
direct or indirect control and for this purpose, a company or corporation shall
be treated as being controlled by another if that other company or corporation
beneficially owns a majority of the equity securities or other ownership
interests have ordinary voting rights of it (whether directly or indirectly
through one or more intermediaries).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any other
member of the Group shall be a Swap Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in subsection (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include a Lender or any Affiliate of a Lender).

 

“Swiss Borrower” means a Borrower incorporated in Switzerland and/or having its
registered office in Switzerland and/or qualifying as a Swiss resident pursuant
to Art. 9 of the Swiss Federal Withholding Tax Act.

 

“Swiss Federal Withholding Tax” means the Tax levied pursuant to the Swiss
Federal Withholding Tax Act.

 

“Swiss Federal Withholding Tax Act” means the Swiss Federal Withholding Tax Act
(Bundesgesetz über die Verrechnungssteuer vom 13 Oktober 1965); together with
the related ordinances, regulations and guidelines, all as amended and
applicable from time to time.

 

“Swiss Non-Bank Rules” means the Swiss Ten Non-Qualifying Bank Creditor Rule and
the Swiss Twenty Non-Qualifying Bank Creditor Rule.

 

“Swiss Qualifying Bank” means a person or entity (including any commercial bank
or financial institution (irrespective of its jurisdiction of organisation))
acting on its own account which has a banking licence in force and effect issued
in accordance with the banking laws in its jurisdiction of incorporation, or if
acting through a branch, issued in accordance with the banking laws in the
jurisdiction of such branch, and which, in both cases, effectively exercises as
its main purpose a true banking activity, having bank personnel, premises,
communication devices of its own and authority of decision making all in
accordance and as defined in the Guidelines or in the legislation and
explanatory notes addressing the same issues which are in force at such time.

 

18

--------------------------------------------------------------------------------


 

“Swiss Ten Non-Qualifying Bank Creditor Rule” means the rule that the aggregate
number of creditors (or deemed creditors) under this Agreement which are not
Swiss Qualifying Banks must not exceed 10 (ten), all in accordance with the
meaning of the Guidelines or legislation or explanatory notes addressing the
same issues which are in force at such time.

 

“Swiss Twenty Non-Qualifying Bank Creditor Rule” means the rule that the
aggregate number of creditors (or deemed creditors) (including the Lenders),
other than Swiss Qualifying Banks, of a Swiss Borrower under all outstanding
debts relevant for classification as debenture (Kassenobligation) (within the
meaning of the Guidelines), such as (intragroup) loans (if and to the extent
intragroup loans are not exempt in accordance with art. 14a of the Swiss Federal
Ordinance on Withholding Tax), facilities and/or private placements (including
under the Finance Documents) must not at any time exceed 20 (twenty), all in
accordance with the meaning of the Guidelines or legislation or explanatory
notes addressing the same issues which are in force at such time.

 

“Tax or Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by or paid to any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term” means such period determined under this Agreement for which the Issuing
Bank is under a liability under an L/G.

 

“Termination Date” means the later of:

 

(a)                                8 December 2022; and

 

(b)                                the date falling five years after the date of
this Agreement, if by no later than 8 November 2022, the Company provides
evidence in form and substance reasonably satisfactory to the Majority Lenders
that the Existing US Facility Agreement has been successfully refinanced or
extended with a facility or facilities having a tenor that is at least five
years after the date of this Agreement.

 

“Total Commitments” means the aggregate of the Commitments, being EUR
150,000,000 at the date of this Agreement.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 6 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Company.

 

“Transfer Date” means, in relation to an assignment and transfer by way of
assumption of contract (Vertragsübernahme’) pursuant to Clause 23.5 (Procedure
for assignment and transfer by way of assumption of contract
(Vertragsübernahme’)), the later of:

 

(a)                                the proposed Transfer Date specified in the
Transfer Certificate; and

 

(b)                                the date on which the Agent executes the
Transfer Certificate.

 

“Unpaid Sum” means any sum due and payable by an Obligor but unpaid by an
Obligor under the Finance Documents.

 

“U.S.” and “United States” means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America.

 

“U.S. Borrower” means a Borrower whose jurisdiction of incorporation is a state
of the United States or the District of Columbia.

 

19

--------------------------------------------------------------------------------


 

“U.S. GAAP” means the generally accepted accounting principles in the United
States of America as recognised by the Financial Accounting Standards Board or
other body or authority that succeeds the Financial Accounting Standards Board
in determining the generally accepted accounting principles in the United States
from time to time.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Obligor” means:

 

(a)                                a Borrower which is resident for tax purposes
in the U.S.; or

 

(b)                                an Obligor some or all of whose payments
under the Finance Documents are from sources within the U.S. for US federal
income tax purposes.

 

“Utilisation” means the issuance of an L/G.

 

“Utilisation Date” means the date on which a Utilisation is to be made, being
the date on which the relevant L/G is to be issued.

 

“Utilisation Request” means (i) a notice automatically generated by COGS and
sent to the respective Issuing Bank or (ii) in case COGS is not available, a
notice substantially in the form set out in Schedule 3 (Utilisation Request).

 

“VAT” means:

 

(a)                                any tax imposed in compliance with the
Council Directive of 28 November 2006 on the common system of value added tax
(EC Directive 2006/112); and

 

(b)                                any other tax of a similar nature, whether
imposed in a member state of the European Union in substitution for, or levied
in addition to, such tax referred to in paragraph (a) above, or imposed
elsewhere.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

1.2                              Construction

 

(a)                                Unless a contrary indication appears, any
reference in this Agreement to:

 

(i)                                    the “Agent”, the “Arranger”, any “Finance
Party”, any “Issuing Bank”, any “Lender”, any “Obligor” or any “Party” shall be
construed so as to include its successors in title, permitted assigns and
permitted transferees;

 

(ii)                                 “assets” includes present and future
properties, revenues and rights of every description;

 

(iii)                              “director” includes any statutory legal
representative(s) (organschaftlicher Vertreter) of a person pursuant to the laws
of its jurisdiction of incorporation, including but not limited to, in relation
to a person incorporated or established in Germany, a managing director
(Geschäftsführer) or member of the board of directors (Vorstand);

 

(iv)                             a “Finance Document” or any other agreement or
instrument is a reference to that Finance Document or other agreement or
instrument as amended, novated, supplemented, extended or restated;

 

20

--------------------------------------------------------------------------------


 

(v)                                “indebtedness” includes any obligation
(whether incurred as principal or as surety) for the payment or repayment of
money, whether present or future, actual or contingent;

 

(vi)                             a Lender’s “participation” in relation to an
L/G, shall be construed as a reference to the relevant amount that is or may be
payable by a Lender in relation to that L/G;

 

(vii)                          a “person” includes any natural person,
corporation, limited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity;

 

(viii)                       a person acting “reasonably” means the exercise of
discretion in a reasonable manner (nach billigem Ermessen) as set out in section
315 of the German Civil Code (Bürgerliches Gesetzbuch).

 

(ix)                             a “regulation” includes any regulation, rule,
official directive, request or guideline (whether or not having the force of
law) of any Governmental Authority;

 

(x)                                a provision of law is a reference to that
provision as amended or re-enacted; and

 

(xi)                             a time of day is a reference to Luxembourg
time.

 

(b)                                Section, Clause and Schedule headings are for
ease of reference only.

 

(c)                                 Unless a contrary indication appears, a term
used in any other Finance Document or in any notice given under or in connection
with any Finance Document has the same meaning in that Finance Document or
notice as in this Agreement.

 

(d)                                A Default (including an Event of Default) is
“continuing” if it has not been remedied or waived.

 

(e)                                 A Borrower “repaying” or “prepaying” an L/G
means:

 

(i)            the Borrower providing Cash Cover for that L/G;

 

(ii)           the Agent receiving an L/G Reduction Notice as further specified
in Clause 5.5 (Reversal and Reduction of L/Gs); or

 

(iii)          the implementation of any other arrangement, including the
delivery of a Counter Guarantee, satisfactory to the relevant Issuing Bank,

 

and the amount by which an L/G is repaid or prepaid under paragraphs
1.2(e)(i) to (iii) above is the amount of the relevant Cash Cover or reduction
or Counter Guarantee (in the case Cash Cover is provided for an L/G denominated
in an Optional Currency, converted into the currency in which that L/G is
denominated at the relevant exchange rate displayed in COGS in accordance with
the COGS Conditions or (if COGS is not available) at the Agent’s Spot Rate of
Exchange on the date on which Cash Cover is provided).

 

(f)                                  COGS “is not available” means that :

 

(i)                                    the Agent has informed the Company and
the Issuing Banks that the COGS system will not be operational for a continuing
period of more than 24 hours;

 

21

--------------------------------------------------------------------------------


 

(ii)           the COGS Website will not be accessible via the internet for a
continuing period of more than 24 hours;

 

(iii)          the Company has informed the Agent with thirty (30) Business Days
prior written notice of its decision to discontinue the use of COGS;

 

(iv)          the Agent has informed the Company and the Issuing Banks with one
(1) Month written notice to the end of a calendar quarter of its decision to
discontinue to offer COGS; or

 

(v)                                the Agent has informed the Company and the
Issuing Bank that COGS is disconnected with respect to the Borrowers with
immediate effect (i) because COGS has been used by a Borrower in relation to
L/G’s for any guarantee business with the countries set out in Clause 1.3
(Limitation of use of COGS) of the COGS Conditions or (ii) because any of the
representations made by a Borrower pursuant to Clause 1.3 (Limitation of use
COGS) of the COGS Conditions are not correct.

 

1.3                              Currency symbols and definitions

 

“€”, “EUR” and “euro” denote the single currency of the Participating Member
States, “£”, “GBP” and “sterling” denote the lawful currency of the United
Kingdom, “$”, “USD” and “dollars” denote the lawful currency of the United
States of America, “CHF” denotes the lawful currency of Switzerland, “SEK”
denotes the lawful currency of Sweden, “SGD” denotes the lawful currency of
Singapore, “CNY” denotes the lawful currency of the People’s Republic of China,
“INR” denotes the lawful currency of India, “SAR” denotes the lawful currency of
Saudi Arabia and “YEN” denotes the lawful currency of Japan.

 

1.4                              Language

 

This Agreement is made in the English language. For the avoidance of doubt, the
English language version of this Agreement shall prevail over any translation of
this Agreement. However, where a German translation of a word or phrase appears
in the text of this Agreement, the German translation of such word or phrase
shall prevail.

 

1.5                              Pro Forma Calculations

 

All pro forma computations required to be made hereunder giving effect to any
acquisition or disposition, or issuance, incurrence, assumption or repayment of
Financial Indebtedness, or other transaction shall in each case be calculated
giving pro forma effect thereto (and, in the case of any pro forma computation
made hereunder to determine whether such acquisition or disposition, or
issuance, incurrence, assumption or repayment of Financial Indebtedness, or
other transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive Financial Quarters ending with the most recent Financial
Quarter for which financial statements shall have been delivered pursuant to
Clause 19.1 (Financial statements) (or, prior to the delivery of any such
financial statements, ending with the last Financial Quarter included in the
Original Financial Statements of the Company), and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of (but without giving effect to any synergies or cost savings unless
permitted by Article 11 of Regulation S-X of the U.S. Securities Act of 1933)
and any related incurrence or reduction of Financial Indebtedness, all in
accordance with that Article. If any Financial Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Financial Indebtedness shall be calculated as if the rate in effect on the date
of

 

22

--------------------------------------------------------------------------------


 

determination had been the applicable rate for the entire period (taking into
account any Swap Agreement pertaining to interest rates applicable to such
Financial Indebtedness).

 

2.                                     THE FACILITY

 

2.1                              The Facility

 

Subject to the terms of this Agreement, the Issuing Banks make available to the
Borrowers a multicurrency letter of credit facility in an aggregate amount equal
to the Total Commitments provided that the aggregate Base Currency Amount of all
outstanding L/Gs issued by the Issuing Banks on behalf of (or at the request of)
the Company may not exceed EUR 25,000,000 at any time.

 

2.2                              Increase

 

(a)                                The Company may by giving at least three
Business Days’ prior notice to the Agent by no later than the date falling 20
Business Days after the effective date of a cancellation of:

 

(i)                                    the Available Commitments of a Defaulting
Lender in accordance with paragraph (d) of Clause 9.6 (Right of replacement or
repayment and cancellation in relation to a single Lender); or

 

(ii)                                 the Commitments of a Lender in accordance
with:

 

(A)                              Clause 9.1 (Illegality); or

 

(B)                              paragraph (a) of Clause 9.6 (Right of
replacement or repayment and cancellation in relation to a single Lender),

 

request that the Commitments be increased (and the Commitments shall be so
increased) in an aggregate amount in the Base Currency of up to the amount of
the Available Commitments or Commitments so cancelled.

 

(b)                                Subject to Clause 2.3 (Allocation of
Additional Commitments) below, the Company may by giving at least three Business
Days’ prior notice to the Agent request that the Total Commitments be increased
(and the Total Commitments shall be so increased) in an aggregate amount in the
Base Currency of at least EUR 5,000,000 provided that:

 

(i)                                    the total Base Currency Amount of all
such increases of Commitments made pursuant to this paragraph (b) must not
exceed EUR 70,000,000 and the Total Commitments after any such increase must not
exceed EUR 220,000,000;

 

(ii)                                 the respective increase must become
effective during the Increase Period; and

 

(iii)          during the term of this Agreement the Company may not increase
the Commitments more than four times pursuant to this paragraph (b).

 

(c)                                 The implementation of any increase pursuant
to paragraph (a) or (b) above shall be subject to the following provisions and
the implementation of any increase pursuant to paragraph (b) above shall in
addition be subject to Clause 2.3 (Allocation of Additional Commitments):

 

(i)            subject to Clause 2.3 (Allocation of Additional Commitments), the
increased Commitments will be assumed by one or more Lenders or other banks,
financial institutions, trusts, funds or other entities (each an “Increase
Lender”) selected by the Company (each of which shall not be a member of

 

23

--------------------------------------------------------------------------------


 

the Group) and each of which confirms in writing (whether in the relevant
Increase Confirmation or otherwise) its willingness to assume and does assume
all the obligations of a Lender corresponding to that part of the increased
Commitments which it is to assume, as if it had been an Original Lender;

 

(ii)           each of the Obligors and any Increase Lender shall assume
obligations towards one another and/or acquire rights against one another as the
Obligors and the Increase Lender would have assumed and/or acquired had the
Increase Lender been an Original Lender;

 

(iii)          each Increase Lender shall become a Party as a “Lender” and any
Increase Lender and each of the other Finance Parties shall assume obligations
towards one another and acquire rights against one another as that Increase
Lender and those Finance Parties would have assumed and/or acquired had the
Increase Lender been an Original Lender;

 

(iv)          the Commitments of the other Lenders shall continue in full force
and effect; and

 

(v)           any increase in the Commitments shall take effect on the date
specified by the Company in the notice referred to above or any later date on
which the conditions set out in paragraph (d) below are satisfied.

 

(d)                                An increase in the Commitments will only be
effective on:

 

(i)                                    the execution by the Agent and the
Company of an Increase Confirmation from the relevant Increase Lender; and

 

(ii)           in relation to an Increase Lender which is not a Lender
immediately prior to the relevant increase the Agent being satisfied that it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to the assumption of the
increased Commitments by that Increase Lender. The Agent shall promptly notify
the Company and the Increase Lender upon being so satisfied.

 

(e)                                 Each Increase Lender, by executing the
Increase Confirmation, confirms (for the avoidance of doubt) that the Agent has
authority to execute on its behalf any amendment or waiver that has been
approved by or on behalf of the requisite Lender or Lenders in accordance with
this Agreement on or prior to the date on which the increase becomes effective.

 

(f)                                  The Company shall, promptly on demand, pay
the Agent the amount of all costs and expenses (including legal fees) reasonably
incurred by it in connection with any increase in Commitments under this Clause
2.2.

 

(g)                                 The Company may pay to the Increase Lender a
fee in the amount and at the times agreed between the Company and the Increase
Lender in a letter between the Company and the Increase Lender setting out that
fee provided that in respect of any increase made pursuant to paragraph (b) of
this Clause 2.2 the following shall apply:

 

(i)                                    no Increase Lender shall be given
preferential treatment in respect of the amount of fees paid to it in respect of
such increase so that a higher fee may only be paid if an Increase Lender is
participating with a higher amount in the respective increase. Increase Lenders
participating with equal amounts must be paid an equal amount of fees; and

 

24

--------------------------------------------------------------------------------


 

(ii)                                 the Company must offer to pay the
participation fee in the Additional Commitment Request and any Additional
Commitment Request served within the first six Months after the date of this
Agreement shall offer at least the same level of participation fee as applicable
on the signing date of this Agreement.

 

(h)                                Clause 23.4 (Limitation of responsibility of
Existing Lender) shall apply mutatis mutandis in this Clause 2.2 in relation to
an Increase Lender as if references in that Clause to:

 

(i)                                    an “Existing Lender” were references to
all the Lenders immediately prior to the relevant increase;

 

(ii)                                 the “New Lender” were references to that
“Increase Lender”; and

 

(iii)                              a “re-transfer” and “re-assignment” were
references to respectively a “transfer” and “assignment”.

 

2.3                              Allocation of Additional Commitments

 

(a)                                Subject to paragraph (b) of Clause 2.2
(Increase) above the Company may, at any time during the Increase Period,
request the increase of the Total Commitments by a total amount of EUR
70,000,000 (the amount requested being the “Requested Additional Commitment
Amount” and the increased part of the Total Commitments being the “Additional
Commitments”) by delivery to the Agent of a duly completed Additional Commitment
Request setting out the total Additional Commitments and any fee the Company is
offering to pay in respect thereto and asking each Lender whether it is willing
to participate in the Additional Commitments on a pro rata basis (based on the
proportion borne by its Commitments to the Total Commitments at the time of the
request) (the “Pro Rata Portion”); provided that with regard to any increase up
to an amount of EUR 25,000,000 in aggregate over the lifetime of this Agreement
(any such increase, a “Non-Pro Rata Increase”), the increased Commitments may
also be assumed by one or more Lenders or other banks, financial institutions,
trusts, funds or other entities (any such Lender or other entity shall be deemed
to be an “Increase Lender”) selected by the Company (each of which shall not be
a member of the Group) which has confirmed in writing its willingness to
participate in the Additional Commitments with respect to the Non-Pro Rata
Increase; and provided further that the provisions set out in Clause 2.2
(Increase) paragraphs (c) (iii) and (iv) and (d) to (h) shall apply to such
Non-Pro Rata Increase mutatis mutandis. The Agent shall notify each Lender
without undue delay after receipt of an Additional Commitment Request of the
terms of that Additional Commitment Request by forwarding a copy of that
Additional Commitment Request to each Lender. If the Additional Commitments are
offered only to the Lenders, the Agent shall also notify each Lender of its
potential Pro Rata Portion.

 

(b)                                Within 15 Business Days of receipt of a copy
of such Additional Commitment Request from the Agent (the “First Response
Period”), each Lender shall notify the Agent and the Company whether it is
prepared to participate in the Additional Commitments in its Pro Rata Portion.
Any Lender which has not responded to the Agent within such period shall be
deemed to have declined to participate in such Additional Commitment.

 

(c)                                 If the aggregate of the amounts (the
“Committed Amount”) notified by the Lenders prepared to participate in the
Additional Commitment (each a “Participating Lender”) to the Agent in accordance
with, and within the period set out in, paragraph (b) above is equal to the
Requested Additional Commitment Amount, the Agent shall allocate the
participations in the Additional Commitments to each Participating Lender based
on the Pro Rata Portion of each Lender. If the Committed Amount is less than the

 

25

--------------------------------------------------------------------------------


 

Requested Additional Commitment Amount due to not all Lenders being
Participating Lenders or a Participating Lender only willing to commit less than
its Pro Rata Portion the Agent shall allocate the Additional Commitments to each
Participating Lender based on the amounts notified by them (provided that no
allocation shall be made in excess of a Pro Rata Portion of a Participating
Lender) and shall then proceed as set out in paragraph (d) below. The Agent
shall notify each Participating Lender and the Company of the allocation within
five Business Days after the expiry of the First Response Period. Each
Participating Lender shall confirm in writing within five Business Days after
that notice being given by the Agent its willingness to assume the respective
Additional Commitments by executing a respective Increase Confirmation as
further specified in paragraph (c) of Clause 2.2 (Increase).

 

(d)                                If the Agent determines that the Committed
Amount is less than the Requested Additional Commitment Amount, it shall notify
the Company and each Participating Lender without undue delay thereof and of the
balance of the Requested Additional Commitment Amount and the Committed Amount
(the “Additional Commitment Shortfall”).

 

(e)                                 Each Participating Lender may then within
five Business Days of such notification notify the Agent and the Company whether
or not it is willing to increase its participation in the Additional Commitments
(and if so by which amount). Any Participating Lender which has not responded to
the Agent within such period shall be deemed to have declined to further
increase its participation in the Additional Commitments. If the Agent then
determines that the further increase in the Additional Commitments offered by
the relevant Participating Lenders is equal to or less than the Additional
Commitment Shortfall, it shall allocate further participations in the Requested
Additional Commitments to each Participating Lender on the basis of the
additional amounts offered by the respective Participating Lender. If the Agent
determines that the aggregate amount of the further increase in the Additional
Commitments offered by the relevant Participating Lenders is higher than the
Additional Commitment Shortfall, it shall allocate the further participations
pro rata based on the total amount of all Additional Commitments offered by
Participating Lenders pursuant to this paragraph (e) and the share of each
Participating Lender in such total amount. Sentences 3 and 4 of paragraph
(c) above shall then apply mutatis mutandis.

 

(f)                                  If the Agent then determines that the
aggregate amount of the Participating Lenders’ Committed Amount is less than the
Requested Additional Commitment Amount, it shall notify the Company without
undue delay of such occurrence and of the final Additional Commitment Shortfall.
The Company may then within 20 Business Days of such notice select any other
bank, financial institution, trusts, funds or other entities (each of which
shall not be a member of the Group) to participate in the respective Additional
Commitments provided that the aggregate amount of such participations shall not
exceed the amount of the final Additional Commitment Shortfall and further
provided that such potential lender confirms in writing within such 20 Business
Days its willingness to assume the respective Additional Commitments as further
specified in paragraph (c) of Clause 2.2 (Increase) by executing the respective
Increase Confirmation.

 

(g)                                 No Lender shall be obliged to participate in
any Additional Commitment or increase its participation in the Additional
Commitment it was prepared to assume unless it has otherwise agreed in
accordance with paragraphs (c), (d) or (e) (as the case may be) above.

 

26

--------------------------------------------------------------------------------


 

2.4                              Finance Parties’ rights and obligations

 

(a)                                The obligations of each Finance Party under
the Finance Documents are several and do not constitute a joint obligation
(Ausschluss der gesamtschuldnerischen Haftung). Failure by a Finance Party to
perform its obligations under the Finance Documents does not affect the
obligations of any other Party under the Finance Documents. No Finance Party is
responsible for the obligations of any other Finance Party under the Finance
Documents.

 

(b)                                The rights of each Finance Party under or in
connection with the Finance Documents are separate and independent rights and do
not constitute a joint creditorship (Ausschluss der Gesamtgläubigerschaft) and
any debt arising under the Finance Documents to a Finance Party from an Obligor
shall, except as otherwise set out in this Agreement or any other Finance
Document, be a separate and independent debt (Ausschluss der
gesamtschuldnerischen Haftung).

 

(c)                                 A Finance Party may, except as otherwise
stated in the Finance Documents, separately enforce its rights under the Finance
Documents.

 

3.                                     PURPOSE

 

3.1                              Purpose

 

Each Borrower shall use any L/G to collateralise obligations of, or claims
against, any Borrower (or, subject to Clause 5.8 (Affiliate of a Borrower), any
Affiliate Borrower) in each case arising in connection with the operational
business requirements of any Borrower (or, subject to Clause 5.8 (Affiliate of a
Borrower), any Affiliate Borrower) in relation to the issuance of:

 

(a)                                tender guarantees (Bietungsavale);

 

(b)                                advance payment guarantees (Anzahlungsavale);

 

(c)                                 performance guarantees
(Vertragserfüllungsavale);

 

(d)                                rental guarantees (Mietavale);

 

(e)                                 customs guarantees (Zollavale);

 

(f)                                  warranty guarantees (Gewährleistungsavale);
or

 

(g)                                 payment guarantees for suppliers
(Lieferantenavale).

 

3.2                              Monitoring

 

No Finance Party is bound to monitor or verify the use of an L/G granted
pursuant to this Agreement.

 

4.                                     CONDITIONS OF UTILISATION

 

4.1                              Initial conditions precedent

 

No Borrower may deliver a Utilisation Request to the Agent or an Issuing Bank
unless the Agent has received all of the documents and other evidence listed in
Part 1 (Conditions Precedent to Initial Utilisation) of Schedule 2 (Conditions
Precedent) in form and substance satisfactory to the Agent. The Agent shall
notify the Company and the Lenders promptly upon being so satisfied.

 

27

--------------------------------------------------------------------------------


 

4.2                              Further conditions precedent

 

An Issuing Bank will only be obliged to comply with Clause 5.3 (Issue of L/Gs)
if on the date of the Utilisation Request and on the proposed Utilisation Date:

 

(a)                                no Default is continuing or would result from
the issue of the L/G;

 

(b)                                the Repeated Representations made by each
Obligor are true in all material respects; and

 

(c)                                 no Change of Control has occurred.

 

4.3                              Conditions relating to Optional Currencies

 

A currency will constitute an Optional Currency in relation to an L/G if it is:

 

(a)                                USD, GBP or CHF; or

 

(b)                                SEK, SGD, CNY, INR, SAR or YEN; or

 

(c)                                 any other currency agreed with the relevant
Issuing Bank as at or prior to receipt by it or as the case may be, the Agent of
the relevant Utilisation Request for that L/G;

 

provided that in the case of paragraphs (b) and (c) above, the aggregate Base
Currency Amount of all L/Gs denominated in any such currencies shall not exceed
EUR 20,000,000 at any time. Each Issuing Bank will only be obliged to issue an
L/G in an Optional Currency if this Optional Currency (other than in the case of
paragraphs (a) and (b) above) is approved between the relevant Issuing Bank and
the relevant Borrower.

 

5.                                     UTILISATION

 

5.1                              General

 

(a)                                Each Borrower may, subject to the provisions
of this Clause 5 (Utilisation) and Clause 7 (L/Gs) utilise the Facility by
delivering to the relevant Issuing Bank a duly completed Utilisation Request by
entering the required data into COGS in accordance with the COGS Conditions.

 

(b)                                If COGS is not available the relevant
Borrower may deliver the respective duly completed Utilisation Request to the
Agent not later than the Specified Time provided that any Utilisation Request
not received via COGS must be pre-advised to the Agent by telephone by the
relevant Borrower.

 

(c)                                 As soon as reasonably practicable following
the date of this Agreement and all Existing L/Gs having been rolled as L/Gs into
this Agreement, the Company shall endeavour to request Utilisations on a pro
rata basis to ensure that the Commitment of each Lender is utilised pro-rata to
its participation in the Total Commitments.

 

5.2                              Completion of a Utilisation Request

 

(a)                                Subject to Clause 5.8 (Affiliate of a
Borrower) and paragraph (f) below, each Utilisation Request is irrevocable and
will not be regarded as having been duly completed unless:

 

(i)                                    it identifies the relevant Borrower and
the type of L/G (and for the purposes of COGS, standby letters of credit include
commercial or trade letters of credit);

 

28

--------------------------------------------------------------------------------


 

(ii)           it identifies the relevant Issuing Bank and whether it is to be
issued by one or several Issuing Banks (and in the latter case in which
portions);

 

(iii)          it identifies the proposed Utilisation Date which is a Business
Day falling within the Availability Period;

 

(iv)          it identifies the amount and currency of the requested L/G;

 

(v)           the L/G is denominated in the Base Currency or an Optional
Currency;

 

(vi)          the amount of the L/G requested is an amount whose Base Currency
Amount is not more than the Available Facility and the Available Commitment of
the Issuing Bank;

 

(vii)         a form of the relevant requested L/G as outlined in Clause 3.1
(Purpose) is (x) attached, (y) agreed with the relevant Issuing Bank and
(z) satisfies the L/G Approved Criteria;

 

(viii)        the obligor of the obligations secured by the L/G is the
respective Borrower, the beneficiary of the L/G is identified and the underlying
contract is specified;

 

(ix)          it specifies the expiry date specified in the relevant L/G or, as
the case may be, the expiry date of the Commercial Lifetime of the relevant L/G;
and

 

(x)           the delivery instructions for the L/G are specified.

 

(b)                                The Agent shall in no event be held
responsible for a non - or a delayed processing of any Utilisation Request
(irrespective of whether made through COGS or otherwise) unless such delayed
processing is caused by gross negligence or wilful misconduct on the part of the
Agent. As the Agent will not, in the event of a Utilisation Request or other
information submitted by telefax, letter or email, be in a position to verify
whether any document received as a Utilisation Request has been duly authorised
and sent by the relevant Borrower, the Company and each Borrower agrees that the
Agent shall be entitled to execute all Utilisation Requests hereunder received
by telefax, letter or email or with respect to which further information was
delivered by telefax, letter or email if on their face such telefaxes, letters
or emails appear to be duly authorised and executed by persons acting on behalf
of the Company and/or the relevant Borrower who have been identified as
authorised signatories in accordance with the COGS Conditions or in the
certificate referred to under paragraph (g) of Part 1 or number 7 of Part 2
(Conditions Precedent required to be delivered by an Additional Obligor) of
Schedule 2 (Conditions Precedent). Neither the Agent nor any of the Issuing
Banks shall be held liable for the execution of any forged Utilisation Request
received by telefax, letter or email except where the forgery is evident
(offensichtlich) or the Agent or the respective Issuing Bank acted with gross
negligence or wilful misconduct.

 

(c)                                 Provided the requirements set out in Clause
4.1 (Initial conditions precedent) and Clause 4.2 (Further conditions precedent)
are satisfied, each Existing L/G shall be treated as an L/G issued under this
Agreement.

 

(d)                                Only one L/G may be requested in each
Utilisation Request.

 

(e)                                 The maximum aggregate Base Currency Amount
of all outstanding standby, commercial or trade letters of credit shall at no
time exceed EUR 50,000,000.

 

29

--------------------------------------------------------------------------------


 

(f)                                  A Utilisation Request may only be revoked
by the relevant Borrower:

 

(i)                                    before the Agent has forwarded the
Utilisation Request to the relevant Issuing Bank by giving notice to the Agent;
or

 

(ii)                                 thereafter, by giving notice to the
relevant Issuing Bank which has to be received by that Issuing Bank at a time
that Issuing Bank will, with reasonable efforts, still be in a position to stop
the process that the relevant L/G is delivered to the relevant beneficiary or
any other party as instructed by the relevant Borrower. In such case that
Issuing Bank shall promptly inform the Agent whether or not that L/G has been
issued.

 

5.3                              Issue of L/Gs

 

(a)                                The Agent must promptly notify the relevant
Issuing Bank of the details of the requested L/G (including its Base Currency
Amount if the requested L/G is denominated in an Optional Currency).

 

(b)                                An L/G can be issued by one Issuing Bank or
jointly by two or more Issuing Banks provided that there shall be no joint
liability (Gesamtschuldnerschaft) between the relevant Issuing Banks and each
Issuing Bank shall only be liable for payment of a certain portion of the Face
Amount of the relevant L/G which portion must be set out in the L/G and comply
with the requirements set out in paragraph (c) of Clause 5.4 (Extension of L/Gs)
below.

 

(c)                                 A proposed Issuing Bank is not obliged to
issue (and shall not issue) any L/G if it notifies the relevant Borrower that it
will not be able to issue the L/G on the basis of any of the following grounds:

 

(i)                                    a Lender’s share in the outstanding L/Gs
(including, for the avoidance of doubt and without limitation, any L/G in
respect of which Cash Cover has been provided) would exceed its Commitment;

 

(ii)                                 the Base Currency Amount (calculated as at
the date of the Utilisation Request) of all outstanding L/Gs constituting
standby, commercial or trade letters of credit (including, for the avoidance of
doubt and without limitation, any L/Gs of that type in respect of which Cash
Cover has been provided) would exceed EUR 50,000,000;

 

(iii)                              the Base Currency Amount (calculated as at
the date of the Utilisation Request) of all outstanding L/Gs (including, for the
avoidance of doubt and without limitation, any L/G in respect of which Cash
Cover has been provided) would exceed the Total Commitments;

 

(iv)                             the requirements of Clause 5.2 (Completion of a
Utilisation Request) are not satisfied; or

 

(v)                                the L/G Approved Criteria are not satisfied
and the relevant Issuing Bank is not willing to dispense with these
requirements.

 

For the avoidance of doubt, any letter of credit or similar instrument issued by
an Issuing Bank in excess of the amounts described above will be issued on a
bilateral basis and not be subject to (nor benefit from) the provisions of this
Agreement.

 

(d)                                Subject to the terms of this Agreement being
met:

 

(i)                                    the relevant Issuing Bank must issue the
L/G on the Utilisation Date; or

 

30

--------------------------------------------------------------------------------


 

(ii)           with respect to the Existing L/Gs, on and from the date the
requirements set out in Clause 4.1 (Initial conditions precedent) and Clause 4.2
(Further conditions precedent) are satisfied, each Existing L/G will be treated
as an L/G issued under this Agreement.

 

(e)           The Issuing Bank shall use COGS, if COGS is available, also for
any amendment, reduction or cancellation of any L/G issued under COGS.

 

(f)           For the avoidance of doubt, each relevant Issuing Bank is itself
responsible for checking whether any currency requested has been approved by it
and whether all other requirements for a Utilisation are satisfied and the Agent
will take no responsibility for this.

 

5.4          Extension of L/Gs

 

(a)           A Borrower may by giving a Utilisation Request request that an L/G
issued on its behalf which would otherwise expire is extended by delivery to the
Agent of a notice specifying the new proposed Maturity Date in accordance with
the terms of that L/G and, in any event, by no later than four Business Days
before the Maturity Date of that L/G.

 

(b)           The Agent must promptly notify the relevant Issuing Bank of the
details of the requested extension of the L/G and the amount of its share of
that L/G.

 

(c)           An Issuing Bank shall only be obliged to comply with such a
Utilisation Request if on the date of the Utilisation Request and on the
proposed extension date no Event of Default is continuing or would result from
such extension and no Change of Control has occurred.

 

(d)           An Issuing Bank is not obliged to (and shall not) extend any L/G
if as a result of such extension:

 

(i)            a Lender’s share in the outstanding L/Gs (including, for the
avoidance of doubt and without limitation, any L/G in respect of which Cash
Cover has been provided) would exceed its Commitment;

 

(ii)           the Base Currency Amount (calculated as at the date of the
Utilisation Request) of all outstanding standby, commercial or trade letters of
credit (including, for the avoidance of doubt and without limitation, any L/G in
respect of which Cash Cover has been provided) would exceed EUR 50,000,000; or

 

(iii)          the Base Currency Amount (calculated as at the date of the
Utilisation Request) of all outstanding L/Gs (including, for the avoidance of
doubt and without limitation, any L/G in respect of which Cash Cover has been
provided) would exceed the Total Commitments.

 

(e)           The terms of each extended L/G will remain the same as before the
extension, except that:

 

(i)            its amount may be reduced; and

 

(ii)           its Maturity Date will be the date specified in the Utilisation
Request.

 

(f)           Subject to the terms of this Agreement being met, the relevant
Issuing Bank must extend the L/G in the manner requested.

 

31

--------------------------------------------------------------------------------


 

5.5          Reversal and reduction of L/Gs

 

(a)           An Issuing Bank shall (if COGS is available) enter into COGS and
otherwise give written notice to the Agent (in each case an “L/G Reduction
Notice”) of any reduction pursuant to any event set out in paragraph (b) of this
Clause 5.5 of the maximum amount payable under any L/G issued by it promptly
upon the occurrence of such reduction.

 

(b)           For the purposes of paragraph (a) above, a reduction of the
maximum amount payable under any L/G occurs if an Issuing Bank is satisfied
that:

 

(i)            in relation to an L/G issued by that Issuing Bank which under its
terms expires without any doubt if no demand for payment has been received by
that Issuing Bank on or before a specified expiry date, no demand in respect of
that L/G has been received by that Issuing Bank on or before such date; or

 

(ii)           in relation to an L/G issued by that Issuing Bank whose terms do
not provide for an expiry without any doubt on a specific expiry date if no
demand for payment has been received by that Issuing Bank on or before that date
(or, in the case of a release of an L/G, on or before the expiry date specified
therein):

 

(A)          the original of the L/G (including all amendments (if any)) has
been returned to that Issuing Bank by the beneficiary or the relevant Borrower;
or

 

(B)          the L/G has been released in writing by the beneficiary; or

 

(iii)          in relation to an L/G whose terms provide for a reduction of its
Face Amount, the conditions of such reduction under the terms of the L/G are
without any doubt satisfied; or

 

(iv)          the beneficiary has unconditionally certified to the Issuing Bank
the reduction of the Face Amount of the L/G in writing; or

 

(v)           after having effected (full or partial) payment pursuant to a
demand to the extent it has been reimbursed by the relevant Borrower or on its
behalf in the amount required by the terms of this Agreement; or

 

(vi)          for the avoidance of doubt, such Issuing Bank is otherwise
satisfied that it has no further liability under the relevant L/G.

 

5.6          Handling of Utilisation Requests, issuance of L/Gs

 

(a)           Each Utilisation Request in respect of an L/G with respect to
which the terms of sub-paragraphs (a)(ii) and (a)(vii) of Clause 5.2 (Completion
of a Utilisation Request) and paragraph (c) of Clause 5.4 (Extension of L/Gs)
are complied with:

 

(i)            will, if received under COGS, be automatically forwarded to the
relevant Issuing Bank, and

 

(ii)           shall, if received by the Agent otherwise than over COGS, be
forwarded by the Agent without undue delay to the Issuing Bank

 

for issuance of the requested L/G. If the terms of sub-paragraphs (a)(ii) and
(a)(vii) of Clause 5.2 (Completion of a Utilisation Request) and paragraph
(c) of Clause 5.4 (Extension of L/Gs) applicable to the issuance of such L/G are
not fulfilled the relevant Utilisation Request will not be processed and the
Agent shall promptly inform the relevant Borrower accordingly.

 

32

--------------------------------------------------------------------------------


 

(b)           Promptly following receipt of the relevant notification under COGS
that a Utilisation Request where it is named as the Issuing Bank has been sent
to it or, as the case may be, the Utilisation Request forwarded to it by the
Agent pursuant to paragraph (a)(ii), the Issuing Bank shall determine whether,
in respect of such Utilisation Request and the requested L/G, the L/G Approved
Criteria and all other requirements set out in this Clause 5 other than those in
sub-paragraphs (a)(ii) and (a)(vii) of Clause 5.2 (Completion of a Utilisation
Request) and paragraph (c) of Clause 5.4 (Extension of L/Gs) (the “L/G
Requirements”) are fulfilled.

 

(c)           Following determination in accordance with paragraph (b), the
Issuing Bank shall confirm through COGS (or, if COGS is not available, inform
the Agent accordingly) whether:

 

(i)            the L/G Requirements are fulfilled (and, if the L/G is
denominated in an Optional Currency, COGS will automatically (and if COGS is not
available, the Agent shall) calculate the Base Currency Amount with respect
thereto); or

 

(ii)           it will not be able to issue the requested L/G at all because all
or some of the L/G Requirements are not fulfilled and, if so, which one(s).

 

(d)           In the event of notification by the Issuing Bank that it will not
issue the requested L/G the Agent shall, if such information is not generated by
COGS, inform the relevant Borrower and the Borrower shall:

 

(i)            agree with the Issuing Bank such amendment of the requested L/G
as is necessary and possible to enable the Issuing Bank to issue the relevant
L/G; and

 

(ii)           if no agreement can be reached between the Issuing Bank and the
Borrower (in particular if the L/G Requirements are not complied with): (A) the
Issuing Bank shall not issue the requested L/G; and (B) the Borrower shall
promptly withdraw the relevant Utilisation Request.

 

(e)           The Issuing Bank shall promptly enter into COGS (or, if COGS is
not available, inform the Agent of) all changes in respect of a requested L/G
agreed with the relevant Borrower pursuant to paragraph (d) above.

 

5.7          Reports, Correction of bookings

 

(a)           The Agent will generate under COGS (unless COGS is not available)
on each day reports (the “COGS Reports”) stating inter alia with respect to the
previous day:

 

(i)            the Base Currency Amount of all outstanding L/Gs as determined
for such day; and

 

(ii)           the aggregate Base Currency Amount of all outstanding L/Gs issued
on behalf of the Company;

 

(iii)          the aggregate Base Currency Amount of all outstanding L/Gs issued
in an Optional Currency not being either USD, GBP or CHF; and

 

(iv)          all relevant information (including the name of the beneficiary of
the L/G, the type of L/G, the L/G amount, the date of issuance or prolongation
and the initially fixed maturity date or Commercial Lifetime (and if applicable,
any prolongation thereof) of such L/G) with respect to any L/G outstanding.

 

33

--------------------------------------------------------------------------------


 

(b)           The Borrowers, the Agent, the Lenders and the Issuing Banks may
download copies of the COGS Reports for their internal use over COGS (or, if
COGS is not available, upon request from the Agent). In the event that the
Company, the Agent and/or any Issuing Bank does not agree with any matter
contained in the COGS Reports it shall, by no later than 5.00 p.m. on the third
Business Day following the date of generation of the relevant COGS Report,
notify the Agent accordingly; provided, however, that the failure to notify the
Agent by such third Business Day will not result in the waiver of any right to
dispute any matter contained in such COGS Report.

 

(c)           If the Agent receives a notice pursuant to paragraph (b) that a
COGS Report does not properly reflect any booking as it would have to be made
pursuant to this Agreement, it shall promptly inform all other Parties who would
be affected by any change in the relevant booking and thereafter the relevant
Parties shall seek mutual agreement on the relevant corrections and any entries
in COGS shall be made or, as the case may be, corrected by the Agent
accordingly. In the case that any such correction has an impact on the amount of
any fees payable or paid under this Agreement, any such difference shall be
taken into account by the Agent in the next notification to the Company and
payment to the Lenders pursuant to Clause 11.1 (Commitment fee) or Clause 11.2
(L/G fee).

 

5.8          Affiliate of a Borrower

 

(a)           Subject to the terms of this Agreement, an Affiliate of a Borrower
may with the approval of the relevant Issuing Bank become a borrower (any such
Affiliate, an “Affiliate Borrower”) with respect to an L/G.

 

(b)           The Company shall specify any relevant Affiliate Borrower in the
Utilisation Request.

 

(c)           If a Borrower ceases to be a Borrower under this Agreement in
accordance with Clause 24.3 (Resignation of a Borrower), any Subsidiary of such
Borrower that is an Affiliate Borrower shall cease to have any rights under this
Agreement and the Borrower is obliged to repay such L/G prior to ceasing to be a
Borrower.

 

(d)           Where this Agreement or any other Finance Document imposes an
obligation on a Borrower under an L/G and the relevant borrower is an Affiliate
Borrower which is not a party to that document, the relevant Borrower shall
ensure that the obligation is performed by its Affiliate.

 

(e)           Any reference in this Agreement or any other Finance Document to a
Borrower being under no obligations (whether actual or contingent) as a Borrower
under such Finance Document shall be construed to include a reference to any
Affiliate of a Borrower being under no obligations under any Finance Document or
L/G.

 

6.            REBASING

 

6.1          Determination of the Base Currency Amount

 

On the last Business Day of each calendar quarter (a “Calendar Quarter Date”) on
which at least one L/G is outstanding under this Agreement which is denominated
in an Optional Currency, COGS will automatically and, if COGS is not available,
the Agent shall determine the Base Currency Amount of each L/G outstanding by
notionally converting the amount of that L/G into the Base Currency on the basis
of the relevant exchange rate displayed in COGS in accordance with the COGS
Conditions or (if COGS is not available) the Agent’s Spot Rate of Exchange on
the date of calculation.

 

34

--------------------------------------------------------------------------------


 

6.2          Company’s obligation to prepay

 

(a)           If with respect to a Calendar Quarter Date (each a “Rebasing Day”)
the aggregate Base Currency Amount of the outstanding L/Gs of an Issuing Bank
exceeds its Commitment applicable on that Rebasing Day (the exceeding amount
being the “Excess Amount”), the Company must, if requested by the Agent in
writing to do so, within 10 Business Days following such request ensure that a
sufficient amount of the outstanding L/Gs are prepaid by the Borrowers
(including, for the avoidance of doubt, by providing Cash Cover), in each case
to eliminate the Excess Amount.

 

(b)           If in respect of any Rebasing Day subsequent to a Rebasing Day in
respect of which Cash Cover had been provided pursuant to paragraph (a) the
Excess Amount has been reduced, the whole or relevant part of the Cash Cover
shall be released within five Business Days of the relevant Rebasing Day
provided that no Default has occurred which is continuing.

 

6.3          Notification

 

The Agent must notify the Company and the Issuing Banks of any relevant Base
Currency Amount (and the relevant exchange rate displayed in COGS in accordance
with the COGS Conditions or (if COGS is not available) the applicable Agent’s
Spot Rate of Exchange) promptly after it is ascertained.

 

7.            L/GS

 

7.1          Claims under an L/G

 

(a)           Each Borrower irrevocably and unconditionally authorises the
relevant Issuing Bank to pay any claim made or purported to be made under an L/G
requested by it (or requested by the Company on its behalf) and which appears on
its face to be in order (in this Clause 7.1, a “claim”) notwithstanding any
defences against that claim which are or may be available to it under the law
applicable to that L/G and which arise from, or relate to, the underlying
transaction.

 

(b)           Each Borrower shall immediately on demand pay to the Agent for the
relevant Issuing Bank an amount equal to the amount of any claim.

 

(c)           Each Borrower acknowledges that an Issuing Bank:

 

(i)            is not obliged to carry out any investigation or notify or seek
any confirmation from any other person (including without limitation the Company
and the Borrower) before paying a claim; and

 

(ii)           deals in documents only and will not be concerned with the
legality of a claim or any underlying transaction or any available set-off,
counterclaim or other defence of any person (including without limitation any
defences which arise from, or relate to, the underlying transaction which are or
may be available to that Issuing Bank under the law applicable to the relevant
L/G).

 

(d)           The obligations of a Borrower under this Clause will not be
affected by:

 

(i)            the sufficiency, accuracy or genuineness of any claim or any
other document; or

 

(ii)           any incapacity of, or limitation on the powers of, any person
signing a claim or other document.

 

35

--------------------------------------------------------------------------------


 

7.2          Indemnities

 

(a)           Each Borrower shall immediately on demand indemnify an Issuing
Bank against any cost, loss or liability incurred by that Issuing Bank
(otherwise than by reason of that Issuing Bank’s gross negligence, bad faith or
wilful misconduct) in acting as an Issuing Bank under any L/G requested by (or
on behalf of) that Borrower.

 

(b)           The obligations of any Borrower under this Clause will not be
affected by any act, omission, matter or thing which, but for this Clause, would
reduce, release or prejudice any of its obligations under this Clause (without
limitation and whether or not known to it or any other person) including:

 

(i)            any time, waiver or consent granted to, or composition with, any
Obligor, any beneficiary under an L/G or any other person;

 

(ii)           the release of any other Obligor or any other person under the
terms of any composition or arrangement with any creditor or any member of the
Group;

 

(iii)          the taking, variation, compromise, exchange, renewal or release
of, or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor, any beneficiary under an L/G or other
person or any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

 

(iv)          any incapacity or lack of power, authority or legal personality of
or dissolution or change in the members or status of an Obligor or any
beneficiary under an L/G or any other person;

 

(v)           any amendment (however fundamental) or replacement of a Finance
Document consented to by the Company, any L/G or any other document or security;

 

(vi)          any unenforceability, illegality or invalidity of any obligation
of any person under any Finance Document, any L/G or any other document or
security; or

 

(vii)         any insolvency or similar proceedings.

 

(c)           Neither the Company nor any Borrower shall be entitled to reject
payment otherwise due by it pursuant to this Agreement on the basis of the
argument that an L/G with respect to which an Issuing Bank claims payment should
not have been issued or should not have been issued under its terms by that
Issuing Bank pursuant to the terms of this Agreement or applicable law or
regulations.

 

7.3          Rights of contribution

 

(a)           No Obligor will be entitled to any right of contribution or
indemnity from any Finance Party in respect of any payment it may make under
this Clause 7.

 

(b)           No Issuing Bank will be entitled to any right of contribution or
indemnity from any other Issuing Bank other than pursuant to Clauses 27.6 (Loss
Sharing in respect of L/Gs) and 27.7 (Sharing of Recoveries / Adjustment of Loss
Sharing).

 

8.            REPAYMENT

 

(a)           Subject to paragraph (b) below, each L/G which would otherwise be
outstanding on the Termination Date shall be repaid on the Termination Date.

 

36

--------------------------------------------------------------------------------


 

(b)           In respect of each outstanding L/G the Maturity Date of which
falls after the Termination Date, an Issuing Bank may either:

 

(i)            continue to provide the respective L/G on a bilateral basis on
terms and conditions agreed upon between that Issuing Bank, the Company and the
relevant Borrower in a separate agreement reasonably satisfactory to that
Issuing Bank to be reached no later than on the Termination Date;

 

(ii)           continue to provide the respective L/G on a bilateral basis
following receipt of a Counter Guarantee by no later than the Termination Date;
or

 

(iii)          require that Cash Cover (or such other security which is
reasonably satisfactory to that Issuing Bank) is provided by the relevant
Borrower (or the Company) with respect to the counterindemnity obligations owed
to that Issuing Bank by the relevant Borrower in respect of the outstanding L/Gs
issued by that Issuing Bank not later than on the Termination Date.

 

(c)           Any negotiations between an Issuing Bank, the Company and the
relevant Borrower about a bilateral continuation or the terms and conditions and
the implementation of the Cash Cover or other Security shall be made between
that Issuing Bank and the relevant Borrower directly without involvement of the
Agent.

 

(d)           Each L/G outstanding on the Termination Date shall, in the case of
a bilateral continuation of that L/G pursuant to paragraph (b) above, for all
purposes of this Agreement cease to be treated as an L/G issued under this
Agreement as of the Termination Date provided however that unless otherwise
agreed by the relevant Issuing Bank the fees set out in Clauses 11.2 (L/G fee)
and 11.5 (Issuance and Administration Fee) shall continue to be payable but
shall be paid directly to (and calculated by) the relevant Issuing Bank instead
of the Agent. In addition, the fees set out in Clause 11.2 (L/G fee) shall be
reduced as set out in paragraph (a) of Clause 11.2 (L/G fee).

 

9.            PREPAYMENT AND CANCELLATION

 

9.1          Illegality

 

If, in any applicable jurisdiction, it becomes unlawful for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Utilisation:

 

(a)           that Lender shall promptly notify the Agent upon becoming aware of
that event;

 

(b)           upon the Agent notifying the Company, the Commitment of that
Lender will be immediately cancelled and it shall not be obliged to issue any
L/G; and

 

(c)           each Borrower and the Company shall cooperate with the relevant
Lender to seek a release by the relevant beneficiaries of each L/G issued by
that Lender and outstanding at such time and, if and to the extent an L/G is not
released by the date notified by that Lender, the Company shall, or shall
procure that any relevant Borrower will, prepay all outstanding L/Gs of that
Lender.

 

9.2          Change of control

 

In the event of a Change of Control:

 

(a)           the Company shall promptly notify the Agent upon becoming aware of
that event;

 

37

--------------------------------------------------------------------------------


 

(b)           a Lender shall not be obliged to issue any L/Gs; and

 

(c)           if a Lender so requires and notifies the Agent within 10 days of
being informed by the Agent of the event, the Agent shall, by not less than 10
days’ notice to the Company, cancel the Commitment of that Lender and declare
the participation of that Lender in all outstanding L/Gs, together with accrued
L/G fees, and all other amounts accrued under the Finance Documents owed to that
Lender by the Obligors, immediately due and payable, whereupon the Commitment of
that Lender will be cancelled and all such outstanding amounts will become
immediately due and payable and each Borrower shall prepay the relevant
outstanding L/Gs.

 

9.3          Voluntary cancellation

 

The Company may, if it gives the Agent not less than three Business Days’ prior
written notice (or such shorter period as the Majority Lenders may agree),
cancel the whole or any part (being a minimum amount of EUR 5,000,000) of the
Available Facility. Any cancellation under this Clause 9.3 shall reduce the
Commitments of the Lenders rateably under the Facility.

 

9.4          Automatic cancellation

 

If the first Utilisation Date has not occurred by the date falling one Month
after the date of this Agreement, the Facility will be automatically cancelled
in full.

 

9.5          Voluntary prepayment

 

A Borrower to which an L/G has been issued may, if it gives the Agent not less
than three Business Days’ prior notice (or such shorter period as the Majority
Lenders may agree), prepay the whole or any part of that L/G.

 

9.6          Right of replacement or repayment and cancellation in relation to a
single Lender

 

(a)           If:

 

(i)            any sum payable to any Lender by an Obligor is required to be
increased under paragraph (c) of Clause 12.2 (Tax gross-up);

 

(ii)           any Lender claims indemnification from the Company under Clause
12.3 (Tax indemnity) or Clause 13.1 (Increased costs); or

 

(iii)          any Lender is a Defaulting Lender;

 

the Company may, whilst the circumstance giving rise to the requirement for that
increase, indemnification or Defaulting Lender status continues, give the Agent
notice of cancellation of the Commitment of that Lender and its intention to
procure the repayment of that Lender’s participation in the L/Gs.

 

(b)           On receipt of a notice of cancellation referred to in paragraph
(a) above, the Commitment of that Lender shall immediately be reduced to zero.

 

(c)           Each Borrower to which a Utilisation is outstanding shall repay
that Lender’s participation in any such Utilisations.

 

(d)           The Company may, in the circumstances set out in paragraph
(a) above, on three Business Days’ prior notice to the Agent and the Lender (or
such shorter period as the Majority Lenders may agree), replace that Lender by
requiring that Lender to (and, to the extent permitted by law, that Lender
shall) assign and transfer by way of assumption of contract (Vertragsübernahme)
pursuant to Clause 23 (Changes to the Lenders) all

 

38

--------------------------------------------------------------------------------


 

(and not part only) of its Available Commitment under this Agreement to a Lender
or other bank, financial institution, trust, fund or other entity selected by
the Company which confirms its willingness to assume and does assume all the
obligations of the transferring Lender in accordance with Clause 23 (Changes to
the Lenders).

 

(e)           The replacement of a Lender pursuant to paragraph (d) above shall
be subject to the following conditions:

 

(i)            the Company shall have no right to replace the Agent;

 

(ii)           neither the Agent nor any Lender shall have any obligation to
find a replacement Lender;

 

(iii)          in no event shall the Lender replaced under paragraph (d) above
be required to pay or surrender any of the fees received by such Lender pursuant
to the Finance Documents; and

 

(iv)          the Lender shall only be obliged to assign and transfer its rights
and obligations pursuant to paragraph (d) above once it is satisfied that it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to that transfer.

 

(f)           A Lender shall perform the checks described in paragraph
9.6(e)(iv) above as soon as reasonably practicable following delivery of a
notice referred to in paragraph (d) above and shall notify the Agent and the
Company when it is satisfied that it has complied with those checks.

 

9.7          Mandatory repayment and cancellation of Lenders

 

If on the date falling six months before the earliest FATCA Application Date for
any payment by a Party to a Lender (or to the Agent for the account of that
Lender), that Lender is not a FATCA Exempt Party and, in the opinion of that
Lender (acting reasonably), that Party will, as a consequence, be required to
make a FATCA Deduction from a payment to that Lender (or to the Agent for the
account of that Lender) on or after that FATCA Application Date (a “FATCA
Event”):

 

(a)           that Lender shall, reasonably promptly after that date, notify the
Agent of that FATCA Event and the relevant FATCA Application Date;

 

(b)           if, on the date falling one month before such FATCA Application
Date, that FATCA Event is continuing:

 

(i)            that Lender may, at any time between one month and two weeks
before such FATCA Application Date, notify the Agent;

 

(ii)           upon the Agent notifying the Company, the Commitment of that
Lender will be immediately cancelled; and

 

(iii)          each Borrower shall repay that Lender’s participation in the
Utilisations made to that Borrower on the last Business Day before the relevant
FATCA Application Date.

 

9.8          Restrictions

 

(a)           Any notice of cancellation or prepayment given by any Party under
this Clause 9 shall be irrevocable and, unless a contrary indication appears in
this Agreement, shall specify

 

39

--------------------------------------------------------------------------------


 

the date or dates upon which the relevant cancellation or prepayment is to be
made and the amount of that cancellation or prepayment.

 

(b)           Any prepayment under this Agreement shall be made together with
accrued interest on the amount prepaid and without premium or penalty.

 

(c)           No Borrower may reborrow any part of the Facility which is prepaid
(other than pursuant to Clause 9.5 (Voluntary prepayment)) or cancelled pursuant
to Clause 9.3 (Voluntary Cancellation) or Clause 9.4 (Automatic Cancellation).

 

(d)           The Borrowers shall not repay or prepay all or any part of the
L/Gs or cancel all or any part of the Commitments except at the times and in the
manner expressly provided for in this Agreement.

 

(e)           Subject to Clause 2.2 (Increase), no amount of the Total
Commitments cancelled under this Agreement may be subsequently reinstated.

 

(f)           If the Agent receives a notice under this Clause 9 it shall
promptly forward a copy of that notice to either the Company or the affected
Lender, as appropriate.

 

(g)           If all or part of an L/G is repaid or prepaid and is not available
for redrawing (other than by operation of Clause 4.2 (Further conditions
precedent)), an amount of the Commitments (equal to the Base Currency Amount of
the amount of the L/G which is repaid or prepaid) will be deemed to be cancelled
on the date of repayment or prepayment.

 

(h)           Any prepayment of an outstanding L/G shall be made in the manner
described in paragraph (b) of Clause 8 (Repayment) and shall be subject to the
continued payment of the L/G fees and administration fees as further specified
in Clause 8 (Repayment).

 

10.          CASH COVER

 

(a)           Where any Borrower or the Company is obliged to provide “Cash
Cover” for an L/G to the Agent or an Issuing Bank under this Agreement, cash
cover is provided if that Borrower or the Company pays an amount in the currency
in which that L/G is denominated to an interest-bearing account in the name of
that Borrower or the Company, as the case may be, and the following conditions
are met:

 

(i)            the account is with the Agent or with an Affiliate of the Agent
(if the Cash Cover is to be provided to the Agent) or with the relevant Issuing
Bank or other party agreed by the Issuing Bank (if the Cash Cover is to be
provided to that Issuing Bank);

 

(ii)           until no amount is or may be outstanding under that L/G,
withdrawals from the account may only be made to pay the relevant Issuing Bank
(or Agent, if applicable) amounts due and payable to it under this Agreement in
respect of that L/G, subject to paragraph (c) below; and

 

(iii)          that Borrower or, as the case may be, the Company has executed a
security document over that account, in form and substance reasonably
satisfactory to the Agent or the relevant Issuing Banks (as applicable) with
which that account is held, creating a first ranking security interest over that
account for the sole benefit of the relevant Issuing Bank,

 

and the account will bear interest at a rate equal to: for GBP, SONIA (Sterling
Over Night Index Average), for USD, FFE (Feds Funds Effective), for EUR, EONIA
(Euro

 

40

--------------------------------------------------------------------------------


 

Overnight Index Average) and for CHF, SARON (Swiss Overnight Index Average) (in
each case as determined by the Issuing Bank) for deposits in that currency for
one month (if that amount is placed on a one month time deposit), or upon the
request of the Agent or any of the Issuing Banks the applicable Overnight Libor
Rate for the relevant currency (GBP, USD, EUR or CHF), or otherwise (if it is
not or if the deposit is in a currency other than GBP, USD, EUR or CHF) at a
normal commercial rate or as otherwise agreed between the Company or the
relevant Borrower with the Agent or the relevant Issuing Bank (as applicable).

 

(b)           Where Cash Cover has been provided by a Borrower or the Company:

 

(i)            for an L/G and that L/G is subsequently repaid or prepaid (other
than by the provision of Cash Cover), the Agent or the Issuing Banks (as
applicable) shall repay to the relevant Borrower the Cash Cover held by it in an
amount equal to the amount of such repayment or prepayment (and, if that L/G is
denominated in an Optional Currency, the amount repaid or prepaid converted into
the Base Currency at the relevant exchange rate displayed in COGS in accordance
with the COGS Conditions or (if COGS is not available) the Agent’s Spot Rate of
Exchange on the date of repayment or prepayment) and shall, if the Borrower
requests, execute such documentation as is necessary to discharge any security
interest over the account referred to above; or

 

(ii)           pursuant to Clause 6.2 (Company’s obligation to prepay) and
subsequently the amount by which the aggregate amount of the Base Currency
Amount of all L/Gs outstanding exceeds the Total Commitments is reduced to an
amount which is lower than the amount of the Cash Cover provided to the Agent,
the Agent shall repay to the relevant Borrower or the Company the Cash Cover
held by it in an amount equal to the difference and shall, if the Company
requests, execute such documentation as is necessary to discharge any security
interest over the account referred to above,

 

in each case if no Event of Default has occurred which is continuing.

 

(c)           As long as no Event of Default has occurred which is continuing,
interest paid on the Cash Cover shall be released at any time to the Company or
the Borrower providing the Cash Cover (as the case may be).

 

(d)           For the avoidance of doubt, any Cash Cover relating to an L/G
shall be released at its Maturity Date, provided that the relevant Issuing Bank
has not received any demand of payment in respect of such L/G or, if so
received, has been reimbursed by the Company or the relevant Borrower.

 

11.          FEES

 

11.1        Commitment fee

 

(a)           The Company shall pay to the Agent (for the account of each
Lender) a fee in the Base Currency computed at the rate of 35 per cent. of the
then applicable L/G fee on that Lender’s Available Commitment for the
Availability Period.

 

(b)           Subject to the terms of this Clause 11.1, the accrued commitment
fee is payable in arrears for each successive period of three Months ending on
31 March, 30 June, 30 September and 31 December and any shorter period ending on
31 March 2018, on the last day of the Availability Period and, if cancelled in
full, in respect of the cancelled amount of the relevant Lender’s Commitment at
the time the cancellation is effective.

 

41

--------------------------------------------------------------------------------


 

(c)           The commitment fee shall be calculated by the Agent. The Agent
shall notify the Company and the relevant Lenders in writing of the aggregate
amount of all such commitment fees owed to the relevant Lender within five
Business Days after the end of each period set out in paragraph (b) of this
Clause 11.1. The Company shall pay the commitment fee to the Agent (for the
account of each Lender) not later than on the fifth Business Day following
receipt by the Company of the notification from the Agent.

 

(d)           No commitment fee is payable to the Agent (for the account of a
Lender) on any Available Commitment of that Lender for any day on which that
Lender is a Defaulting Lender.

 

11.2        L/G fee

 

(a)           Each Borrower shall pay to the Agent (for the account of each
relevant Issuing Bank) an L/G fee in the Base Currency (computed at the rate
equal to the L/G Fee Rate) on the outstanding amount of each L/G requested by it
for the period from the date of issue of that L/G until its Maturity Date. For
the avoidance of doubt, such fee shall, if not otherwise agreed between the
relevant Issuing Bank and the Company (or the relevant Borrower) be reduced to
0.55 per cent. per annum in relation to and beginning at the time any L/G has
been repaid by way of Cash Cover or a Counter Guarantee prior to its Maturity
Date.

 

(b)           The accrued L/G fee on an L/G shall be payable in arrears in
respect of each period of three months ending on 31 March, 30 June, 30
September and 31 December (or any shorter periods ending on 31 March 2018, the
Termination Date, the date on which the Commitments of a Lender under this
Agreement are cancelled in full or the date on which the Total Commitments under
this Agreement are cancelled in full) (each a “Calculation Period”).

 

(c)           The L/G fee shall be calculated by the Agent. The Agent shall
notify the Company and the relevant Issuing Banks in writing of the aggregate
amount of all such L/G Fees owed to the relevant Issuing Bank within five
Business Days after the end of each Calculation Period. The relevant Borrowers
shall pay the respective amounts to the Agent for distribution to the relevant
Issuing Banks not later than on the fifth Business Day following the receipt by
the Company of the notification from the Agent.

 

11.3        Arrangement and participation fee

 

The Company shall pay to the Arranger an arrangement fee and a participation fee
in the amount and at the times agreed in the Mandate Letter.

 

11.4        Agency fee

 

The Company shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in the Agency Fee Letter.

 

11.5        Issuance and Administration Fee

 

Each Borrower shall pay to the relevant Issuing Bank (for its own account) an
issuance and administration fee in respect of each L/G requested by it and
issued by that Issuing Bank in the amount of EUR 50 per issued L/G or as
otherwise agreed between that Issuing Bank and the Company.

 

42

--------------------------------------------------------------------------------


 

11.6        Default interest and lump sum damages

 

(a)           If an Obligor fails to pay any amount (other than default
interest) payable by it under a Finance Document on its due date, default
interest shall accrue on the overdue amount from the due date up to the date of
actual payment (both before and after judgment) at a rate which complies with
the rate set out in paragraph 288(2) of the German Civil Code (Bürgerliches
Gesetzbuch). If an Obligor fails to pay default interest payable by it under the
Finance Documents on its due date, lump sum damages (pauschalierter
Schadensersatz) shall accrue on the overdue amount from the due date up to the
date of actual payment (both before and after judgment) at a rate which complies
with the rate set out in paragraph 288(2) of the German Civil Code (Bürgerliches
Gesetzbuch). In the case of lump sum damages, the relevant Obligor shall be free
to prove that no damages have arisen or that damages have not arisen in the
asserted amount and any Finance Party shall be entitled to prove that further
damages have arisen. Any interest or lump sum accruing under this Clause 11.6
shall be immediately payable by the relevant Obligor on demand by the Agent.

 

(b)           The Agent shall promptly notify the Lenders and the relevant
Obligor of the determination of a rate of default interest under this Agreement.

 

11.7        Minimum Fee Rates

 

(a)           The fee rates provided for in this Agreement, including this
Clause 11 (Fees) are minimum fee rates.

 

(b)           When entering into this Agreement, the parties have assumed that
the fees payable at the rates set out in this Agreement are not and will not
become subject to the Swiss Federal Withholding Tax. Notwithstanding that the
parties do not anticipate that any fee payment under this Agreement is or will
be subject to the Swiss Federal Withholding Tax, they agree that, in the event
that Swiss Federal Withholding Tax should be imposed on fee payments by a
Borrower and should it be unlawful for such Borrower to comply with paragraph
(c) of Clause 12.2 (Tax gross-up) for any reason (where this would otherwise be
required by the terms of Clause 12.2 (Tax gross-up), taking into account the
exclusions set out in paragraph (g) of Clause 12.2 (Tax gross-up)), the payment
of such fees due by such Borrower shall be increased to an amount which (after
making any deduction of the Non-Refundable Portion (as defined below) of the
Swiss Federal Withholding Tax) results in a payment to each Finance Party
entitled to such payment of an amount equal to the payment which would have been
due had no deduction of Swiss Federal Withholding Tax been required. For this
purpose, the Swiss Federal Withholding Tax shall be calculated on the full
grossed-up interest amount.

 

(c)           For the purposes of this Clause, “Non-Refundable Portion” shall
mean Swiss Federal Withholding Tax at the standard rate (being, as at the date
hereof, 35%) unless a tax ruling issued by the Swiss Federal Tax Administration
(SFTA) confirms that, in relation to a specific Finance Party based on an
applicable double tax treaty, the Non-Refundable Portion is a specified lower
rate in which case such lower rate shall be applied in relation to such Finance
Party and each Borrower shall provide to the Agent the documents required by law
or applicable double taxation treaties for the Finance Parties to claim a refund
of any Swiss Federal Withholding Tax so deducted.

 

43

--------------------------------------------------------------------------------


 

12.          TAX GROSS UP AND INDEMNITIES

 

12.1        Definitions

 

(a)           In this Agreement:

 

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by the relevant Borrower, which:

 

(i)            where it relates to a Treaty Lender that is an Original Lender,
contains the scheme reference number and jurisdiction of tax residence stated
opposite that Lender’s name in Part 2 of Schedule 1 (The Original Parties), and:

 

(A)          where the Borrower is an Original Borrower, is filed with HM
Revenue & Customs within 30 days of the date of this Agreement; or

 

(B)          where the Borrower is an Additional Borrower, is filed with HM
Revenue & Customs within 30 days of the date on which that Borrower becomes an
Additional Borrower; or

 

(ii)           where it relates to a Treaty Lender that is a New Lender or an
Increase Lender, contains the scheme reference number and jurisdiction of tax
residence stated in respect of that Lender in the relevant Transfer Certificate
or Increase Confirmation (as applicable), and:

 

(A)          where the Borrower is a Borrower as at the relevant Transfer Date
or Increase Date (as applicable), is filed with HM Revenue & Customs within 30
days of that Transfer Date or Increase Date (as applicable); or

 

(B)          where the Borrower is not a Borrower as at the relevant Transfer
Date or Increase Date (as applicable), is filed with HM Revenue & Customs within
30 days of the date on which that Borrower becomes an Additional Borrower.

 

“German Borrower” means a Borrower incorporated in Germany.

 

“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

“Qualifying Lender” means:

 

(i)            in respect of interest payable by a German Borrower, a Lender
which is beneficially entitled to interest payable to that Lender in respect of
an advance under a Finance Document and is:

 

(A)          lending through a Facility Office in Germany; or

 

(B)          a Treaty Lender;

 

(ii)           in respect of interest payable by a UK Borrower:

 

44

--------------------------------------------------------------------------------


 

(A)          a Lender which is beneficially entitled to interest payable to that
Lender in respect of an advance under a Finance Document and is:

 

(1)           a Lender:

 

(a)           which is a bank (as defined for the purpose of section 879 of the
ITA) making an advance under a Finance Document and is within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payments
apart from section 18A of the CTA; or

 

(b)           in respect of an advance made under a Finance Document by a person
that was a bank (as defined for the purpose of section 879 of the ITA) at the
time that that advance was made and within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance; or

 

(2)           a Lender which is:

 

(a)           a company resident in the United Kingdom for United Kingdom tax
purposes;

 

(b)           a partnership each member of which is:

 

(1)           a company so resident in the United Kingdom; or

 

(2)           a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA;

 

(c)           a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company; or

 

(3)           a Treaty Lender; or

 

(B)          a Lender which is a building society (as defined for the purpose of
section 880 of the ITA) making an advance under a Finance Document.

 

(iii)          in respect of a U.S. Borrower, a Lender that has satisfied its
obligations under paragraph (f) of Clause 12.2 (Tax gross-up);

 

45

--------------------------------------------------------------------------------


 

(iv)          in respect of any other Borrower, any Lender.

 

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:

 

(i)            a company resident in the United Kingdom for United Kingdom tax
purposes;

 

(ii)           a partnership each member of which is:

 

(A)          a company so resident in the United Kingdom; or

 

(B)          a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA; or

 

(iii)          a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.

 

“Tax Credit” means a credit against, relief or remission for, or refund or
repayment of any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.

 

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 12.2 (Tax gross-up) or a payment under Clause 12.3
(Tax indemnity).

 

“Treaty Lender” means a Lender which:

 

(i)            is treated as a resident of a Treaty State for the purposes of
the Treaty; and

 

(ii)           does not carry on a business in the jurisdiction of incorporation
of the relevant Borrower through a permanent establishment with which that
Lender’s participation in the Utilisation is effectively connected.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the jurisdiction of incorporation of the relevant Borrower which
makes provision for full exemption for tax imposed by the jurisdiction of
incorporation of the relevant Borrower on interest.

 

“UK Borrower” means a Borrower incorporated in the United Kingdom.

 

“UK Non-Bank Lender” means:

 

(i)            where a Lender becomes a Party on the day on which this Agreement
is entered into, a Lender listed in Part 2 of Schedule 1 (The Original Parties);
and

 

(ii)           where a Lender becomes a Party after the day on which this
Agreement is entered into, a Lender which gives a Tax Confirmation in the
Transfer Certificate which it executes on becoming a Party.

 

46

--------------------------------------------------------------------------------


 

(b)           Unless a contrary indication appears, in this Clause 12 a
reference to “determines” or “determined” means a determination made in the
absolute discretion of the person making the determination, acting reasonably
and in good faith.

 

12.2        Tax gross-up

 

(a)           Each Obligor shall make all payments to be made by it without any
Tax Deduction, unless a Tax Deduction is required by law.

 

(b)           The Company shall promptly upon becoming aware that an Obligor
must make a Tax Deduction (or that there is any change in the rate or the basis
of a Tax Deduction) notify the Agent accordingly. Similarly, a Lender shall
notify the Agent on becoming so aware in respect of a payment payable to that
Lender. If the Agent receives such notification from a Lender, it shall notify
the Company and that Obligor.

 

(c)           If a Tax Deduction is required by law to be made by or on behalf
of an Obligor, the amount of the payment due from that Obligor shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.

 

(d)           A payment shall not be increased under paragraph (c) above by
reason of a Tax Deduction on account of Tax (other than Swiss Federal
Withholding Tax in which case paragraph (g) shall apply) imposed on payments of
interest by the jurisdiction of incorporation of the relevant Borrower if on the
date on which the payment falls due:

 

(i)            the payment could have been made to the relevant Lender without a
Tax Deduction if the Lender had been a Qualifying Lender with respect to the
relevant Borrower, but on that date that Lender is not or has ceased to be a
Qualifying Lender with respect to the relevant Borrower other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration, or application of) any law or Treaty, or any
published practice or published concession of any relevant taxing authority;

 

(ii)           the relevant Lender is a Treaty Lender and the Obligor making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under paragraph (j) or (with respect to payments by a UK Borrower) paragraph
(k) below;

 

(iii)          the relevant Lender is a Qualifying Lender solely by virtue of
paragraph (ii)(A)(2) of the definition of Qualifying Lender; and

 

(A)          an officer of HM Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which relates to the
payment and that Lender has received from the Obligor making the payment or from
the Company a certified copy of that Direction; and

 

(B)          the payment could have been made to the Lender without any Tax
Deduction if that Direction had not been made; or

 

(iv)          the relevant Lender is a Qualifying Lender solely by virtue of
paragraph (ii)(A)(2) of the definition of Qualifying Lender; and

 

(A)          the relevant Lender has not given a Tax Confirmation to the
Company; and

 

47

--------------------------------------------------------------------------------


 

(B)          the payment could have been made to the Lender without any Tax
Deduction if the Lender had given a Tax Confirmation to the Company, on the
basis that the Tax Confirmation would have enabled the Company to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the ITA.

 

(e)           A payment shall not be increased under paragraph (c) above by
reason of a Tax Deduction on account of Tax (other than Swiss Federal
Withholding Tax in which case paragraph (g) shall apply) imposed by the
jurisdiction of incorporation of the relevant Borrower if on the date on which
the payment falls due, such payment relates to:

 

(i)            Taxes imposed on or measured by net income (however denominated),
franchise Taxes, or branch profits Taxes, in each case:

 

(A)          imposed as a result of the recipient Lender being organised under
the laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof); or

 

(B)          that are Taxes imposed as a result of a present or former
connection between such recipient Lender and the jurisdiction imposing such Tax
(other than connections arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Finance Document, or sold or assigned an
interest in any L/G or Finance Document);

 

(ii)           in the case of a Lender, U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Lender with respect to an
applicable interest in an L/G or Commitment pursuant to a law in effect on the
date on which:

 

(A)          such Lender acquires such interest in the L/G or Commitment (other
than pursuant to an assignment request by the Borrower under Clause 9.6 (Right
of replacement or repayment and cancellation in relation to a single Lender));
or

 

(B)          such Lender changes its lending office, except in each case to the
extent that, pursuant to this Clause 12, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office;

 

(iii)          Taxes attributable to such Lender’s failure to comply with this
paragraph (e) or paragraph (f) of this Clause 12.2.

 

(f)           Status of Lenders

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Finance Document shall
deliver to the Borrowers and the Agent, prior to the date on which such Lender
becomes a Lender under this Agreement or acquired an interest therein and at the
time or times reasonably requested by the Borrowers or the Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Agent as will permit such payments to be made without

 

48

--------------------------------------------------------------------------------


 

withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Agent as will enable the Borrowers or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 12.2(f)(ii)(A), (ii)(B) and 12.8(e) below, or the UK tax documentation
required under Section 12.2(j)(ii)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the case of
a U.S. Borrower:

 

(A)          any Lender that is a U.S. Person shall deliver to such U.S.
Borrower and the Agent (in such number of copies as shall be reasonably
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such U.S. Borrower or the Agent), duly executed copies of
IRS Form W-9 or successor form certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such U.S. Borrower and the Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such U.S. Borrower or the Agent),
whichever of the following is applicable;

 

(I)           duly executed copies of IRS Form W-8BEN/W-8BEN-E establishing any
exemption or reduction in payments made under any Finance Document;

 

(II)          duly executed copies of IRS Form W-8ECI;

 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Clause 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Clause 881(c)(3)(A) of the
Code, a “10 percent shareholder” of such U.S. Borrower within the meaning of
Clause 881(c)(3)(B) of the Code, or a “controlled foreign corporation” described
in Clause 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN/W-8BEN-E; or

 

(IV)        to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN/W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as may be required; provided that if the
Foreign Lender is a partnership and one

 

49

--------------------------------------------------------------------------------


 

or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such U.S. Borrower and the Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such U.S. Borrower or the Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit such U.S. Borrower or the Agent to determine the
withholding or deduction required to be made.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Agent in writing of its legal inability to do so.

 

(g)           A Borrower shall not be required to make an increased payment to a
specific Lender under paragraph (c) above by reason of a Tax Deduction by a
Borrower on account of Swiss Federal Withholding Tax if the number of Lenders
under this Agreement that are not Swiss Qualifying Banks exceeds 10 (ten) solely
because such Lender (i) has failed to comply with its obligations under Clause
23 (Changes to Lenders) or (ii) ceased to be a Swiss Qualifying Bank other than
as a result of any change after the date it became a Finance Party under this
Agreement in (or in the interpretation, administration or application of) any
law or any published practice or concession of any relevant taxing authority.

 

(h)           If an Obligor is required to make a Tax Deduction, that Obligor
shall make that Tax Deduction and any payment required in connection with that
Tax Deduction within the time allowed and in the minimum amount required by law.

 

(i)            Within thirty days of making either a Tax Deduction or any
payment required in connection with that Tax Deduction, the Obligor making that
Tax Deduction shall deliver to the Agent for the Finance Party entitled to the
payment evidence reasonably satisfactory to that Finance Party that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.

 

(j)            (i)             Subject to sub-paragraph (ii) below, a Treaty
Lender, and each Obligor which makes a payment to which that Treaty Lender is
entitled, shall co-operate in completing any procedural formalities necessary
for that Obligor to obtain authorisation to make that payment without a Tax
Deduction;

 

(ii)           (A)           a Treaty Lender with respect to a UK Borrower which
becomes a Party on the day on which this Agreement is entered into that holds a
passport under the HMRC DT Treaty Passport scheme, and which wishes that scheme
to apply to this Agreement, shall confirm its scheme reference number and its
jurisdiction of tax residence opposite its name in Part 2 of Schedule 1 (The
Original Parties); and

 

50

--------------------------------------------------------------------------------


 

(B)                              a New Lender or an Increase Lender that is a
Treaty Lender with respect to a UK Borrower and that holds a passport under the
HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall confirm its scheme reference number and its jurisdiction of tax
residence in the Transfer Certificate or Increase Confirmation (as applicable)
which it executes,

 

and, having done so, that Lender shall be under no obligation pursuant to
sub-paragraph (i) above.

 

(k)                                If a Lender has confirmed its scheme
reference number and its jurisdiction of tax residence in accordance with
paragraph 12.2(j)(ii) above and:

 

(i)                                    a Borrower making a payment to that
Lender has not made a Borrower DTTP Filing in respect of that Lender; or

 

(ii)                                 a Borrower making a payment to that Lender
has made a Borrower DTTP Filing in respect of that Lender but:

 

(A)                              that Borrower DTTP Filing has been rejected by
HM Revenue & Customs; or

 

(B)                              HM Revenue & Customs has not given the Borrower
authority to make payments to that Lender without a Tax Deduction within 60 days
of the date of the Borrower DTTP Filing,

 

and in each case, the Borrower has notified that Lender in writing, that Lender
and the Borrower shall co-operate in completing any additional procedural
formalities necessary for that Borrower to obtain authorisation to make that
payment without a Tax Deduction.

 

(l)                                    If a Lender has not confirmed its scheme
reference number and jurisdiction of tax residence in accordance with paragraph
12.2(j)(ii) above, no Obligor shall make a Borrower DTTP Filing or file any
other form relating to the HMRC DT Treaty Passport scheme in respect of that
Lender’s Commitment(s) or its participation in any Utilisation unless the Lender
otherwise agrees.

 

(m)                            A Borrower shall, promptly on making a Borrower
DTTP Filing, deliver a copy of that Borrower DTTP Filing to the Agent for
delivery to the relevant Lender.

 

(n)                                A UK Non-Bank Lender which becomes a Party on
the day on which this Agreement is entered into gives a Tax Confirmation to the
Company by entering into this Agreement.

 

(o)                                A UK Non-Bank Lender shall promptly notify
the Company and the Agent if there is any change in the position from that set
out in the Tax Confirmation.

 

12.3                       Tax indemnity

 

(a)                                The Company shall (within five Business Days
of demand by the Agent) pay to a Protected Party an amount equal to the loss,
liability or cost which that Protected Party determines will be or has been
(directly or indirectly) suffered for or on account of Tax by that Protected
Party in respect of a Finance Document.

 

51

--------------------------------------------------------------------------------


 

(b)                                Paragraph (a) above shall not apply:

 

(i)                                    with respect to any Tax assessed on a
Finance Party:

 

(A)                              under the law of the jurisdiction in which that
Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for tax
purposes; or

 

(B)                              under the law of the jurisdiction in which that
Finance Party’s Facility Office is located in respect of amounts received or
receivable in that jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

(ii)                                 to the extent a loss, liability or cost:

 

(A)                              is compensated for by an increased payment
under Clause 12.2 (Tax gross-up) or Clause 11.7 (Minimum Fee Rates);

 

(B)                              would have been compensated for by an increased
payment under Clause 12.2 (Tax gross-up) or Clause 11.7 (Minimum Fee Rates) but
was not so compensated solely because one of the exclusions in paragraph (d),
(e) or (g) of Clause 12.2 (Tax gross-up) or in paragraph (b) of Clause 11.7
(Minimum Fee Rates) applied;

 

(C)                              which relates to a FATCA Deduction required to
be made by a Party; or

 

(D)                              relates to any Bank Levy.

 

(c)                                 A Protected Party making, or intending to
make a claim under paragraph (a) above shall promptly notify the Agent of the
event which will give, or has given, rise to the claim, following which the
Agent shall notify the Company.

 

(d)                                A Protected Party shall, on receiving a
payment from an Obligor under this Clause 12.3, notify the Agent.

 

12.4                       Tax Credit

 

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

(a)                                a Tax Credit is attributable to an increased
payment of which that Tax Payment forms part, to that Tax Payment or to a Tax
Deduction in consequence of which that Tax Payment was required; and

 

(b)                                that Finance Party has obtained and utilised
that Tax Credit,

 

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor. If a Finance Party makes a payment to an Obligor pursuant to this
Clause 12.4 in connection with a Tax Credit, the Obligor, upon the request of
the Finance Party, shall repay to the Finance Party such amount that was paid
pursuant to Clause 12.4 (plus any penalties, interest or other charges imposed
by the relevant governmental or taxing authority) in the event that the Finance
Party loses the benefit of, or has to repay to such governmental or taxing
authority, such Tax Credit.

 

52

--------------------------------------------------------------------------------


 

12.5                       Lender Status Confirmation

 

Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate or Increase Confirmation
which it executes on becoming a Party, and for the benefit of the Agent and
without liability to any Obligor, which of the following categories it falls in
with respect to each relevant Borrower:

 

(a)                                not a Qualifying Lender;

 

(b)                                a Qualifying Lender (other than a Treaty
Lender); or

 

(c)                                 a Treaty Lender.

 

If a New Lender or Increase Lender fails to indicate its status in accordance
with this Clause 12.5, then such New Lender or Increase Lender shall be treated
for the purposes of this Agreement (including by each Obligor) as if it is not a
Qualifying Lender until such time as it notifies the Agent which category
applies (and the Agent, upon receipt of such notification, shall inform the
Company). For the avoidance of doubt, a Transfer Certificate or Increase
Confirmation shall not be invalidated by any failure of a Lender to comply with
this Clause 12.5.

 

12.6                       Stamp taxes

 

The Company shall pay and, within five Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.

 

12.7                       VAT

 

(a)                                All amounts expressed to be payable under a
Finance Document by any Party to a Finance Party which (in whole or in part)
constitute the consideration for any supply for VAT purposes are deemed to be
exclusive of any VAT which is chargeable on that supply, and accordingly,
subject to paragraph (b) below, if VAT is or becomes chargeable on any supply
made by any Finance Party to any Party under a Finance Document and such Finance
Party is required to account to the relevant tax authority for the VAT, that
Party must pay to such Finance Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
the VAT (and such Finance Party must promptly provide an appropriate VAT invoice
to that Party).

 

(b)                                If VAT is or becomes chargeable on any supply
made by any Finance Party (the “Supplier”) to any other Finance Party (the
“Recipient”) under a Finance Document, and any Party other than the Recipient
(the “Relevant Party”) is required by the terms of any Finance Document to pay
an amount equal to the consideration for that supply to the Supplier (rather
than being required to reimburse or indemnify the Recipient in respect of that
consideration):

 

(i)                                    (where the Supplier is the person
required to account to the relevant tax authority for the VAT) the Relevant
Party must also pay to the Supplier (at the same time as paying that amount) an
additional amount equal to the amount of the VAT. The Recipient must (where this
paragraph (b)(i) applies) promptly pay to the Relevant Party an amount equal to
any credit or repayment the Recipient receives from the relevant tax authority
which the Recipient reasonably determines relates to the VAT chargeable on that
supply; and

 

53

--------------------------------------------------------------------------------


 

(ii)                                 (where the Recipient is the person required
to account to the relevant tax authority for the VAT) the Relevant Party must
promptly, following demand from the Recipient, pay to the Recipient an amount
equal to the VAT chargeable on that supply but only to the extent that the
Recipient reasonably determines that it is not entitled to credit or repayment
from the relevant tax authority in respect of that VAT.

 

(c)                                 Where a Finance Document requires any Party
to reimburse or indemnify a Finance Party for any cost or expense, that Party
shall reimburse or indemnify (as the case may be) such Finance Party for the
full amount of such cost or expense, including such part thereof as represents
VAT, save to the extent that such Finance Party reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

 

(d)                                Any reference in this Clause 12.7 to any
party shall, at any time when such party is treated as a member of a group for
VAT purposes, include (where appropriate and unless the context otherwise
requires) a reference to the person who is treated as making the supply or (as
appropriate) receiving the supply under the grouping rules (as provided for in
Article 11 of the Council Directive 2006/112/EC (or as implemented by the
relevant member state of the European Union or any other similar provision in
any jurisdiction which is not a member state of the European Union)) (including,
for the avoidance of doubt, in accordance with section 43 of the United Kingdom
Value Added Tax Act 1994) so that a reference to a Party shall be construed as a
reference to that Party or the relevant group or unity (or fiscal unity) of
which that Party is a member for VAT purposes at the relevant time or the
relevant member (or head) of that group or unity (or fiscal unity) at the
relevant time (as the case may be).

 

(e)                                 In relation to any supply made by a Finance
Party to any Party under a Finance Document, if reasonably requested by such
Finance Party, that Party must promptly provide such Finance Party with details
of that Party’s VAT registration and such other information as is reasonably
requested in connection with such Finance Party’s VAT reporting requirements in
relation to such supply.

 

12.8                       FATCA Information

 

(a)                                Subject to paragraph (c) below, each Party
shall within ten Business Days of a reasonable request by another Party:

 

(i)                                    confirm to that other Party whether it
is:

 

(A)                              a FATCA Exempt Party; or

 

(B)                              not a FATCA Exempt Party; and

 

(ii)                    supply to that other Party such forms, documentation and
other information relating to its status under FATCA as that other Party
reasonably requests for the purposes of that other Party’s compliance with
FATCA; and

 

(iii)                              supply to that other Party such forms,
documentation and other information relating to its status as that other Party
reasonably requests for the purposes of that other Party’s compliance with any
other law, regulation, or exchange of information regime.

 

(b)                                If a Party confirms to another Party pursuant
to paragraph (a)(i) above that it is a FATCA Exempt Party and it subsequently
becomes aware that it is not, or has ceased

 

54

--------------------------------------------------------------------------------


 

to be a FATCA Exempt Party, that Party shall notify that other Party reasonably
promptly.

 

(c)                                 Paragraph (a) above shall not oblige any
Finance Party to do anything, and paragraph (a)(iii) above shall not oblige any
other Party to do anything, which would or might in its reasonable opinion
constitute a breach of:

 

(i)                                    any law or regulation;

 

(ii)                                 any fiduciary duty; or

 

(iii)                              any duty of confidentiality.

 

(d)                                      If a Party fails to confirm whether or
not it is a FATCA Exempt Party or to supply forms, documentation or other
information requested in accordance with paragraph (a)(i)or (a)(ii) above
(including, for the avoidance of doubt, where paragraph (c) above applies), then
such Party shall be treated for the purposes of the Finance Documents (and
payments under them) as if it is not a FATCA Exempt Party until such time as the
Party in question provides the requested confirmation, forms, documentation or
other information.

 

(e)                                       If a Borrower is a U.S. Tax Obligor or
the Agent reasonably believes that its obligations under FATCA or any other
applicable law or regulation require it, each Lender shall, within ten Business
Days of:

 

(i)                       where an Original Borrower is a U.S. Tax Obligor and
the relevant Lender is an Original Lender, the date of this Agreement;

 

(ii)                    where a Borrower is a U.S. Tax Obligor on a date on
which any other Lender becomes a Party as a Lender, that date;

 

(iii)                 the date a new U.S. Tax Obligor accedes as a Borrower; or

 

(iv)                where a Borrower is not a U.S. Tax Obligor, the date of a
request from the Agent,

 

supply to the Agent:

 

(A)                 a withholding certificate on Form W-8, Form W-9 or any other
relevant form; or

 

(B)                 any withholding statement or other document, authorisation
or waiver as the Agent may require to certify or establish the status of such
Lender under FATCA or that other law or regulation.

 

(f)                                        The Agent shall provide any
withholding certificate, withholding statement, document, authorisation or
waiver it receives from a Lender pursuant to paragraph (e) above to the relevant
Borrower.

 

(g)                                       If any withholding certificate,
withholding statement, document, authorisation or waiver provided to the Agent
by a Lender pursuant to paragraph (e) above is or becomes materially inaccurate
or incomplete, that Lender shall promptly update it and provide such updated
withholding certificate, withholding statement, document, authorisation or
waiver to the Agent unless it is unlawful for the Lender to do so (in which case
the Lender shall promptly notify the Agent). The Agent shall provide any such
updated withholding certificate, withholding statement, document, authorisation
or waiver to the relevant Borrower.

 

55

--------------------------------------------------------------------------------


 

(h)                                      The Agent may rely on any withholding
certificate, withholding statement, document, authorisation or waiver it
receives from a Lender pursuant to paragraph (e) or (g) above without further
verification. The Agent shall not be liable for any action taken by it under or
in connection with paragraphs (e), (f) or (g) above.

 

12.9                       FATCA Deduction

 

(a)                                Each Party may make any FATCA Deduction it is
required to make by FATCA, and any payment required in connection with that
FATCA Deduction, and no Party shall be required to increase any payment in
respect of which it makes such a FATCA Deduction or otherwise compensate the
recipient of the payment for that FATCA Deduction.

 

(b)                                Each Party shall promptly, upon becoming
aware that it must make a FATCA Deduction (or that there is any change in the
rate or the basis of such FATCA Deduction), notify the Party to whom it is
making the payment and, in addition, shall notify the Company and the Agent and
the Agent shall notify the other Finance Parties.

 

13.                              INCREASED COSTS

 

13.1                       Increased costs

 

(a)                                Subject to Clause 13.3 (Exceptions) the
Company shall pay for the account of a Finance Party the amount of any Increased
Costs incurred by that Finance Party or any of its Affiliates as a result of
(i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation or (ii) compliance with
any law or regulation in each case made after the date of this Agreement;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be have been introduced after the date of this Agreement, regardless of the date
enacted, adopted or issued.

 

(b)                                In this Agreement “Increased Costs” means:

 

(i)                                    a reduction in the rate of return from
the Facility or on a Finance Party’s (or its Affiliate’s) overall capital;

 

(ii)                                 an additional or increased cost; or

 

(iii)                              a reduction of any amount due and payable
under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.
Such amounts shall be determined in good faith consistent with similarly
situated customers of the applicable Finance Party under agreements having
provisions similar to this Clause 13.1 after consideration of such factors as
such Finance Party then reasonably determines to be relevant.

 

56

--------------------------------------------------------------------------------


 

13.2                       Increased cost claims

 

(a)                                A Finance Party intending to make a claim
pursuant to Clause 13.1 (Increased costs) shall notify the Agent of the event
giving rise to the claim, following which the Agent shall promptly notify the
Company.

 

(b)                                A certificate of the affected Finance Party
setting forth, in reasonable detail, the basis and calculation of the amount or
amounts necessary to compensate such Finance Party or its Affiliates, as the
case may be, as specified in Clauses 13.1(a) or (b) shall be delivered to the
Company and shall be conclusive absent manifest error. The Company shall pay, or
cause the other Borrowers to pay, such Finance Party, as the case may be, the
amount shown as due on any such certificate within fifteen (15) days after
receipt thereof.

 

13.3                       Exceptions

 

(a)                                Clause 13.1 (Increased costs) does not apply
to the extent any Increased Cost is:

 

(i)                                    attributable to a Tax Deduction required
by law to be made by an Obligor;

 

(ii)                                 attributable to a FATCA Deduction required
to be made by a Party;

 

(iii)                              compensated for by Clause 12.3 (Tax
indemnity) (or would have been compensated for under Clause 12.3 (Tax indemnity)
but was not so compensated solely because any of the exclusions in paragraph
(b) of Clause 12.3 (Tax indemnity) applied);

 

(iv)                             attributable to the wilful breach by the
relevant Finance Party or its Affiliates of any law or regulation;

 

(v)                                incurred more than 180 days prior to the date
that such Finance Party notifies the Company of the circumstance giving rise to
such increased costs or reductions and of such Finance Party’s intention to
claim compensation therefore; provided further that, if the circumstance giving
rise to such Increased Costs is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof; or

 

(vi)                             attributable to any Bank Levy

 

(b)                                In this Clause 13.3, a reference to a “Tax
Deduction” has the same meaning given to the term in Clause 12.1 (Definitions).

 

14.                              OTHER INDEMNITIES

 

14.1                       Currency indemnity

 

(a)                                If any sum due from an Obligor under the
Finance Documents (a “Sum”), or any order, judgment or award given or made in
relation to a Sum, has to be converted from the currency (the “First Currency”)
in which that Sum is payable into another currency (the “Second Currency”) for
the purpose of:

 

(i)                                    making or filing a claim or proof against
that Obligor;

 

(ii)                                 obtaining or enforcing an order, judgment
or award in relation to any litigation or arbitration proceedings,

 

57

--------------------------------------------------------------------------------


 

that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

(b)                                Each Obligor waives any right it may have in
any jurisdiction to pay any amount under the Finance Documents in a currency or
currency unit other than that in which it is expressed to be payable.

 

14.2                       Other indemnities

 

Subject to and without any duplication of Clause 16.3 (Enforcement Costs) which
shall prevail over this Clause 14.2, the Company shall (or shall procure that an
Obligor will), within five Business Days of demand, indemnify each Finance Party
against any cost (which in the case of counsel, shall be limited to the fees,
charges and disbursements of (x) one primary counsel and one local counsel in
each applicable jurisdiction for the Agent, (y) one additional primary counsel
and one additional local counsel in each applicable jurisdiction, for all
Lenders other than the Agent and (z) additional counsel for affected Lenders in
light of actual or potential conflicts of interest), loss or liability incurred
by that Finance Party as a result of:

 

(a)                                the occurrence of any Event of Default;

 

(b)                                a failure by an Obligor to pay any amount due
by an Obligor under a Finance Document on its due date, including without
limitation, any cost, loss or liability arising as a result of Clause 27
(Sharing among the Finance Parties);

 

(c)                                 making arrangements to issue any L/G
requested by a Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone); or

 

(d)                                a Utilisation (or part of a Utilisation) not
being prepaid in accordance with a notice of prepayment given by a Borrower or
the Company,

 

provided that such indemnity shall not, as to any Finance Party, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgement to have resulted from any dispute solely among the Finance Parties
(not arising as a result of any act or omission by any member of the Group)
other than claims against the Agent or any Issuing Bank or any Arranger in its
capacity as, or in fulfilling its role as, the Agent or an Issuing Bank or an
Arranger or any similar role under this Agreement.

 

14.3                       Indemnity to the Agent

 

(a)                                The Company shall promptly indemnify the
Agent against any cost (which in the case of counsel, shall be limited to the
fees, charges and disbursements of one primary counsel and one local counsel in
each applicable jurisdiction for the Agent, loss or liability incurred by the
Agent (acting reasonably) as a result of:

 

(i)                                    investigating any event which it
reasonably believes is a Default; or

 

(ii)                                 acting or relying on any notice, request or
instruction which it reasonably believes to be genuine, correct and
appropriately authorised.

 

58

--------------------------------------------------------------------------------


 

(b)                                In case a Lender fails to inform the Agent
pursuant to Clause 12.8 (FATCA Information) or such information is incomplete or
incorrect the relevant Lender shall indemnify the Agent, within three Business
Days of demand, against any cost, loss or liability incurred by the Agent
respectively as a consequence of non-compliance with FATCA by the Agent as a
result of such Lender’s failure.

 

15.                              MITIGATION BY THE LENDERS

 

15.1                       Mitigation

 

(a)                                Each Finance Party shall, in consultation
with the Company, take all reasonable steps to mitigate any circumstances which
arise and which would result in any amount becoming payable under or pursuant
to, or cancelled pursuant to, any of Clause 9.1 (Illegality), Clause 12 (Tax
gross-up and indemnities) or Clause 13 (Increased costs) including (but not
limited to) transferring its rights and obligations under the Finance Documents
to another Affiliate or Facility Office.

 

(b)                                Paragraph (a) above does not in any way limit
the obligations of any Obligor under the Finance Documents.

 

15.2                       Limitation of liability

 

(a)                                The Company shall promptly indemnify each
Finance Party for all costs and expenses reasonably incurred by that Finance
Party as a result of steps taken by it under Clause 15.1 (Mitigation).

 

(b)                                A Finance Party is not obliged to take any
steps under Clause 15.1 (Mitigation) if, in the opinion of that Finance Party
(acting reasonably), to do so might be prejudicial to it.

 

16.                              COSTS AND EXPENSES

 

16.1                       Transaction expenses

 

The Company shall promptly on demand pay the Agent and the Arranger the amount
of all costs and expenses (including legal fees subject to the agreed cap (if
any)) reasonably incurred by any of them in connection with the negotiation,
preparation and execution of:

 

(a)                                this Agreement and any other documents
referred to in this Agreement; and

 

(b)                                any other Finance Documents executed after
the date of this Agreement.

 

16.2                       Amendment costs

 

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 28.10 (Change of currency), the Company shall,
within five Business Days of demand, reimburse the Agent for the amount of all
costs and expenses (including pre-agreed legal fees) reasonably incurred by the
Agent in responding to, evaluating, negotiating or complying with that request
or requirement.

 

16.3                       Enforcement costs

 

The Company shall, within three Business Days of demand, pay to each Finance
Party the amount of all documented out-of-pocket costs and expenses (which in
the case of counsel, shall be limited to the reasonable fees, charges and
disbursements of one primary counsel and one local counsel in each applicable
jurisdiction for the Agent and one additional primary counsel and one additional
local counsel in each applicable jurisdiction for all Lenders other than the

 

59

--------------------------------------------------------------------------------


 

Agent and additional counsel for affected Lenders in light of actual or
potential conflicts of interest) incurred by that Finance Party in connection
with the enforcement of, or the preservation of any rights under, any Finance
Document.

 

17.                              GUARANTEE AND INDEMNITY

 

17.1                       Guarantee (Garantie) and indemnity (Ausfallhaftung)

 

Each Guarantor irrevocably and unconditionally (but subject to any limitations
set out in any Accession Letter by which such Guarantor becomes a party hereto)
jointly and severally (gesamtschuldnerisch):

 

(a)                                guarantees (garantiert) by way of an
independent payment obligation (selbständiges Zahlungsversprechen) to each
Finance Party to pay to that Finance Party any amount of principal, interest,
costs, expenses or other amount owed by an Obligor under or in connection with
the Finance Documents that has not been fully and irrevocably paid by a Borrower
or the Company; the payment shall be due (fällig) within five Business Days of a
written demand by a Finance Party (or the Agent on its behalf) stating the sum
demanded from that Guarantor and that such sum is an amount of principal,
interest, costs, expenses or other amount owed by an Obligor under or in
connection with the Finance Documents that has not been fully and irrevocably
paid by a Borrower or the Company; and

 

(b)                                undertakes vis-à-vis each Finance Party to
indemnify (schadlos halten) that Finance Party against any cost, loss or
liability suffered by that Finance Party if any obligation of a Borrower or the
Company under or in connection with any Finance Document (except for any cost,
loss or liability directly caused by the gross negligence or wilful misconduct
of such Finance Party) or any obligation guaranteed by it is or becomes
unenforceable, invalid or illegal. The amount of the cost, loss or liability
shall be equal to the amount which that Finance Party would otherwise have been
entitled to recover (Ersatz des positiven Interesses) and that claim shall be
due (fällig) within five Business Days of a written demand by that Finance Party
(or the Agent on its behalf).

 

For the avoidance of doubt this guarantee and indemnity does not constitute a
guarantee upon first demand (Garantie auf erstes Anfordern) and, in particular,
receipt of such written demand shall not preclude any rights and/or defences the
Guarantor may have with respect to any payment requested by a Finance Party (or
the Agent on its behalf) under this guarantee and indemnity.

 

17.2                       Continuing and independent guarantee and indemnity

 

(a)                                This guarantee and indemnity is independent
and separate from the obligations of any Borrower and is a continuing guarantee
and indemnity which will extend to the ultimate balance of sums payable by any
Borrower under the Finance Documents, regardless of any intermediate payment or
discharge in whole or in part.

 

(b)                                The guarantee and indemnity shall extend to
any additional obligations of a Borrower resulting from any amendment, novation,
supplement, extension, restatement or replacement of any Finance Documents,
including without limitation any extension of or increase in any facility or the
addition of a new facility under any Finance Document.

 

(c)                                 Subject to Clause 17.3 (Reinstatement)
below, at such time as both (i) the Commitments have expired or been irrevocably
terminated and (ii) all L/Gs have been irrevocably repaid in full as set out in
Clause 8 (Repayment) of this Agreement and any other amounts outstanding under
the Finance Documents have been irrevocably discharged in full, all obligations
(other than those expressly stated to survive such termination) of

 

60

--------------------------------------------------------------------------------


 

each Guarantor under this Clause 17 (Guarantee and Indemnity) shall
automatically terminate, all without delivery of any instrument or performance
of any act by any person.

 

17.3                       Reinstatement

 

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

 

(a)                                the liability of each Obligor shall continue
as if the payment, discharge, avoidance or reduction had not occurred; and

 

(b)                                each Finance Party shall be entitled to
recover the value or amount of that security or payment from each Guarantor, as
if the payment, discharge, avoidance or reduction had not occurred.

 

17.4                       Excluded defences

 

(a)                                The obligations of each Guarantor under this
Clause 17 will not be affected by an act, omission, matter or thing which
relates to the principal obligation (or purported obligation) of any Borrower
and which would reduce, release or prejudice any of its obligations under this
Clause 17, including any personal defences of any Borrower (Einreden des
Hauptschuldners) or any right of revocation (Anfechtung) or set-off
(Aufrechnung) (excluding any Tax Deduction permitted by Clause 12 (Tax Gross Up
and Indemnities)) of any Borrower.

 

(b)                                The obligations of each Guarantor under this
Clause 17 are independent from any other security or guarantee which may have
been or will be given to the Finance Parties. In particular, the obligations of
each Guarantor under this Clause 17 will not be affected by any of the
following:

 

(i)                                    the release of, or any time (Stundung),
waiver or consent granted to, any other Obligor from or in respect of its
obligations under or in connection with any Finance Document;

 

(ii)                                 the taking, variation, compromise,
exchange, renewal or release of, or refusal or neglect to perfect, take up or
enforce, any rights against, or security over assets of, any Obligor or any
other person or any failure to realise the full value of any security;

 

(iii)                              any incapacity or lack of power, authority or
legal personality of or dissolution or a deterioration of the financial
condition of any other Obligor; or

 

(iv)                             any unenforceability, illegality or invalidity
of any obligation of any other Obligor under any Finance Document.

 

(c)                                 For the avoidance of doubt nothing in this
Clause 17 shall preclude any defences that any Guarantor (in its capacity as
Guarantor only) may have against a Finance Party that the guarantee and
indemnity does not constitute its legal, valid, binding or enforceable
obligations.

 

17.5                       Immediate recourse

 

No Finance Party will be required to proceed against or enforce any other rights
or security or claim payment from any person before claiming from that Guarantor
under this Clause 17. This applies irrespective of any provision of a Finance
Document to the contrary.

 

61

--------------------------------------------------------------------------------


 

17.6                       Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party may:

 

(a)                                refrain from applying or enforcing any other
moneys, security or rights held or received by that Finance Party in respect of
those amounts, or apply and enforce the same in such manner and order as it sees
fit (whether against those amounts or otherwise) and no Guarantor shall be
entitled to the benefit of the same; and

 

(b)                                hold in an interest-bearing suspense account
any moneys received from any Guarantor or on account of any Guarantor’s
liability under this Clause 17.

 

For the avoidance of doubt, nothing in this Clause 17.6 shall be construed as
creating a liability for a Borrower for the amounts which may be or become
payable by the other Obligors under or in connection with the Finance Documents.

 

17.7                       Deferral of Guarantors’ rights

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by reason of any amount being payable, or liability arising, under
this Clause 17:

 

(a)                                to be indemnified by an Obligor;

 

(b)                                to claim any contribution from any other
guarantor of any Obligor’s obligations under the Finance Documents;

 

(c)                                 to exercise any right of set-off against any
Obligor; and/or

 

(d)                                to take the benefit (in whole or in part and
whether by way of legal subrogation or otherwise) of any rights of the Finance
Parties under the Finance Documents or of any other guarantee or security taken
pursuant to, or in connection with, the Finance Documents by any Finance Party.

 

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 28 (Payment Mechanics) of this Agreement.

 

17.8                       Release of Guarantors’ right of contribution

 

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with Clause 24.5 (Resignation of a Guarantor) or Clause 24.6 (Release of a
Guarantor) or otherwise in accordance with the terms of the Finance Documents
for the purpose of any sale or other disposal of that Retiring Guarantor then on
the date such Retiring Guarantor ceases to be a Guarantor:

 

(a)                                that Retiring Guarantor is released by each
other Guarantor from any liability (whether past, present or future and whether
actual or contingent) to make a contribution to any other Guarantor arising by
reason of the performance by any other Guarantor of its obligations under the
Finance Documents; and

 

62

--------------------------------------------------------------------------------


 

(b)                                each other Guarantor waives any rights it may
have by reason of the performance of its obligations under the Finance Documents
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under any Finance Document or of
any other security taken pursuant to, or in connection with, any Finance
Document where such rights or security are granted by or in relation to the
assets of the Retiring Guarantor.

 

17.9                       Additional obligations

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

17.10                Guarantee Limitation - Fraudulent Conveyance

 

Any term or provision of this Clause 17 or any other term in this Agreement or
any Finance Document notwithstanding, the maximum aggregate amount of the
obligations for which any Guarantor shall be liable under this Agreement or any
other Finance Document shall in no event exceed an amount equal to the largest
amount that would not render such Guarantor’s obligations under this Agreement
subject to avoidance under applicable United States federal or state fraudulent
transfer, fraudulent conveyance or similar laws.

 

17.11                Guarantee Limitation - Deemed Dividends

 

Any term or provision of this Clause 17 or any other term in this Agreement or
any Finance Document notwithstanding, no member of the Group that is a
“controlled foreign corporation” for U.S. federal income tax purposes will have
any obligation or liability, directly or indirectly, as guarantor or otherwise
under this Agreement or any Finance Document with respect to any obligation or
liability arising under any Finance Document of any U.S. Borrower to the extent
such obligation or liability would cause or result in any “deemed dividend” to
any Obligor incorporated in the U.S. pursuant to Section 956 of the Code;
provided that this Clause shall not limit or reduce any obligation or liability
of any Borrower in its capacity as such.

 

18.                              REPRESENTATIONS

 

Each Obligor on behalf of itself (and in the case of the Company and where set
out expressly below, on behalf of each other member of the Group) makes the
representations and warranties set out in this Clause 18 to each Finance Party
on the date of this Agreement and the date the first Utilisation Request is
submitted under this Agreement.

 

18.1                       Status

 

(a)                                It is a corporation, limited liability
company or partnership with limited liability, duly incorporated or organised
or, in the case of a partnership, established and validly existing and in good
standing (to the extent such concept is applicable in the relevant jurisdiction)
under the laws of the jurisdiction of its incorporation or organisation.

 

(b)                                It has all requisite power and authority to
carry on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable) in every jurisdiction where
such qualification is required.

 

18.2                       Binding obligations

 

Subject to the Legal Reservations, the obligations expressed to be assumed by it
in each Finance Document are legal, valid, binding obligations, enforceable in
accordance with their terms.

 

63

--------------------------------------------------------------------------------


 

18.3                       Non-conflict with other obligations and compliance
with laws

 

(a)                                The entry into and performance by it of, and
the transactions contemplated by, the Finance Documents do not and will not
conflict with:

 

(i)                                    any applicable material law or regulation
applicable to it or any order of any Governmental Authority;

 

(ii)                                 its charter, by-laws, constitutional or
other organisational documents; or;

 

(iii)                              any agreement, indenture or instrument
binding upon it or any of its assets (or give rise to any right thereunder to
require any payment to be made by any member of the Group) except with respect
to this paragraph (iii) for any such conflict which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                It and each member of the Group has complied
in all respects with all laws, regulations and orders of any Governmental
Authority to which it may be subject where failure so to comply would reasonably
be expected to result in a Material Adverse Effect.

 

18.4                       Power and authority

 

It has the organisational power to enter into, perform and deliver, and has
taken all necessary organisational action to authorise its entry into,
performance and delivery of, the Finance Documents to which it is a party and
the transactions contemplated by those Finance Documents and the Finance
Documents to which it is a party have been duly executed by it and, where
applicable, delivered by it.

 

18.5                       Validity and admissibility in evidence

 

All Authorisations required:

 

(a)                                to enable it lawfully to enter into, exercise
its rights and comply with its obligations in the Finance Documents to which it
is a party; and

 

(b)                                to make the Finance Documents to which it is
a party admissible in evidence in its jurisdiction of incorporation, subject to
the Legal Reservations,

 

have been obtained or effected and are in full force and effect.

 

18.6                       Governing law and enforcement

 

(a)                                The choice of German law as the governing law
of the Finance Documents will be recognised and enforced in its jurisdiction of
incorporation, subject to the Legal Reservations.

 

(b)                                Any judgment obtained in Germany in relation
to a Finance Document will be recognised and enforced in its jurisdiction of
incorporation, subject to the Legal Reservations.

 

18.7                       Deduction of Tax

 

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document to a Lender which is a Qualifying
Lender subject, where the Qualifying Lender is a Treaty Lender with respect to a
UK Borrower, to the completion of procedural formalities and subject further
with respect to the UK Borrower where a Lender falls

 

64

--------------------------------------------------------------------------------


 

within paragraph (ii)(A)(2) of the definition of Qualifying Lender that no
Direction has been given under section 931 of the ITA in relation to the payment
concerned.

 

18.8                       Taxes

 

It and each of its Subsidiaries has timely filed or caused to be filed all Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which it has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.

 

18.9                       Compliance with Swiss Non-Bank Rules

 

Each Swiss Borrower is compliant with the Swiss Non-Bank Rules. This
representation shall not be deemed to be breached if the Swiss Non-Bank
Rules are breached as a result solely of:

 

(a)                                a Lender has failed to comply with its
obligations under Clause 23 (Changes to Lenders);

 

(b)                                a Lender ceased to be a Swiss Qualifying Bank
other than as a result of any change after the date it became a Finance Party
under this Agreement in (or in the interpretation, administration or application
of) any law or any published practice or concession of any relevant taxing
authority.

 

18.10                No default

 

No Default or Event of Default has occurred and is continuing.

 

18.11                Anti-Corruption Laws and Sanctions(1)

 

(a)                                The Company has implemented and maintains in
effect policies and procedures reasonably designed to promote compliance in all
material respects by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Company, its Subsidiaries and their respective
officers and employees and to the knowledge of the Company its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.

 

(b)                                None of (i) the Company, any Subsidiary or to
the knowledge of the Company any of their respective directors, officers or
employees, or (ii) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.

 

(c)                                 No Borrower or any Subsidiary will, to the
knowledge of the Company, use any Letter of Credit in violation in any respect
of any Anti-Corruption Law or in violation in any material respect of applicable
Sanctions.

 

(d)                                The representations and warranties given in
paragraph (a) to (c) of this Clause 18.11 shall not be given (i) by any Obligor
that qualifies as a resident party domiciled in Germany (Inländer) within the
meaning of Section 2 paragraph 15 German Foreign Trade Act
(Außenwirtschaftsgesetz) (a “German Obligor”) or (ii) to any Lender that
qualifies as a resident party domiciled in Germany (Inländer) within the meaning
of Section 2, paragraph 15 of the German Foreign Trade Act
(Außenwirtschaftsgesetz) (a

 

65

--------------------------------------------------------------------------------


 

“Restricted Lender”) to the extent that any such representation and warranty
would result in any violation of, conflict with or liability under EU Regulation
(EC) 2271/96, section 7 of the German Foreign Trade Ordinance
(Außenwirtschaftsverordnung) or a similar anti-boycott statute.

 

18.12                No misleading information

 

Any written factual information contained in the Original Financial Statements
and the list of Material Subsidiaries provided by the Company, other than
projections, does not (when furnished) contain any untrue statement of material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made; provided that with respect to projections, the
Obligors represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time prepared (it being
understood by the Agent and the Lenders that any such projections are not to be
viewed as facts and are subject to significant uncertainties and contingencies,
many of which are beyond the control of the Group, that no assurances can be
given that such projections will be realised and that actual results may differ
materially from such projections).

 

18.13                Financial statements

 

(a)                                Its Original Financial Statements were
prepared in accordance with Applicable GAAP consistently applied.

 

(b)                                Its Original Financial Statements fairly
represent, in all material respects, its financial position and results of
operations  (consolidated in the case of the Company’s audited consolidated
financial statements and including cashflows of the Company and its consolidated
Subsidiaries) during the relevant financial year in accordance with Applicable
GAAP.

 

(c)                                 There has been no material adverse change in
the business, operations or financial condition of the Group taken as a whole
since 30 September 2017.

 

18.14                Pari passu ranking

 

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

18.15                No proceedings pending or threatened

 

There is no litigation, arbitration or administrative proceeding before any
court, arbitral body or Governmental Authority pending against or, to the
knowledge of the Company or any Borrower, threatened against any member of the
Group which would reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect (taking into account reserves made for the
benefit of warranties and/or insurance coverage in respect thereof) or which
purports to affect the legality, validity or enforceability of this Agreement or
the transactions contemplated thereby.

 

18.16                Environmental laws and licences

 

It and (in the case of the Company only) each other member of the Group has:

 

(a)                                complied with all Environmental Laws to which
it may be subject;

 

(b)                                obtained all Environmental Licences required
in connection with its business;

 

66

--------------------------------------------------------------------------------


 

(c)                                 complied with the terms of those
Environmental Licences,

 

in each case, individually or in the aggregate, where failure to do so would
reasonably be expected to have a Material Adverse Effect.

 

18.17                Good title to assets

 

It has a good title to, or valid leasehold interests in, and to all its real and
personal property material to its business except to the extent that any failure
to have such title or leasehold interest would not reasonably be expected to
have a Material Adverse Effect.

 

18.18                Investment Company Act status

 

Neither the Company nor any of its Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

 

18.19                ERISA

 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be expected to result in a Material Adverse
Effect.

 

18.20                Federal Reserve Regulations

 

No part of the proceeds of any Utilisation have been used or will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.

 

18.21                Repetition

 

(a)                                The Repeated Representations shall be made by
the Company on its own behalf and on behalf of the other Obligors (under a power
of attorney (Vollmacht) granted to it by the Obligors pursuant to paragraph
(b) below) by reference to the facts and circumstances then existing on;

 

(i)                                    the date of each Utilisation Request,
each Additional Commitment Request and each Increase Confirmation; and

 

(ii)                                 in the case of an Additional Obligor, the
day on which the company becomes (or it is proposed that the company becomes) an
Additional Obligor.

 

(b)                                Each Obligor (other than the Company) hereby
empowers (bevollmächtigt) the Company to make the Repeated Representations on
its behalf as its attorney (Stellvertreter). Each Obligor (other than the
Company) hereby relieves the Company from the restrictions pursuant to section
181 of the German Civil Code (Bürgerliches Gesetzbuch) for the purpose of making
the Repeated Representations on its behalf as attorney (Stellvertreter).

 

19.                              INFORMATION UNDERTAKINGS

 

The undertakings in this Clause 19 remain in force from the date of this
Agreement until both (i) the Commitments have expired or been terminated and
(ii) all L/Gs have been repaid in full as set out in Clause 8 (Repayment) of
this Agreement and there is no other amount outstanding under the Finance
Documents.

 

67

--------------------------------------------------------------------------------


 

19.1                       Financial statements

 

The Company shall supply to the Agent in sufficient copies for all the Lenders
as soon as they are available but in any event:

 

(a)                                within 100 days after the end of each of its
Financial Years, the Company’s audited consolidated financial statements for
that Financial Year;

 

(b)                                within 120 days after the end of each
Borrower’s financial years, the unaudited balance sheet and profit and loss of
the respective Borrower (other than the Company) for that financial year;

 

(c)                                 within 180 days after the end of each
Borrower’s financial years the financial statements (only audited if available
or required by law to be audited and in the form available or required by law to
be prepared) of the respective Borrower (other than the Company) for that
financial year; and

 

(d)                                within 55 days after the end of each of the
first three quarters of each of its Financial Years, consolidated financial
statements of the Company for that quarter and the then elapsed portion of that
Financial Year.

 

19.2                       Compliance Certificate

 

(a)                                The Company shall supply to the Agent, with
each set of financial statements delivered pursuant to paragraph (a) or (d) of
Clause 19.1 (Financial statements), a Compliance Certificate setting out (in
reasonable detail) computations as to compliance with Clause 20 (Financial
Covenants) as at the end of such Financial Year or Financial Quarter (as
applicable) and certifying as to whether a Default has occurred and is
continuing and, if a Default has occurred that is continuing, specify the
details thereof and any action taken or proposed to be taken with respect
thereto.

 

(b)                                Each Compliance Certificate shall be signed
by persons authorised to represent the Company but such persons shall at least
include one Financial Officer.

 

(c)                                 If a Compliance Certificate is required to
be delivered together with the annual financial statements of the Company it
shall set out a list of the Material Subsidiaries (identifying the Material
Domestic Subsidiaries).

 

19.3                       Requirements as to financial statements

 

(a)                                The Company shall procure that each set of
its annual and quarterly financial statements delivered pursuant to Clause 19.1
(Financial statements) includes a balance sheet, related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
Financial Year or Financial Quarter (as applicable) and the then elapsed portion
of the Financial Year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Financial Year, in the case of the
annual financial statements of the Company all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognised
national standing (without any adverse qualification or exception as to the
scope of such audit) and in the case of its quarterly financial statements all
certified by one of its Financial Officers, as presenting fairly in all material
respects the financial condition of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with U.S. GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes.

 

68

--------------------------------------------------------------------------------


 

(b)                                The Company shall procure that each set of
financial statements of the Company delivered pursuant to Clause 19.1 (Financial
statements) is prepared using U.S. GAAP, accounting practices and financial
reference periods consistent with those applied in the preparation of the
Original Financial Statements for the Company unless, in relation to any set of
financial statements, it notifies the Agent that there has been a change in U.S.
GAAP, the accounting practices or reference periods. If a change in U.S. GAAP or
in the application thereof has occurred since the date of the Original Financial
Statements, the Company shall specify the effect of such change in the
Compliance Certificate accompanying such Financial Statements.

 

19.4                       Accounting Terms; U.S. GAAP

 

Except as otherwise expressly provided in this Agreement, all terms of an
accounting or financial nature shall be construed in accordance with U.S. GAAP,
as in effect from time to time; provided that, if the Company notifies the Agent
that the Company requests an amendment to any provision of this Agreement to
eliminate the effect of any change in U.S. GAAP occurring after the date of this
Agreement or in the application thereof on the operation of such provision (or
if the Agent notifies the Company that the Majority Lenders request an amendment
to any provision of this Agreement for such purpose), regardless of whether any
such notice is given before or after such change in U.S. GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
U.S. GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith. Notwithstanding any other provision contained in
this Agreement, (i) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (x) without giving effect to any election under Accounting
Standards Codification 825-10-25 of U.S. GAAP (or any other accounting standard
having a similar result or effect) to value any Financial Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (y) without giving effect to any treatment of Financial Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 of U.S. GAAP (or any other accounting standard having a similar result or
effect) to value any such Financial Indebtedness in a reduced or bifurcated
manner as described therein, and such Financial Indebtedness shall at all times
be valued at the full stated principal amount thereof, net of discounts and
premiums and (ii) any obligations relating to a lease that was accounted for by
such person as an operating lease as of 3 June 2013 and any similar lease
entered into after 3 June 2013 by such person shall be accounted for as
obligations relating to an operating lease and not as obligations relating to a
capital lease; provided however, that the Company may elect, with notice to the
Agent to treat operating leases as capital leases in accordance with U.S. GAAP
as in effect from time to time and, upon such election, and upon any subsequent
change to U.S. GAAP therefor, the Parties will enter into negotiations in good
faith in an effort to preserve the original intent of the financial covenants
set forth Clause 20 (Financial Covenants) (it being understood and agreed that
the treatment of operating leases be interpreted on the basis of U.S. GAAP as in
effect on 3 June 2013 until such election shall have been withdrawn or such
provision amended in accordance herewith).

 

19.5                       Budget

 

(a)                                The Company shall supply to the Agent as soon
as the same becomes available but in any event no later than the first day of
each of its Financial Years, a budget for the next Financial Year and the
following two Financial Years.

 

(b)                                The Company shall ensure that each budget is
substantially in the same form as the Budget delivered to the Agent under Clause
4.1 (Initial conditions precedent) and includes a projected consolidated profit
and loss, balance sheet and cashflow statement for the Group.

 

69

--------------------------------------------------------------------------------


 

19.6                       Information: miscellaneous

 

The Company shall supply to the Agent:

 

(a)                                promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Company or any of its Subsidiaries with the SEC or with
any other national securities exchange and all documents dispatched by the
Company to its shareholders generally, as the case may be;

 

(b)                                promptly upon a Responsible Officer having
actual knowledge of them, the details of the filing or commencement of any
litigation, arbitration or administrative proceedings which are filed or
commenced against any member of the Group and which have or would reasonably be
expected to have a Material Adverse Effect;

 

(c)                                 promptly upon a Responsible Officer having
actual knowledge thereof of the occurrence of any ERISA Event which, alone or
together with any other ERISA Events that have occurred, have resulted or would
reasonably be expected to have a Material Adverse Effect;

 

(d)                                promptly upon a Responsible Officer having
actual knowledge of them, of any other developments that have resulted or would
reasonably be expected to have a Material Adverse Effect; and

 

(e)                                 promptly following a request therefore, such
further information regarding the financial condition, business affairs and
operations of any member of the Group as any Finance Party (through the Agent)
may reasonably request.

 

19.7                       Delivery of information

 

(a)                                Documents required to be delivered pursuant
to paragraphs (a) and (d) of Clause 19.1 (Financial Statements) and paragraph
(a) of Clause 19.6 (Information: miscellaneous) may be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date on which
such documents are (i) filed for public availability on the SEC’s Electronic
Data Gathering and Retrieval System, (ii) posted or the Company provides a link
thereto on http://www.hillenbrand.com; or (iii) posted on the Company’s behalf
on an Internet or intranet website, if any, to which the Agent and the Lenders
have access (whether a commercial, third-party website or whether sponsored by
the Agent). Information required to be delivered pursuant to this Section may
also be delivered by electronic communications pursuant to procedures approved
by the Agent.

 

(b)                                If any Lender (a “Paper Form Lender”)
notifies the Agent that it requests the delivery of a paper copy of information
delivered electronically as set out in paragraph (a) above, then the Agent shall
notify the Company accordingly and the Company shall supply the information
delivered pursuant to paragraph (a) above to the Agent (in sufficient copies for
each Paper Form Lender) in paper form.

 

19.8                       “Know your customer” checks

 

(a)                                If:

 

(i)                                    the introduction of or any change in (or
in the interpretation, administration or application of) any law or regulation
made after the date of this Agreement;

 

(ii)                                 any change in the status of an Obligor
after the date of this Agreement; or

 

70

--------------------------------------------------------------------------------


 

(iii)                              a proposed assignment or assignment and
transfer by way of assumption of contract (Vertragsübernahme) by a Lender of any
of its rights and obligations under this Agreement to a party that is not a
Lender prior to such assignment or assignment and transfer by way of assumption
of contract (Vertragsübernahme) or the assumption of any Commitment under this
Agreement pursuant to Clause 2.2 (Increase) or Clause 2.3 (Allocation of
Additional Commitments) by a party that is not a Lender prior to such
assumption,

 

obliges the Agent or any Lender (or, in the case of paragraph (a)(iii) above,
any prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (a)(iii) above, on behalf of any prospective new Lender) in order
for the Agent, such Lender or, in the case of the event described in paragraph
(a)(iii) above, any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

 

(b)                                Each Lender shall promptly upon the request
of the Agent supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself) in order for the
Agent to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

 

(c)                                 Following the giving of any notice of
intention to request that one of its Subsidiaries becomes an Additional Obligor
pursuant to Section 24 (Changes to the Obligors), if the accession of such
Additional Obligor obliges the Agent or any Lender to comply with “know your
customer” or similar identification procedures or anti-money laundering
rules and regulations in circumstances where the necessary information is not
already available to it, the Company shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or on behalf of any prospective new
Lender) in order for the Agent or such Lender or any prospective new Lender to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks or anti-money laundering rules and regulations
under all applicable laws and regulations pursuant to the accession of such
Subsidiary to this Agreement as an Additional Obligor.

 

19.9                       Notice of Default

 

The Company shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon a Responsible Officer having actual knowledge
of its occurrence.

 

20.                              FINANCIAL COVENANTS

 

20.1                       Financial Definitions in this Clause 20:

 

“Consolidated EBITDA” means Consolidated Net Income:

 

(a)                                plus to the extent deducted from revenues in
determining Consolidated Net Income:

 

(i)                                    interest expense;

 

71

--------------------------------------------------------------------------------


 

(ii)                                 income tax expense;

 

(iii)                              depreciation expense;

 

(iv)                             amortisation expense;

 

(v)                                all non-cash expenses, charges or losses;

 

(vi)                             extraordinary expenses, charges or losses;

 

(vii)

 

(A)                              cash expenses, premiums or penalties incurred
in connection with any acquisition, any asset sale or other disposal, any
recapitalisation, any investment, any issuance of equity interests by the
Company or any issuance, incurrence or repayment of any Indebtedness by the
Company or any of its Financial Subsidiaries, the amortisation of any deferred
financing charges, and/or any refinancing transaction or modification or
amendment of any debt instrument (including any transaction undertaken but not
completed); and

 

(B)                              non-recurring or unusual expenses,

 

in an aggregate amount for clauses (A) and (B) not to exceed USD 20,000,000 (or
its equivalent in any other currency or currencies) during any Relevant Period;

 

(b)                                minus to the extent included in Consolidated
Net Income:

 

(i)                                    interest income;

 

(ii)                                 income tax benefits (to the extent not
netted from tax expense);

 

(iii)                              any cash payments made during such period in
respect of items described in sub-paragraph (a)(v) above subsequent to the
Financial Quarter in which the relevant non-cash expense, charge or loss was
incurred; and

 

(iv)                             extraordinary, income or gains,

 

all calculated for the Company and its Financial Subsidiaries in accordance with
U.S. GAAP on a consolidated basis.

 

“Consolidated Indebtedness” means at any time, the aggregate Indebtedness of the
Company and its Financial Subsidiaries calculated on a consolidated basis as of
such time in accordance with U.S. GAAP but excluding 75% of the principal amount
of any mandatorily convertible unsecured bonds, debentures, preferred stock or
similar instruments in a principal amount not exceeding USD 500,000,000 (or its
equivalent in any other currency or currencies) in the aggregate during the term
of this Agreement which are payable in no more than three years (whether by
redemption, call option or otherwise) solely in common stock or other common
equity interests.

 

“Consolidated Interest Expense” means with reference to any Relevant Period, the
interest payable on, and amortisation of debt discount in respect of, all
Indebtedness of the Company and its Financial Subsidiaries calculated on a
consolidated basis for such period in accordance with U.S. GAAP.

 

72

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means for any Relevant Period, the net income (or
loss) of the Company and its Financial Subsidiaries calculated in accordance
with U.S. GAAP on a consolidated basis (without duplication) for such Relevant
Period.

 

“Consolidated Revenues” means, with reference to any Relevant Period, total
revenues of the Company and its Financial Subsidiaries calculated in accordance
with U.S. GAAP on a consolidated basis as of the end of such Relevant Period.

 

“Consolidated Tangible Assets” means as of the date of determination thereof
Consolidated Total Assets minus the Intangible Assets of the Company and its
Financial Subsidiaries as of that date.

 

“Consolidated Total Assets” means as of the date of determination thereof total
assets of the Company and its Financial Subsidiaries calculated in accordance
with U.S. GAAP on a consolidated basis as of such date.

 

“Financial Subsidiary” means any person which is (or is required to be)
consolidated by the Company into its consolidated financial statements pursuant
to U.S. GAAP.

 

“Indebtedness” means, as to any person at a particular time, without
duplication, all of the following, but only to the extent included as
indebtedness or liabilities in accordance with U.S. GAAP:

 

(a)                                all obligations of such person for borrowed
money;

 

(b)                                all obligations of such person evidenced by
bonds, debentures, notes, loan agreements or similar instruments;

 

(c)                                 all obligations of such person to pay the
deferred purchase price of property or services (other than accounts payable
incurred in the ordinary course of business or any earn-out obligations);

 

(d)                                all obligations of such person in respect of
indebtedness (excluding prepaid interest thereon) secured by Security on
property owned or being purchased by such person (including indebtedness arising
under conditional sales or other title retention agreements) whether or not such
indebtedness shall have been assumed by such person or is limited in recourse;

 

(e)                                 all obligations of such person for
unreimbursed payments made under letters of credit (including standby and
commercial letters of credit), bankers’ acceptances and bank guarantees;

 

(f)                                  all obligations of such person in respect
of capital leases of such person;

 

(g)                                 (in respect of this Clause 20 only for the
purpose of calculating Consolidated Indebtedness) all net obligations of such
person under any Swap Agreement pertaining to interest rates; and

 

(h)                                all guarantees granted by such person in
respect of any of the foregoing.

 

For the purposes of this definition, the Indebtedness of any person shall
include the Indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation, limited liability company or other limited
liability entity) in which such person is a general partner or a joint venture,
unless such Indebtedness is expressly made non-recourse to such person. The
amount of any net obligation under a Swap Agreement on any date shall be deemed
to be the Swap Termination Value thereof as of such date. The amount of any
capital

 

73

--------------------------------------------------------------------------------


 

lease as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Intangible Assets” means the aggregate amount, for the Company and its
Financial Subsidiaries on a consolidated basis, of all assets classified as
intangible assets under U.S. GAAP, including, without limitation, customer
lists, acquired technology, goodwill, computer software, trademarks, patents,
copyrights, organisation expenses, franchises, licenses, trade names, brand
names, mailing lists, catalogues, unamortised debt discount and capitalised
research and development costs.

 

“Interest Coverage” means the ratio of Consolidated EBITDA to Consolidated
Interest Expense.

 

“Leverage” means the ratio of Consolidated Indebtedness to Consolidated EBITDA.

 

“Quarter Date” means each of 31 March, 30 June, 30 September and 31 December.

 

“Relevant Period” means each period of twelve months ending on a Quarter Date.

 

20.2                       Financial condition

 

The Company shall ensure that:

 

(a)                                Maximum Leverage: the ratio of (i) (x) the
Company’s Consolidated Indebtedness minus (y) the Liquidity Amount to
(ii) Consolidated EBITDA, in each case in respect of any Relevant Period ending
on or after 31 December 2017 shall not exceed a ratio of 3.50:1; provided that
(i) the Company may, by written notice to the Agent for distribution to the
Lenders and not more than twice during the term of this Agreement, elect to
increase the Maximum Leverage ratio pursuant to this clause (a) to 4.00:1.00 for
a period of three (3) consecutive fiscal quarters in connection with a Material
Acquisition (as defined in paragraph (c) of Clause 20.3 (Financial testing))
that involves the payment of consideration (including assumed debt) by the
Company and/or its Financial Subsidiaries in excess of USD 75,000,000 (or its
equivalent in any other currency or currencies) occurring during the first of
such three fiscal quarters (each such period, an “Adjusted Covenant Period”) and
(ii) notwithstanding the foregoing clause (i), the Company may not elect an
Adjusted Covenant Period for at least two (2) full fiscal quarters following the
end of an Adjusted Covenant Period before a new Adjusted Covenant Period is
available again pursuant to the preceding clause (i) for a new period of three
(3) consecutive fiscal quarters.

 

(b)                                Minimum Interest Coverage: the Company’s
Interest Coverage ratio in respect of any Relevant Period ending on or after 31
December 2017 shall not be less than a ratio of 3.00:1.

 

20.3                       Financial testing

 

(a)                                The financial covenants set out in Clause
20.2 (Financial condition) shall be tested as of the last day of each Relevant
Period (and for the first time for the Relevant Period ending on 31 March 2018)
by reference to each of the financial statements of the Company delivered
pursuant to paragraphs (a) and (d) of Clause 19.1 (Financial statements) and/or
each Compliance Certificate delivered pursuant to Clause 19.2 (Compliance
Certificate).

 

(b)                                For the avoidance of doubt, the financial
covenants set out in Clause 20.2 (Financial condition) shall be tested based on
the consolidated financial statements of the Company and include any Financial
Subsidiary.

 

74

--------------------------------------------------------------------------------


 

(c)                                 For the purposes of calculating Consolidated
EBITDA and/or Consolidated Interest Expense for any Relevant Period:

 

(i)                                    if at any time during such Relevant
Period the Company or any Financial Subsidiary shall have made any Material
Disposal, the Consolidated EBITDA for such Relevant Period shall be reduced by
an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposal for such Relevant Period
or increased by an amount equal to Consolidated EBITDA (if negative)
attributable thereto for such Relevant Period; and

 

(ii)                                 if during such Relevant Period the Company
or any Financial Subsidiary shall have made a Material Acquisition, Consolidated
EBITDA for such Relevant Period shall be calculated after giving effect thereto
on a pro forma basis as if such Material Acquisition occurred on the first day
of such Relevant Period; and

 

(iii)                              Consolidated Interest Expense shall be
determined for such period on a pro forma basis as if such acquisition or
disposal, and any related incurrence or repayment of Indebtedness, had occurred
at the beginning of such period.

 

As used in this paragraph (c):

 

“Material Acquisition” means any acquisition of property or a series of related
acquisitions of property that:

 

(i)                                    constitutes:

 

(A)                              assets comprising all or substantially all or
any significant portion of a business or operating unit of a business; or

 

(B)                              all or substantially all of the common stock or
other Equity Interests of a person; and

 

(ii)                                 involves the payment of consideration
(including assumed debt) by the Company and its Financial Subsidiaries in excess
of USD 10,000,000 (or its equivalent in any other currency or currencies).

 

“Material Disposal” means any sale, transfer or disposal of property or series
of related sales, transfers or disposal of property that

 

(i)                                    constitutes:

 

(A)                              assets comprising all or substantially all or
any significant portion of a business or operating unit of a business; or

 

(B)                              all or substantially all of the common stock or
other Equity Interests of a person, and

 

(ii)                                 involves gross proceeds to the Company or
any of its Financial Subsidiaries in excess of USD 10,000,000 (or its equivalent
in any other currency or currencies).

 

21.                              GENERAL UNDERTAKINGS

 

The undertakings in this Clause 21 remain in force from the date of this
Agreement until both (i) the Commitments have expired or been terminated and
(ii) all L/Gs have been repaid in full

 

75

--------------------------------------------------------------------------------


 

as set out in Clause 8 (Repayment) of this Agreement and there is no other
amount outstanding under the Finance Documents.

 

21.1                       Authorisations

 

The Company shall and shall cause each of its Material Subsidiaries to:

 

(a)                                preserve and do all that is necessary to
maintain in full force and effect its legal existence; and

 

(b)                                take, or cause to be taken, all reasonable
actions to preserve, renew and keep in full force and effect the rights,
qualifications, licenses, permits, privileges, franchises, Authorisations and
intellectual property rights material to the conduct of its business, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted except, for the purposes of this paragraph
(b) only, to the extent the failure to do so would not reasonably be expected to
have a Material Adverse Effect,

 

provided that the foregoing shall not:

 

(i)                                    prohibit any merger, consolidation,
amalgamation, disposition, liquidation or dissolution permitted under Clause
21.5 (Merger); and

 

(ii)                                 require any member of the Group to preserve
any right, qualification, license, permit, privilege, franchise, Authorisation,
intellectual property right or authority to conduct its business if any member
of the Group shall determine that the preservation thereon is no longer
desirable in the conduct of the business of any member of the Group and that the
loss thereof is not disadvantageous in any material respect to any member of the
Group or the Lenders.

 

21.2                       Compliance with laws

 

Each Obligor shall (and the Company shall ensure that its Subsidiaries will)
comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including without limitation
Environmental Laws), in each case except whether the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. The Company will maintain in effect and enforce
policies and procedures reasonably designed to promote compliance in all
material respects by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, provided that such undertaking shall (to the extent it
relates to Sanctions) not be given (i) by/in respect of any German Obligor or
(ii) to any Restricted Lender to the extent that such undertaking would result
in any violation of, conflict with or liability under EU Regulation (EC)
2271/96, section 7 of the German Foreign Trade Ordinance
(Außenwirtschaftsverordnung) or a similar anti-boycott statute.

 

21.3                       Negative pledge

 

(a)                                Except as permitted under paragraph
(b) below, no Obligor shall (and the Company shall ensure that no other member
of the Group will) create or permit to subsist any Security over or with respect
to any of its assets, whether now owned or hereafter acquired, or assign any
right to receive income.

 

(b)                                Paragraph (a) above shall not apply to any
Security which is:

 

76

--------------------------------------------------------------------------------


 

(i)                                    Security, if any, pursuant to any Finance
Document (including Security on any cash in favour of an Issuing Bank required
pursuant to the terms of this Agreement);

 

(ii)                                 Security existing on the date of this
Agreement (i) that does not exceed USD 1,000,000 (or its equivalent in any other
currency or currencies) or (ii) are listed on Schedule 17 (List of Existing
Financial Indebtedness and Existing Security) and any renewals or extensions
thereof; provided that the property covered thereby is not increased and any
renewal or extension of the obligations secured or benefited thereby is
permitted by sub-paragraph (ii) of paragraph (b) of Clause 21.14 (Financial
Indebtedness);

 

(iii)                              Security for taxes not yet due and payable or
which are being contested in good faith and by appropriate proceedings in the
circumstances, if adequate reserves with respect thereto are maintained on the
books of the applicable person in accordance with Applicable GAAP;

 

(iv)                             carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Security arising in the ordinary course
of business which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings in the
circumstances, if adequate reserves with respect thereto are maintained on the
books of the applicable person to the extent required in accordance with
Applicable GAAP;

 

(v)                                pledges or deposits in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation (including, but not limited to, section 8a of
the German Semi-retirement Act (Altersteilzeitgesetz) and section 7d of the
German Social Law Act No. 4 (Sozialgesetzbuch IV) but other than any Security
imposed by ERISA) and deposits securing liability insurance carriers under
insurance or self-insurance arrangements in the ordinary course of business;

 

(vi)                             deposits to secure the performance of bids,
trade contracts and leases (other than Financial Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgements or
litigation), performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

 

(vii)                          easements, rights-of-way, restrictions and other
similar encumbrances affecting real property and other minor defects or
irregularities in title and other similar encumbrances including the
reservations, limitations, provisos and conditions, which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property of the Group taken as a whole or materially interfere
with the ordinary conduct of the business of the applicable person;

 

(viii)                       Security securing Financial Indebtedness permitted
under sub-paragraph (b)(iv) of Clause 21.14 (Financial Indebtedness) provided
that:

 

(A)                              such Security does not at any time encumber any
property other than the property financed by such Financial Indebtedness; and

 

(B)                              the Financial Indebtedness secured thereby does
not exceed the cost or fair market value, whichever is lower, of the property
being acquired on the date of acquisition;

 

77

--------------------------------------------------------------------------------


 

(ix)                             Security securing Financial Indebtedness
permitted under sub-paragraph (xviii) of Clause 21.14 (Financial Indebtedness)
below;

 

(x)                                statutory rights of set-off arising in the
ordinary course of business;

 

(xi)                             Security existing on the property at the time
of acquisition thereof by any member of the Group and not created in
contemplation thereof;

 

(xii)                          Security existing on property of a Subsidiary of
the Company at the time such Subsidiary of the Company is merged, consolidated
or amalgamated with or into, or acquired by, any member of the Group or becomes
a Subsidiary of the Company and not created in contemplation thereof;

 

(xiii)                       Security in favour of banks which arise under
Article 4 of the Uniform Commercial Code on items in collection and documents
relating thereto and the proceeds thereof or which arise under bank’s standard
terms and conditions;

 

(xiv)                      judgement Security in respect of judgements that do
not constitute an Event of Default under Clause 22.12 (Adverse Judgement) or
Security securing appeal or surety bonds related to such judgements, in
particular but not limited to any Security granted or to be granted by Coperion
GmbH in connection with a litigation between Jürgen Horstmann and, inter alios,
ThyssenKrupp Technologies Beteiligungen and Coperion GmbH;

 

(xv)                         any interest or title of a landlord, lessor or
sublessor under any lease of real estate or any Security affecting solely the
interest of the landlord, lessor or sublessor;

 

(xvi)                      leases, licenses, subleases or sublicenses granted:

 

(A)                              to others not interfering in any material
respect with the business of the Group, taken as a whole; or

 

(B)                              between or among any member of the Group;

 

(xvii)                   purported Security evidenced by the filing of
precautionary UCC financing statements, PPSA financing statements or similar
filings relating to operating leases of personal property entered into by any
member of the Group in the ordinary course of business;

 

(xviii)                any interest or title of a licensor under any license or
sublicense entered into by any member of the Group as a licensee or sublicensee:

 

(A)                              existing on the date of this Agreement; or

 

(B)                              in the ordinary course of business;

 

(xix)                      with respect to any real property, immaterial title
defects or irregularities that do not, individually or in the aggregate,
materially impair the use of such real property;

 

(xx)                         Security on any cash earnest money deposits or
other escrow arrangements made in connection with any letter of intent or
purchase agreement;

 

(xxi)                      Security in favour of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;

 

78

--------------------------------------------------------------------------------


 

(xxii)                   Security arising out of sale and leaseback
transactions;

 

(xxiii)                customary rights of first refusal, “tag along” and “drag
along” rights, and put and call arrangements under joint venture agreements;

 

(xxiv)               Security on treasury stock of the Company;

 

(xxv)                  Security (x) in favour of collecting or payor banks
having a right of set-off, revocation, refund or chargeback with respect to
money or instruments on deposit with or in possession of such bank,
(y) attaching to commodity trading accounts or other brokerage accounts incurred
in the ordinary course of business or (z) in favor of banking institutions
arising as a matter of law or standard business terms and conditions encumbering
deposits (including the right of setoff) and which are within the general
parameters customary in the banking industry;

 

(xxvi)               Security securing obligations (contingent or otherwise) of
any member of the Group existing or arising under any Swap Agreement; and

 

(xxvii)            other Security securing liabilities or assignments of rights
to receive income in an aggregate amount not to exceed the greater of:

 

(A)                              USD 150,000,000 (or its equivalent in another
currency or currencies); and

 

(B)                              15% of Consolidated Tangible Assets (calculated
as of the end of the immediately preceding Financial Quarter for which the
Company’s financial statements were most recently delivered pursuant to Clause
19.1 (Financial Statements) or, if prior to the date of the delivery of the
first financial statements to be delivered pursuant to Clause 19.1 (Financial
Statements), the most recent financial statements referred to in Clause 18.13
(Financial statements)) at any time outstanding,

 

provided that, for the avoidance of doubt, no Default or Event of Default shall
be deemed to have occurred if, at the time of the creation, incurrence,
assumption or initial existence thereof, such Security was permitted to be
incurred pursuant to this paragraph (xxvii) notwithstanding a decrease after
such time in the basket amount permitted under this paragraph (xxvii) as a
result of a decrease in Consolidated Tangible Assets.

 

21.4                       Disposals

 

(a)                                Except as permitted under paragraph
(b) below, no Obligor shall (and the Company shall ensure that no other member
of the Group will), enter into a single transaction or a series of transactions
and whether voluntary or involuntary to sell, lease, transfer or otherwise
dispose of all or substantially all of the assets of the Group, taken as a
whole.

 

(b)                                Paragraph (a) shall not apply to:

 

(i)                                    the Disposal by any Subsidiary of the
Company of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to the Company or to another Subsidiary of the Company provided that
if the transferor in such a transaction is a wholly owned Subsidiary of the
Company, then the transferee must either be the Company or a
wholly-owned-Subsidiary of the Company;

 

(ii)                                 the Disposal by the Company of its treasury
stock; and

 

79

--------------------------------------------------------------------------------


 

(iii)                              the Company and any of its Subsidiaries
entering into any transaction permitted by Clause 21.5 (Merger).

 

21.5                       Merger

 

(a)                                Except as permitted under paragraph
(b) below, no Obligor shall (and the Company shall ensure that no other member
of the Group will) merge, consolidate or amalgamate with or into another person.

 

(b)                                Paragraph (a) shall not apply to:

 

(i)                                    any Subsidiary of the Company:

 

(A)                              merging or consolidating with or into the
Company, provided that the Company shall be the continuing or surviving person;
or

 

(B)                              merging, consolidating or amalgamating with any
one or more other Subsidiaries of the Company, provided that when any
wholly-owned Subsidiary of the Company is merging or amalgamating with another
Subsidiary of the Company, the wholly owned Subsidiary of the Company shall be
the continuing or surviving person (or the continuing corporation resulting from
such amalgamation, shall be the wholly owned Subsidiary of the Company);

 

(ii)                                 any member of the Group merging (or in the
case of a Subsidiary of the Company, amalgamating) with any person in a
transaction that would be an acquisition permitted under paragraph (b) of Clause
21.12 (Acquisitions) or a Disposal that is permitted under paragraph (b) of
Clause 21.4 (Disposals) provided that in the case of an acquisition:

 

(A)                              if the Company is a party to such merger, it
shall be the continuing or surviving person; or

 

(B)                              if any Obligor (other than the Company) is a
party to such merger or amalgamation, such Obligor shall be the continuing or
surviving person (or the continuing corporation resulting from such amalgamation
shall be the Obligor and shall have executed and delivered to the Agent a
confirmation to that effect reasonably satisfactory to the Agent); and

 

(iii)                              any member of the Group entering into any
transaction permitted by paragraph (b) of Clause 21.4 (Disposals).

 

21.6                       Change of business

 

No Obligor shall (and the Company shall ensure that no other member of the Group
will) enter into any material line of business if, after giving effect thereto,
the business of the Group (taken as a whole) would be substantially different
from the business in which the Group (taken as a whole) are presently engaged
provided that this Clause 21.6 shall not prohibit the Company or its
Subsidiaries from entering into (x) any line of business that is reasonably
related, incidental, ancillary or complementary to, or any reasonable extension,
development or expansion of, the business in which the Company and its
Subsidiaries, taken as a whole, are presently engaged, or (y) any other non-core
incidental businesses acquired in connection with any acquisition or investment
not prohibited hereunder.

 

80

--------------------------------------------------------------------------------


 

21.7                       Centre of Main Interests and Establishments

 

Each Obligor incorporated in a member state of the European Union shall cause
its registered office and “centre of main interests” (as that term is used in
Article 3(1) of the regulation (EU) 2015/848 of the European Parliament and of
the Council of 20 May 2015 on insolvency proceedings (recast)) to be situated
solely in its jurisdiction of incorporation and shall have an “establishment”
(as that term is used in Article 2(10) of the regulation (EU) 2015/848 of the
European Parliament and of the Council of 20 May 2015 on insolvency proceedings
(recast)) situated solely in its jurisdiction of incorporation.

 

21.8                       Preservation of assets and insurance

 

Each Obligor shall (and the Company shall ensure that each member of the Group
will):

 

(a)                                keep and maintain all property material to
the conduct of the business of the Group (taken as a whole) in good working
order and condition, ordinary wear and tear excepted; and

 

(b)                                maintain insurances with financially sound
and reputable insurance companies or with a captive insurance company that is an
Affiliate of the Company in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

 

21.9                       Pari passu

 

Each Obligor shall ensure that its payment obligations under the Finance
Documents rank at all time at least pari passu with the claims of all of its
other unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.

 

21.10                Taxation

 

Each Obligor shall (and the Company shall ensure that each member of the Group
will) pay and discharge all Taxes that, if not paid, would reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default unless and only to the extent that:

 

(a)                                the validity or amount of such payment is
being contested in good faith by appropriate proceedings;

 

(b)                                the Company or such member of the Group has
set aside on its books adequate reserves with respect thereto in accordance with
Applicable GAAP; and

 

(c)                                 the failure to pay those Taxes would not
reasonably be expected to result in a Material Adverse Effect.

 

21.11                Compliance with Swiss Non-Bank Rules

 

Each Swiss Borrower shall ensure at any time that it is in compliance with the
Swiss Non-Bank Rules. This undertaking shall not be deemed to be breached if the
Swiss Non-Bank Rules are breached as a result solely of:

 

(a)                                a Lender has failed to comply with its
obligations under Clause 23 (Changes to Lenders);

 

(b)                                a Lender ceased to be a Swiss Qualifying Bank
other than as a result of any change after the date it became a Finance Party
under this Agreement in (or in the

 

81

--------------------------------------------------------------------------------


 

interpretation, administration or application of) any law or any published
practice or concession of any relevant taxing authority.

 

21.12                Access

 

Each Obligor shall (and the Company shall ensure that each member of the Group
will):

 

(a)                                keep proper books of record and accounts of
all material financial dealings and transactions in relation to its business
activities, which entries are true and correct in all material respects and,
subject to Clause 19.1 (Financial Statements), in form permitting financial
statements conforming with GAAP to be derived therefrom; and

 

(b)                                permit that representatives designated by the
Agent access at reasonable times and upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and,
provided that any member of the Group is afforded the opportunity to participate
in such discussions, its independent accountants, all at such reasonable times
and as often as reasonably requested, provided that such visitations,
inspections or examinations shall not occur more frequently than once per
calendar year so long as no Event of Default has occurred and is continuing.

 

The Company acknowledges that the Agent, after exercising its rights of
inspection, may, subject to Clause 35 (Confidentiality), prepare and distribute
to the Lenders certain reports pertaining to the Group’s assets for internal use
by the Agent and the Lenders. Notwithstanding anything to the contrary in this
Clause 21.12, no member of the Group will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any documents,
information or other matter that:

 

(i)                                    constitutes non-financial trade secrets
or non-financial proprietary information;

 

(ii)                                 in respect of which disclosure to the Agent
(or any designated representative) is then prohibited by law or any agreement
binding on any member of the Group; or

 

(iii)                              is subject to lawyer-client or similar
privilege which constitutes lawyer work-product.

 

21.13                Acquisitions

 

(a)                                Except as permitted under paragraph
(b) below, no Obligor shall (and the Company shall ensure that no other member
of the Group will) acquire (in one or a series of transactions) all of the
capital stock or equity interests or all or substantially all of the assets of
any person.

 

(b)                                Paragraph (a) shall not apply to any
acquisition of all of the capital stock or equity interests or all or
substantially all of the assets of any person where:

 

(i)                                    immediately before and after giving
effect thereto, no Default shall have occurred and be continuing or would result
therefrom; and

 

(ii)                                 (A)                                 the
aggregate amount invested (including assumed debt) is less than or equal to USD
375,000,000 (or its equivalent in any other currency or currencies); or

 

(B)                              the aggregate amount invested (including
assumed debt) is greater than USD 375,000,000 (or its equivalent in any other
currency or currencies), and not less than five Business Days prior to the

 

82

--------------------------------------------------------------------------------


 

consummation of any such acquisition or series of acquisitions, the Company
delivers to the Agent relevant financial information, statements and projections
reasonably requested by the Agent for the Relevant Period ending on the last day
of the Financial Quarter for which consolidated financial statements have most
recently been delivered pursuant to Clause 19.1 (Financial statements), such
relevant financial statements giving effect to the acquisition of the company or
business on a pro forma basis and to be delivered together with a certificate by
a Responsible Officer of the Company demonstrating pro forma compliance with
Clause 20 (Financial Covenants) after giving effect to such acquisition or
series of acquisitions for that Relevant Period.

 

21.14                Financial Indebtedness

 

(a)                                Except as permitted under paragraph
(b) below, no Obligor shall (and the Company shall ensure that no member of the
Group will) incur or allow to remain outstanding any Financial Indebtedness.

 

(b)                                Paragraph (a) shall not apply to:

 

(i)                                    Financial Indebtedness arising under the
Finance Documents;

 

(ii)                                 Financial Indebtedness outstanding on the
date hereof that:

 

(A)                              is less than USD 2,000,000 (or its equivalent
in any other currency or currencies) individually or USD 15,000,000 in the
aggregate; or

 

(B)                              is listed in Schedule 17 (List of Existing
Financial Indebtedness and Existing Security) and any refinancings, refundings,
renewals or extensions thereof,

 

provided that the amount of such Financial Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilised thereunder;

 

(iii)                              obligations (contingent or otherwise) of the
Company or any Subsidiary existing or arising under any Swap Agreement, provided
that such obligations are (or were) entered into in the ordinary course of
business and not for purposes of speculation;

 

(iv)                             Financial Indebtedness in respect of capital
leases and purchase money obligations for fixed or capital assets and any
refinancings, refundings, renewals or extensions thereof provided that the
amount of such Financial Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilised thereunder provided that the only
property subject to such capital leases and purchase money obligations is the
property so acquired;

 

(v)                                Financial Indebtedness that may be deemed to
exist pursuant to surety bonds, appeal bonds, supersedeas bonds or similar
obligations incurred in the ordinary course of business;

 

83

--------------------------------------------------------------------------------


 

(vi)                             so long as no Default has occurred and is
continuing or would result therefrom at the time of incurrence, unsecured
Financial Indebtedness of (x) the Company or any Guarantor and (y) any Borrower
under and as defined in the Existing US Facility Agreement which is a Foreign
Subsidiary, in the case of clause (y), in an aggregate principal amount not to
exceed the greater of (i) USD 200,000,000 and (ii) 20% of Consolidated Tangible
Assets (calculated as of the end of the immediately preceding Financial Quarter
for which the Company’s financial statements were most recently delivered
pursuant to paragraph (a) or (d) of Clause 19.1 (Financial statements) or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to paragraph (a) or (d) of Clause 19.1 (Financial
statements), the Original Financial Statements provided that, in each case, such
Financial Indebtedness is not senior in right of payment to the payment of the
Financial Indebtedness arising under this Agreement and the Finance Documents;

 

(vii)                          Financial Indebtedness of a Subsidiary of the
Company to the Company or any of the Company’s other Subsidiaries or Financial
Indebtedness of the Company to any Subsidiary of the Company in connection with
loans or advances provided that each item of intercompany debt shall be
unsecured and such Financial Indebtedness shall only be permitted under this
sub-paragraph (b)(vii) to the extent it will be eliminated for the purposes of
the consolidated financial statements of the Company in accordance with U.S.
GAAP;

 

(viii)                       Financial Indebtedness arising as a result of the
endorsement in the ordinary course of business of negotiable instruments in the
course of collection;

 

(ix)                             Financial Indebtedness incurred in connection
with the acquisition of all or a portion of Hill-Rom Company, Inc.’s interest in
the real and personal property described in the Farm Agreement;

 

(x)                                guarantees by the Company of Financial
Indebtedness of any Subsidiary of the Company and by any Subsidiary of the
Company of Financial Indebtedness of the Company or any other Subsidiary of the
Company provided that the Financial Indebtedness so guaranteed is permitted by
this paragraph (b);

 

(xi)                             Financial Indebtedness owed to any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty, liability or other insurance to the Company or any
Subsidiary of the Company, including pursuant to reimbursement or
indemnification obligations to such person, in each case incurred in the
ordinary course of business;

 

(xii)                          customary contingent indemnification obligations
to purchasers in connection with any Disposal;

 

(xiii)                       Financial Indebtedness of any person that becomes a
Subsidiary of the Company after the date of this Agreement, provided that such
Financial Indebtedness exists at the time such person becomes a Subsidiary of
the Company and is not created in contemplation thereof, and any refinancings,
refundings, renewals or extensions thereof, provided that the amount of such
Financial Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilised thereunder;

 

84

--------------------------------------------------------------------------------


 

(xiv)                      Financial Indebtedness in respect of netting
services, cash management obligations, overdraft protections and otherwise in
connection with deposit accounts and Financial Indebtedness arising from the
honouring by a bank or other financial institution of a cheque, draft or similar
instrument inadvertently (except in the case of daylight overdrafts) being drawn
against insufficient funds in the ordinary course of business;

 

(xv)                         Financial Indebtedness with respect to the deferred
purchase price of property acquired and any refinancings, refundings, renewals
or extensions thereof provided that the amount of such Financial Indebtedness is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to any existing commitments unutilised thereunder or
by an amount equal to a reasonable premium or other reasonable amount paid and
fees and expenses reasonably incurred, in connection with such refinancing and
by an amount equal to any existing commitments unutilised thereunder;

 

(xvi)                      Financial Indebtedness incurred in respect of credit
cards, credit card processing services, debit cards, stored value cards or
purchase cards (including so-called “procurement cards” or “P-cards”) in each
case, incurred in the ordinary course of business;

 

(xvii)                   contingent liabilities in respect of any
indemnification obligations, adjustment of purchase price, non-compete, or
similar obligations (other than guarantees of any Financial Indebtedness for
borrowed money) of the Company or any Subsidiary of the Company incurred in
connection with the consummation of one or more acquisitions;

 

(xviii)                other Financial Indebtedness not covered under paragraphs
(i) to (xvii) above in an aggregate principal amount not to exceed the greater
of:

 

(A)                              USD 150,000,000 (or its equivalent in any other
currency or currencies); and

 

(B)                              15 per cent. of Consolidated Tangible Assets
(calculated as of the end of the immediately preceding Financial Quarter for
which the Company’s financial statements were most recently delivered pursuant
to Clause 19.1 (Financial statements), or if prior to the date of the delivery
of the first financial statements to be delivered pursuant to Clause 19.1
(Financial statements), the Original Financial Statements) provided that for the
avoidance of doubt, no Default or Event of Default shall be deemed to have
occurred if, at the time of creation, incurrence, assumption or initial
existence thereof, such Financial Indebtedness was permitted to be incurred
pursuant to this sub-paragraph (xviii) notwithstanding a decrease after such
time in the basket amount permitted under this sub-paragraph (xviii) as a result
of a decrease in Consolidated Tangible Assets.

 

21.15                Permitted Distributions and Payments

 

(a)                                Except as permitted under paragraph
(b) below, no Obligor shall (and the Company shall ensure that no member of the
Group will) declare or make any Restricted Payment or incur any obligation
(contingent or otherwise) to do so.

 

(b)                                Paragraph (a) above shall not apply to:

 

85

--------------------------------------------------------------------------------


 

(i)                                    any Subsidiary of the Company making
Restricted Payments to any member of the Group (and, in the case of a Restricted
Payment by a non-wholly-owned Subsidiary of the Company, such Restricted Payment
may be made to each other owner of capital stock or other equity interests of
such Subsidiary of the Company on a pro rata basis based on their relative
ownership interests);

 

(ii)                                 any member of the Group declaring or making
any dividend payments or other distributions payable solely in the common stock
or other common equity interests of such person;

 

(iii)                              any member of the Group purchasing, redeeming
or otherwise acquiring shares of its common stock or other common equity
interests or warrants or options to acquire any such shares with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or other common equity interests;

 

(iv)                             any member of the Group making distributions to
current and former employees, officers or directors of any member of the Group
(or any spouses, ex-spouses or estates of any of the foregoing) on account of
purchases, redemptions or other acquisitions of Equity Interests of any member
of the Group held by such persons; and/or

 

(v)                                the Company declaring and paying cash
dividends to its stockholders and purchasing, redeeming or otherwise acquiring
shares of its capital stock or warrants, rights or options to acquire any such
shares for cash provided that immediately after giving effect to such proposed
action, no Event of Default would exist.

 

21.16                Burdensome Agreements

 

(a)                                No Obligor shall (and the Company shall
ensure that no member of the Group will) enter into any Contractual Obligation
that limits the ability:

 

(i)                                    of any Subsidiary of the Company to make
Restricted Payments to the Company;

 

(ii)                                 of any Subsidiary of the Company to
guarantee the Financial Indebtedness of the Borrowers under the Finance
Documents; or

 

(iii)                              of any member of the Group to create, incur,
assume or suffer to exist Security on property of such person to secure the
obligations of the Obligors under the Finance Documents,

 

(b)                                Paragraph (a) of this Clause 21.16 shall not
apply to any Contractual Obligation:

 

(i)                                    set out in this Agreement or any other
Finance Document;

 

(ii)                                 on subletting or assignment of any leases
or licenses of any member of the Group or on the assignment of a Contractual
Obligation or any rights thereunder or any other customary non-assignment
provisions, in each case entered into in the ordinary course of business;

 

(iii)                              set out in Contractual Obligations for the
disposal of assets (including any Equity Interests in any Subsidiary of the
Company) of any member of the Group provided that such restrictions and
conditions apply only to the assets or Subsidiary of the Company that is to be
sold;

 

86

--------------------------------------------------------------------------------


 

(iv)                             set out in the Farm Agreement;

 

(v)                                set out in any Contractual Obligation
governing Financial Indebtedness permitted under sub-paragraphs (ii), (iv),
(vi), (x), (xiii), (xv) or (xviii) of paragraph (b) of Clause 21.14 (Financial
Indebtedness);

 

(vi)                             with respect to cash or other deposits
(including escrowed funds) received by any member of the Group in the ordinary
course of business and assets subject to Security permitted by sub-paragraphs
(ii), (v), (vi), (viii), (x), (xi), (xii), (xiv), (xx), (xxii) or (xxvii) of
paragraph (b) of Clause 21.3 (Negative pledge);

 

(vii)                          set out in joint venture agreements or other
similar agreements concerning joint ventures and applicable solely to such joint
venture;

 

(viii)                       set out in any Contractual Obligation relating to
an asset being acquired existing at the time of acquisition or a Subsidiary of
the Company existing at the time such Subsidiary of the Company is merged,
consolidated or amalgamated with or into, or acquired by, any member of the
Group or becomes a Subsidiary of the Company and, in each case, not in
contemplation thereof;

 

(ix)                             contained in any trading, netting, operating,
construction, service, supply, purchase, credit card, credit card processing
service, debit card, stored value card, purchase card (including a so-called
“procurement card” or “P-card”) or other agreement to which any member of the
Group is a party and entered into in the ordinary course of business; provided
that such agreement prohibits the encumbrance of solely the property or assets
of any member of the Group that are the subject of such agreement, the payment
rights arising thereunder, the accounts associated with such agreement, or the
proceeds thereof and does not extend to any other asset or property of any
member of the Group or the assets or property of any other Subsidiary;

 

(x)                                (A) existing by virtue of any transfer of,
agreement to transfer, option or right with respect to, or Security in, any
property or assets of the Company or any Material Subsidiary not otherwise
prohibited by this Agreement (so long as such limitation or restriction applies
only to the property or assets subject to such transfer, agreement to transfer,
option, right or Security), (B) contained in mortgages, pledges or other
security agreements securing Financial Indebtedness of a Subsidiary to the
extent restricting the transfer of the property or assets subject thereto,
(C) pursuant to customary provisions restricting dispositions of real property
interests set forth in any reciprocal easement agreements of any member of the
Group, (D) pursuant to customary provisions in any swap or derivative
transactions (including any Swap Agreement), (E) pursuant to customary
provisions in leases or licenses of intellectual property (or in other contracts
governing intellectual property rights) and other similar agreements entered
into in the ordinary course of business, (F) pursuant to customary net worth
provisions contained in real property leases entered into by Subsidiaries, so
long as the Company has determined in good faith that such net worth provisions
would not reasonably be expected to impair the ability of the Group to meet
their ongoing obligations or (G) on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business;

 

(xi)                             customary restrictions and conditions contained
in the document relating to Security permitted under this Agreement, so long as
(1) such restrictions or conditions relate only to the specific asset subject to
such Security, and (2) such

 

87

--------------------------------------------------------------------------------


 

restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Clause 21.16; or

 

(xii)                          customary restrictions required by, or arising by
operation of law under, applicable law, rule or regulation to the extent
contained in a document relating to the Equity Interests or governance of any
Foreign Subsidiary that is not a Borrower.

 

21.17                Use of Proceeds

 

(a)                                No Obligor shall (and the Company shall
ensure that no other member of the Group will) use the proceeds of any
Utilisations, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the Board) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose, in each case, in violation of Regulation
T, U and Regulation X of the Board. No Borrower will request any Letter of
Credit, and no Borrower shall use, and the Company shall procure that its other
Subsidiaries shall not use, a Letter of Credit (i) for the purpose of making an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any person in violation in any material
respect of any Anti-Corruption Laws, (ii) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, in each case, in violation of
applicable Sanctions or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party thereto.

 

(b)                                The undertaking given in the immediately
preceding paragraph shall not be given (i) by any German Obligor or (ii) to any
Restricted Lender to the extent that such undertaking would result in any
violation of, conflict with or liability under EU Regulation (EC) 2271/96,
section 7 of the German Foreign Trade Ordinance (Außenwirtschaftsverordnung) or
a similar anti-boycott statute.

 

21.18                Compliance with U.S. Regulations

 

No Obligor currently is required to be registered as an “investment company” (as
such term is defined in the United States Investment Company Act of 1940) and
the Company shall ensure that no Obligor is required to register as an
investment company under such act if such registration would cause the making of
any Utilisation, or the application of the proceeds or repayment of any
Utilisation by any Obligor or the consummation of the other transactions
contemplated by this Agreement, to violate any provision of such act or any
rule, regulation or order of the SEC thereunder.

 

22.                              EVENTS OF DEFAULT

 

Each of the events or circumstances set out in this Clause 22 is an Event of
Default (save for Clause 22.15 (Acceleration) and Clause 22.16 (Acceleration for
Insolvency)).

 

22.1                       Non-payment

 

An Obligor does not pay on the due date any amount payable by an Obligor
pursuant to a Finance Document at the place and in the currency in which it is
expressed to be payable unless:

 

(a)                                its failure to pay is caused by
administrative or technical error; and

 

(b)                                payment is made within five Business Days of
its due date.

 

88

--------------------------------------------------------------------------------


 

22.2                       Financial covenants

 

Any requirement of Clause 20 (Financial Covenants) is not satisfied.

 

22.3                       Other obligations

 

An Obligor does not comply with any provision of the Finance Documents relating
to an Obligor (other than those referred to in Clause 22.1 (Non-payment) and
Clause 20 (Financial Covenants) above), and such failure shall continue
unremedied for a period of 15 Business Days after notice thereof from the Agent
to the Company (which notice will be given at the request of any Lender).

 

22.4                       Misrepresentation

 

Any representation or warranty made or deemed to be made by or on behalf of an
Obligor in the Finance Documents or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Finance Document or any
amendment or modification thereof or waiver thereunder, proves to have been
incorrect in any material respect when made or deemed to be made.

 

22.5                       Cross default

 

(a)                                Any Material Indebtedness of any member of
the Group is not paid when due which failure to pay is not cured within any
applicable grace period after delivery of any applicable required notice.

 

(b)                                Any Material Indebtedness of any member of
the Group becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

 

(c)                                 Any creditor of any member of the Group
becomes entitled, after the expiration of any applicable grace period and
delivery of any applicable required notice, to declare any Material Indebtedness
of any member of the Group due and payable prior to its specified maturity as a
result of an event of default (however described).

 

(d)                                For the avoidance of doubt, paragraphs
(b) and (c) shall not apply if any Material Indebtedness:

 

(i)                                    becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Material Indebtedness;

 

(ii)                                 becomes due as a result of a refinancing
thereof permitted pursuant to this Agreement;

 

(iii)                              constitutes any reimbursement obligation in
respect of a letter of credit as a result of a drawing thereunder by a
beneficiary therein in accordance with its terms;

 

(iv)                             is mandatorily prepayable prior to the
scheduled maturity thereof with the proceeds of the issuance of capital stock,
the incurrence of other Material Indebtedness or the sale or other disposal of
any assets, that has become due so long as it is prepaid in full with such net
proceeds required to be prepaid when due (or within any applicable grace period)
and such event shall not have otherwise resulted in an event of default with
respect thereto; and

 

(v)                                is repaid by way of any redemption,
conversion or settlement that is convertible into Equity Interests (and cash in
lieu of fractional shares) and/or cash (in lieu

 

89

--------------------------------------------------------------------------------


 

of such Equity Interests in an amount determined by reference to the price of
the common stock of the Company at the time of such conversion or settlement) in
the Company pursuant to its terms unless such redemption, conversion or
settlement results from a default thereunder or an event of a type that
constitutes an Event of Default.

 

22.6                       Insolvency

 

(a)                                The Company, any Borrower or any Material
Subsidiary is unable or admits in writing its inability or failure generally to
pay its debts as they fall due and in particular any Borrower or Material
Subsidiary incorporated in Germany is unable to pay its debts as they fall due
(zahlungsunfähig) within the meaning of section 17 of the Insolvency Code
(Insolvenzordnung).

 

(b)                                Any Borrower or any Material Subsidiary
(other than the Company, any other Borrower or any Material Subsidiary
incorporated in a jurisdiction of the U.S.):

 

(i)                                    by reasons of actual or anticipated
financial difficulties commences negotiations with its creditors in general (or
any class of them) with a view to rescheduling any of its indebtedness;

 

(ii)                                 the value of the assets of which are less
than its liabilities (taking into account contingent and prospective
liabilities) and under the laws of the respective jurisdiction of incorporation
or organisation of that entity, this constitutes a reason for the opening of
insolvency proceedings;

 

(iii)                              which is a Borrower organized under the laws
of England and Wales, or which is a Borrower capable of becoming subject of an
order for winding-up or administration under the Insolvency Act 1986, is deemed
to or declared to be unable to pay its debts when due.

 

(c)                                 Any Material Subsidiary or any Borrower
incorporated in Germany is deemed to or declared to be unable to pay its debts
when due, suspends or announces its intention to suspend payments of any of its
debts, is over-indebted (überschuldet) within the meaning of section 19 of the
Insolvency Code (Insolvenzordnung) or, with respect to any other Material
Subsidiary or any Borrower which is neither incorporated in Germany nor in a
jurisdiction of the U.S. the value of its assets is less than its liabilities
and under the laws of its respective jurisdiction of incorporation this
constitutes a reason for the opening of insolvency proceedings.

 

22.7                       Insolvency proceedings

 

(a)                                An involuntary proceeding is commenced or an
involuntary petition is filed against the Company, any Borrower or any Material
Subsidiary seeking:

 

(i)                                    liquidation, reorganisation or other
relief in respect of the Company or any Material Subsidiary or its debts, or of
a substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
(including, without limitation, any applicable provisions or any corporations
legislation); or

 

(ii)                                 the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Material Subsidiary or for a substantial part of its assets,

 

90

--------------------------------------------------------------------------------


 

and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered.

 

(b)                                The Company, any Borrower or any Material
Subsidiary shall:

 

(i)                                    voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect (including, without limitation, any applicable
provisions or any corporations legislation);

 

(ii)                                 consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in paragraph 22.7(a)(i) of this Clause 22.7;

 

(iii)                              apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company, any Borrower or any Material Subsidiary or for a substantial part
of its assets;

 

(iv)                             file an answer admitting the material
allegations of a petition filed against it in any such proceeding;

 

(v)                                make a general assignment for the benefit of
creditors; or

 

(vi)                             take any action for the purpose of effecting
any of the foregoing.

 

(c)                                 Any board or shareholder resolution is
passed, legal proceedings or other constitutional procedure or step is taken by
any Obligor or Material Subsidiary (other than any Obligor or Material
Subsidiary incorporated in a jurisdiction of the U.S.) (such Obligor or Material
Subsidiary, a “Non-U.S. Entity”) whether voluntary or involuntary in relation
to:

 

(i)                                    the suspension of payments, a moratorium
of any indebtedness, winding-up, dissolution, administration or reorganisation
(by way of voluntary arrangement, scheme of arrangement or otherwise) of any
Non-U.S. Entity other than a solvent liquidation or reorganisation of any
Non-U.S. Entity which is not an Obligor;

 

(ii)                                 (by reason of financial difficulties) a
composition, compromise, assignment or arrangement with any creditor of any
Non-U.S. Entity;

 

(iii)                              the appointment of a liquidator (other than
in respect of a solvent liquidation of any Non-U.S. Entity which is not an
Obligor), receiver, administrative receiver, administrator, compulsory manager
or other similar officer in respect of any Non-U.S. Entity or any of its assets;

 

(iv)                             enforcement of any Security over any assets of
any Borrower organized under the laws of England and Wales, or any other
Borrower capable of becoming subject of an order for winding-up or
administration under the Insolvency Act 1986, if in excess of GBP 25,000,000; or

 

(v)                                any analogous procedure or step is taken in
any jurisdiction.

 

This paragraph (c) shall not apply to any to any action, proceeding, procedure
or formal step which is frivolous or vexatious and is discharged, stayed or
dismissed within 21 days of commencement.

 

91

--------------------------------------------------------------------------------


 

(d)                                Any corporate action legal proceeding or
other formal step or procedure is taken by or in relation to a Borrower or
Material Subsidiary incorporated in Germany in relation to:

 

(i)                                    the filing for the opening of insolvency
proceedings (Antrag auf Eröffnung eines Insolvenzverfahrens) in relation to it
or any of its assets; or

 

(ii)                                 the competent court takes any of the
actions set out in section 21 German Insolvency Code (Anordnung von
Sicherungsmaßnahmen) against it; or

 

(iii)                              a competent court institutes or rejects (for
reason of insufficiency of its funds to implement such proceedings (Abweisung
mangels Masse)) insolvency proceedings against it (Eröffnung des
Insolvenzverfahrens)

 

save that this paragraph (d) shall not apply to any action, proceeding,
procedure or formal step which is frivolous or vexatious and is discharged,
stayed or dismissed within 21 days of commencement.

 

22.8                       Creditors’ process

 

Any expropriation, attachment, sequestration, distress or execution affects a
substantial part of the assets of the Company, any Borrower or the Material
Subsidiaries and is not discharged within 15 Business Days.

 

22.9                       Ownership of the Borrowers

 

The Company ceases to own, directly or indirectly and/or control 100 per cent.
(other than (i) directors’ qualifying shares and (ii) shares issued to foreign
nationals to the extent required by applicable law) of the ordinary voting and
economic power of any Borrower.

 

22.10                Unlawfulness

 

It is or becomes unlawful for an Obligor to perform any of its material
obligations under the Finance Documents.

 

22.11                Repudiation or invalidity

 

(a)                                An Obligor repudiates a Finance Document or
evidences an intention to repudiate a Finance Document in any material respect.

 

(b)                                Any material provision of any Finance
Document that is binding on an Obligor ceases to be valid, binding or
enforceable in accordance with its terms.

 

22.12                Adverse Judgement

 

(a)                                A judgement or order for the payment of an
amount exceeding USD 75,000,000 (or its equivalent in any other currency or
currencies) (net of any amounts that are covered by a valid and binding policy
of insurance between the defendant and the insurer covering payment thereof and
as to which such insurer, which shall be rated at least “A” by A.M. Best
Company, has been notified of, and has not disputed the claim made for payment
of, the amount of such judgment or order) is rendered against a member of the
Group and remains undischarged or unpaid and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 60 days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect.

 

92

--------------------------------------------------------------------------------


 

(b)                                No Event of Default will occur under this
Clause 22.12 in respect of the litigation between Jürgen Horstmann and, inter
alios, ThyssenKrupp Technologies Beteiligungen and Coperion GmbH.

 

22.13                ERISA Event

 

Any ERISA Event shall have occurred that, when aggregated with all other ERISA
Events that have occurred, would reasonably be expected to result in a Material
Adverse Effect.

 

22.14                Cessation of Business

 

Other than pursuant to a transaction expressly permitted pursuant to this
Agreement, any Obligor ceases to carry on all or a material part of its business
it carried on at the date of signing of the Agreement to the extent that such
cessation would reasonably be expected to result in a Material Adverse Effect.

 

22.15                Acceleration

 

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Company:

 

(a)                                cancel the Total Commitments whereupon they
shall immediately be cancelled; and/or

 

(b)                                declare that all or part of the Utilisations,
together with accrued interest, and all other amounts accrued or outstanding
under the Finance Documents be immediately due and payable, whereupon they shall
become immediately due and payable;

 

22.16                Acceleration for Insolvency

 

If an Event of Default under paragraphs (a) or (b) of Clause 22.7 (Insolvency
Proceedings) shall occur in respect of any Obligor in any U.S. jurisdiction or
is being commenced in any U.S. court, then without notice to such Obligor or any
other act by the Agent or any other person, the Utilisations made available to
or for the benefit of such Obligor, interest thereon or other fees and all other
amounts owed by such Obligor under the Finance Documents shall become
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are expressly waived.

 

23.                              CHANGES TO THE LENDERS

 

23.1                       Assignments and transfers by the Lenders

 

No Lender may transfer or assign any of its rights or obligations under any
Finance Document, except that, subject to this Clause 23, a Lender (the
“Existing Lender”) may:

 

(a)                                assign any of its rights; or

 

(b)                                assign and transfer by assumption of contract
(Vertragsübernahme) any of its rights and obligations,

 

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of investing into
L/G facilities and issuing of L/Gs (other than an Ineligible Institution) (the
“New Lender”).

 

93

--------------------------------------------------------------------------------


 

23.2                       Conditions of assignment or assignment and transfer
by assumption of contract (Vertragsübernahme)

 

(a)                                The consent of the Company is required for an
assignment or an assignment and transfer by assumption of contract
(Vertragsübernahme) by an Existing Lender, unless the assignment or assignment
and transfer by assumption of contract (Vertragsübernahme) is:

 

(i)                                    to another Lender or an Affiliate of a
Lender; and such Affiliate of a Lender is a Swiss Qualifying Bank;

 

(ii)                                 an Approved Fund, provided such transfer
does not lead to a violation of the Swiss Ten Non-Qualifying Bank Creditor Rule;
or

 

(iii)                              made at a time when an Event of Default under
Clause 22.1 (Non payment), Clause 22.6 (Insolvency) and/or Clause 22.7
(Insolvency proceedings) is continuing.

 

(b)                                The consent of the Company to an assignment
or assignment and transfer by assumption of contract (Vertragsübernahme) must
not be unreasonably withheld or delayed. The consent of the Company is not
deemed to be unreasonably withheld if the proposed assignment or assignment and
transfer by assumption of contract (Vertragsübernahme) would lead to a breach of
the Swiss Ten Non-Qualifying Bank Creditor Rule. The Finance Parties shall have
the right to make assignment or assignment and transfer by assumption of
contract (Vertragsübernahme) in relation to this Agreement to up to 10 (ten) New
Lenders that are not a Swiss Qualifying Bank and the Company and each Swiss
Borrower shall ensure that the acceptance of up to 10 (ten) New Lenders that are
not a Swiss Qualifying Bank under this Agreement would not cause a breach of the
Swiss Twenty Non-Qualifying Bank Creditor Rule at any time. The Company will be
deemed to have given its consent (10) ten Business Days after the Existing
Lender has requested it in writing unless consent is expressly refused by the
Company within that time.

 

(c)                                 An assignment will only be effective on:

 

(i)                                    receipt by the Agent of written
confirmation from the New Lender (in form and substance satisfactory to the
Agent) that the New Lender will assume the same obligations to the other Finance
Parties as it would have been under if it was an Original Lender and, with
respect to a Swiss Borrower, if the New Lender represents in the Transfer
Certificate to the Agent and each Obligor whether or not it is a Swiss
Qualifying Bank; and

 

(ii)                                 performance by the Agent of all necessary
“know your customer” or other similar checks under all applicable laws and
regulations in relation to such assignment to a New Lender, the completion of
which the Agent shall promptly notify to the Existing Lender and the New Lender.

 

(d)                                An assignment and transfer by assumption of
contract (Vertragsübernahme) will only be effective if the procedure set out in
Clause 23.5 (Procedure for assignment and transfer by assumption of contract
(Vertragsübernahme)) is complied with.

 

(e)                                 If:

 

(i)                                    a Lender assigns or assigns and transfers
by assumption of contract (Vertragsübernahme) any of its rights or obligations
under the Finance Documents or changes its Facility Office; and

 

94

--------------------------------------------------------------------------------


 

(ii)                                 as a result of circumstances existing at
the date the assignment, assignment and transfer by assumption of contract
(Vertragsübernahme) or change occurs, an Obligor would be obliged to make a
payment to the New Lender or Lender acting through its new Facility Office under
Clause 12 (Tax gross-up and Indemnities) or Clause 13 (Increased Costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, assignment and transfer by assumption of contract
(Vertragsübernahme) or change had not occurred. This paragraph (e) shall not
apply in relation to Clause 12 (Tax gross-up and Indemnities), to a Treaty
Lender that has included a confirmation of its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (j)(ii)(B) of Clause
12.2 (Tax gross-up) if the Borrower making the payment has not made a Borrower
DTTP Filing in respect of that Treaty Lender.

 

(f)                                  Each New Lender, by executing the relevant
Transfer Certificate confirms, for the avoidance of doubt, that the Agent has
authority to execute on its behalf any amendment or waiver that has been
approved by or on behalf of the requisite Lender or Lenders in accordance with
this Agreement on or prior to the date on which the assignment or assignment and
transfer by assumption of contract (Vertragsübernahme) becomes effective in
accordance with this Agreement and that it is bound by that decision to the same
extent as the Existing Lender would have been had it remained a Lender.

 

(g)                                 The New Lender agrees, by executing the
relevant Transfer Certificate, that its identity and other information regarding
its status as to whether or not it is a Swiss Qualifying Bank may be disclosed
to the Swiss Federal Tax Administration (if the latter so requests).

 

23.3                       Assignment or assignment and transfer by assumption
of contract (Vertragsübernahme) fee

 

The New Lender shall, on the date upon which an assignment or assignment and
transfer by assumption of contract (Vertragsübernahme) takes effect, pay to the
Agent (for its own account) a fee of EUR 3,000.

 

23.4                       Limitation of responsibility of Existing Lender

 

(a)                                Unless expressly agreed to the contrary, an
Existing Lender makes no representation or warranty and assumes no
responsibility to a New Lender for:

 

(i)                                    the legality, validity, effectiveness,
adequacy or enforceability of the Finance Documents or any other documents;

 

(ii)                                 the financial condition of any Obligor;

 

(iii)                              the performance and observance by any Obligor
of its obligations under the Finance Documents or any other documents; or

 

(iv)                             the accuracy of any statements (whether written
or oral) made in or in connection with any Finance Document or any other
document,

 

and any representations or warranties implied by law are excluded.

 

(b)                                Each New Lender confirms to the Existing
Lender and the other Finance Parties that it:

 

95

--------------------------------------------------------------------------------


 

(i)                                    has made (and shall continue to make) its
own independent investigation and assessment of the financial condition and
affairs of each Obligor and its related entities in connection with its
participation in this Agreement and has not relied exclusively on any
information provided to it by the Existing Lender in connection with any Finance
Document; and

 

(ii)                                 will continue to make its own independent
appraisal of the creditworthiness of each Obligor and its related entities
whilst any amount is or may be outstanding under the Finance Documents or any
Commitment is in force.

 

(c)                                 Nothing in any Finance Document obliges an
Existing Lender to:

 

(i)                                    accept a re-assignment or a re-assignment
and re-transfer by assumption of contract (Vertragsübernahme) from a New Lender
of any of the rights and obligations assigned or assigned and transferred by
assumption of contract (Vertragsübernahme’) under this Clause 23; or

 

(ii)                                 support any losses directly or indirectly
incurred by the New Lender by reason of the non-performance by any Obligor of
its obligations under the Finance Documents or otherwise.

 

23.5                       Procedure for assignment and transfer by assumption
of contract (Vertragsübernahme)

 

(a)                                Subject to the conditions set out in Clause
23.2 (Conditions of assignment or assignment and transfer by assumption of
contract (Vertragsübernahme)) an assignment and transfer by assumption of
contract (Vertragsübernahme) is effected in accordance with paragraph (c) below
when the Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to paragraph (b) below, as soon as reasonably practicable after receipt
by it of a duly completed Transfer Certificate appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Transfer Certificate.

 

(b)                                The Agent shall only be obliged to execute a
Transfer Certificate delivered to it by the Existing Lender and the New Lender
once it is satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to
the transfer to such New Lender.

 

(c)                                 On the Transfer Date:

 

(i)                                    to the extent that in the Transfer
Certificate the Existing Lender seeks to assign and transfer by assumption of
contract (Vertragsübernahme) its rights and obligations under the Finance
Documents each of the Obligors and the Existing Lender shall be released from
further obligations towards one another under the Finance Documents and their
respective rights against one another under the Finance Documents shall be
cancelled (being the “Discharged Rights and Obligations”);

 

(ii)                                 each of the Obligors and the New Lender
shall assume obligations towards one another and/or acquire rights against one
another which differ from the Discharged Rights and Obligations only insofar as
that Obligor and the New Lender have assumed and/or acquired the same in place
of that Obligor and the Existing Lender;

 

(iii)                              the Agent, the Arranger, the New Lender and
other Lenders shall acquire the same rights and assume the same obligations
between themselves as they would

 

96

--------------------------------------------------------------------------------


 

have acquired and assumed had the New Lender been an Original Lender with the
rights and/or obligations acquired or assumed by it as a result of the
assignment and transfer by assumption of contract (Vertragsübernahme) and to
that extent the Agent, the Arranger and the Existing Lender shall each be
released from further obligations to each other under the Finance Documents; and

 

(iv)                             the New Lender shall become a Party as a
“Lender”.

 

23.6                       Copy of Transfer Certificate or Increase Confirmation
to Company

 

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate or an Increase Confirmation, send to the Company a copy of
that Transfer Certificate or Increase Confirmation.

 

23.7                       Security over Lenders’ rights

 

In addition to the other rights provided to Lenders under this Clause 23, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time assign, charge, pledge or otherwise create Security in or over (whether by
way of collateral or otherwise) all or any of its rights under any Finance
Document to secure obligations of that Lender including, without limitation any
assignment, charge, pledge or other Security to secure obligations to a federal
reserve or central bank except that no such assignment, charge, pledge or
Security shall:

 

(a)                                release a Lender from any of its obligations
under the Finance Documents or substitute the beneficiary of the relevant
assignment, charge, pledge or Security for the Lender as a party to any of the
Finance Documents; or

 

(b)                                require any payments to be made by an Obligor
other than or in excess of, or grant to any person any more extensive rights
than, those required to be made or granted to the relevant Lender under the
Finance Documents.

 

23.8                       Register

 

The Agent, acting solely for this purpose as a non-fiduciary agent of any
Borrower, shall maintain a copy of each Transfer Certificate, Increase
Confirmation, or an assignment or assignment and transfer by assumption of
contract (Vertragsübernahme)  delivered to it and a register for the recording
of the names and addresses of the Lenders, and the Commitments of, and the
Utilisations owing to, each Lender pursuant to the terms hereof from time to
time (for the purposes of this provision, the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Obligors, the Agent
and the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Obligors and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

24.                              CHANGES TO THE OBLIGORS

 

24.1                       Assignments and transfers by Obligors

 

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

24.2                       Additional Borrowers

 

(a)                                Subject to compliance with the provisions of
paragraph (c) of Clause 19.8 (“Know your customer” checks), the Company may, by
not less than 10 Business Days’ prior written notice to the Agent, request that
any of its wholly owned Subsidiaries becomes an

 

97

--------------------------------------------------------------------------------


 

Additional Borrower (Vertragsbeitritt). That Subsidiary shall become an
Additional Borrower if:

 

(i)                                    It is a Subsidiary incorporated in a
jurisdiction of a Borrower;

 

(ii)                                 it is a Subsidiary incorporated in an
Approved Jurisdiction and the Majority Lenders approve the addition of that
Subsidiary (such approval not to be unreasonably withheld or delayed); or

 

(iii)                              it is a Subsidiary incorporated in any other
jurisdiction and all the Lenders approve the addition of that Subsidiary (such
approval not to be unreasonably withheld or delayed); and in each case

 

(A)                              the Company delivers to the Agent a duly
completed and executed Accession Letter;

 

(B)                              the Company confirms that no Default is
continuing or would occur as a result of that Subsidiary becoming an Additional
Borrower; and

 

(C)                              the Agent has received all of the documents and
other evidence listed in Part 2 (Conditions Precedent required to be Delivered
by an Additional Obligor) of Schedule 2 (Conditions Precedent) in relation to
that Additional Borrower, each in form and substance satisfactory to the Agent.

 

(b)                                The Agent shall notify the Company and the
Lenders promptly upon being satisfied that it has received (in form and
substance satisfactory to it) all the documents and other evidence listed in
Part 2 (Conditions Precedent required to be Delivered by an Additional Obligor)
of Schedule 2 (Conditions Precedent).

 

24.3                       Resignation of a Borrower

 

(a)                                The Company may request that a Borrower
(other than Coperion GmbH) ceases to be a Borrower by delivering to the Agent a
Resignation Letter.

 

(b)                                The Agent shall accept a Resignation Letter
and notify the Company and the Lenders of its acceptance if:

 

(i)                                    no Default is continuing or would result
from the acceptance of the Resignation Letter (and the Company has confirmed
this is the case); and

 

(ii)                                 the Borrower has repaid its L/G (and any
L/G of its Affiliates, if any), any fees, interests or costs relating thereto
and any other amount payable by such Borrower (or any Affiliate of it) under the
Finance Documents (other than indemnities and other contingent obligations not
then due and payable and as to which no claim has been made),

 

whereupon that company shall cease to be a Borrower and shall have no further
rights or further obligations under the Finance Documents from the date of
effectiveness of that resignation.

 

24.4                       Additional Guarantors

 

(a)                                Subject to compliance with the provisions of
paragraph (c) of Clause 19.8 (“Know your customer” checks), the Company may, by
not less than 10 Business Days’ prior written notice to the Agent, request that
any of its wholly owned Subsidiaries or any Domestic

 

98

--------------------------------------------------------------------------------


 

Subsidiary become an Additional Guarantor. That Subsidiary or Domestic
Subsidiary shall become an Additional Guarantor if:

 

(i)                                    it is a Subsidiary incorporated in an
Approved Jurisdiction and it is either a Domestic Subsidiary or the Majority
Lenders approve the addition of that Subsidiary (such approval not to be
unreasonably withheld or delayed); or

 

(ii)                                 it is a Subsidiary incorporated in any
other jurisdiction and all the Lenders approve the addition of that Subsidiary
(such approval not to be unreasonably withheld or delayed); and in each case

 

(A)                              the Company delivers to the Agent a duly
completed and executed Accession Letter; and

 

(B)                              the Agent has received all of the documents and
other evidence listed in Part 2 (Conditions Precedent required to be Delivered
by an Additional Obligor) of Schedule 2 (Conditions Precedent) in relation to
that Additional Guarantor, each in form and substance satisfactory to the Agent.

 

(b)                                The Company shall procure that any other
member of the Group which is a Material Domestic Subsidiary (except for any
Excluded Subsidiary) shall, as soon as possible after becoming a Material
Domestic Subsidiary but in any event within 45 days after delivery of the
respective annual Compliance Certificate showing that such member of the Group
qualifies as a Material Domestic Subsidiary becomes an Additional Guarantor
under this Agreement.

 

(c)                                 The Agent shall notify the Company and the
Lenders promptly upon being satisfied that it has received (in form and
substance satisfactory to it) all the documents and other evidence listed in
Part 2 (Conditions Precedent required to be Delivered by an Additional Obligor)
of Schedule 2 (Conditions Precedent).

 

24.5                       Resignation of a Guarantor

 

(a)                                The Company may request that a Guarantor
(other than the Company) ceases to be a Guarantor by delivering to the Agent a
Resignation Letter.

 

(b)                                The Agent shall accept a Resignation Letter
and notify the Company and the Lenders of its acceptance, provided that:

 

(i)                                    no Default is continuing or would result
from the acceptance of the Resignation Letter;

 

(ii)                                 at the time of acceptance of the respective
Resignation Letter, the Guarantor is not a Material Domestic Subsidiary;

 

(iii)                              no payment is due from the Guarantor under
Clause 17 (Guarantee and Indemnity); and

 

(iv)                             where the Guarantor is also a Borrower, it has
repaid its L/G (and any L/G of its Affiliates, if any), any fees, interests or
costs relating thereto and any other amount payable by such Borrower (or any
Affiliate of it) under the Finance Documents (other than indemnities and other
contingent obligations not then due and payable and as to which no claim has
been made) and has resigned and ceased to be a Borrower under Clause 24.3
(Resignation of a Borrower),

 

99

--------------------------------------------------------------------------------


 

whereupon that company shall cease to be a Guarantor and shall have no further
obligations under the Finance Documents from the date of effectiveness of that
resignation.

 

24.6                       Release of a Guarantor

 

Notwithstanding anything contained in this Clause 24 to the contrary a Guarantor
(other than the Company) shall automatically be released from its obligations as
a Guarantor under this Agreement upon the consummation of any transaction
permitted by this Agreement as a result of which such Guarantor ceases to be a
Subsidiary of the Company provided that, if so required by this Agreement, the
Majority Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. In connection with any termination or
release pursuant to this Clause 24.6 the Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Obligor, at such
Obligor’s expense, all documents that such Obligor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Clause shall be without recourse to or warranty by the Agent.

 

24.7                       Repetition of Representations

 

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeated Representations are true and correct in all
material respects in relation to it as at the date of delivery as if made by
reference to the facts and circumstances then existing, except that to the
extent that such representation or warranty expressly relates to an earlier
date, such representation or warranty is true and correct as of such earlier
date.

 

25.                              ROLE OF THE AGENT AND THE ARRANGER

 

25.1                       Appointment of the Agent

 

(a)                                Each other Finance Party appoints the Agent
to act as its agent and attorney (Stellvertreter) under and in connection with
the Finance Documents.

 

(b)                                Each other Finance Party authorises the Agent
to exercise the rights, powers, authorities and discretions specifically given
to the Agent under or in connection with the Finance Documents together with any
other incidental rights, powers, authorities and discretions.

 

(c)                                 Each other Finance Party hereby relieves the
Agent from the restrictions pursuant to section 181 German Civil Code
(Bürgerliches Gesetzbuch) and similar restrictions applicable to it pursuant to
any other applicable law, in each case to the extent legally possible to such
Finance Party. A Finance Party which is barred by its constitutional documents
or by-laws from granting such exemption shall notify the Agent accordingly.

 

25.2                       Duties of the Agent

 

(a)                                The Agent shall promptly forward to a Party
the original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

 

(b)                                Except where a Finance Document specifically
provides otherwise, the Agent is not obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to another Party.

 

100

--------------------------------------------------------------------------------


 

(c)                                 If the Agent receives notice from a Party
referring to this Agreement, describing a Default and stating that the
circumstance described is a Default, it shall promptly notify the Finance
Parties.

 

(d)                                If the Agent is aware of the non-payment of
any principal, interest, commitment fee or other fee payable to a Finance Party
(other than the Agent or the Arranger) under this Agreement it shall promptly
notify the other Finance Parties.

 

(e)                                 The Agent’s duties under the Finance
Documents are solely mechanical and administrative in nature.

 

(f)                                  The Agent shall provide to the Company,
within 10 Business Days of a request by the Company (but no more frequently than
once per calendar month), a list (which may be in electronic form) setting out
the names of the Lenders as at the date of that request, their respective
Commitments, the address and fax number (and the department or officer, if any,
for whose attention any communication is to be made) of each Lender for any
communication to be made or document to be delivered under or in connection with
the Finance Documents, the electronic mail address and/or any other information
required to enable the sending and receipt of information by electronic mail or
other electronic means to and by each Lender to whom any communication under or
in connection with the Finance Documents may be made by that means and the
account details of each Lender for any payment to be distributed by the Agent to
that Lender under the Finance Documents.

 

25.3                       Role of the Arranger

 

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

25.4                       No fiduciary duties

 

(a)                                Nothing in this Agreement constitutes the
Agent or the Arranger as a trustee (Treuhänder) of any other person. Neither the
Agent nor the Arranger has any financial or commercial duty of care
(Vermögensfürsorgepflicht) for any person.

 

(b)                                Neither the Agent nor the Arranger shall be
bound to account to any Lender for any sum or the profit element of any sum
received by it for its own account.

 

25.5                       Business with the Group

 

The Agent and the Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.

 

25.6                       Rights and discretions of the Agent

 

(a)                                The Agent may rely on:

 

(i)                                    any representation, notice or document
believed by it to be genuine, correct and appropriately authorised; and

 

(ii)                                 any statement made by a director,
authorised signatory or employee of any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify.

 

(b)                                The Agent may assume (unless it has received
notice to the contrary in its capacity as agent for the Lenders) that:

 

101

--------------------------------------------------------------------------------


 

(i)                                    no Default has occurred (unless it has
actual knowledge of a Default arising under Clause 22.1 (Non-payment));

 

(ii)                                 any right, power, authority or discretion
vested in any Party or the Majority Lenders has not been exercised; and

 

(iii)                               any notice or request made by the Company
(other than a Utilisation Request) is made on behalf of and with the consent and
knowledge of all the Obligors.

 

(c)                                 The Agent may engage, pay for and rely on
the advice or services of any lawyers, accountants, surveyors or other experts.

 

(d)                                The Agent may act in relation to the Finance
Documents through its personnel and agents.

 

(e)                                 The Agent may disclose to any other Party
any information it reasonably believes it has received as Agent under this
Agreement.

 

(f)                                  Without prejudice to the generality of
paragraph (e) above, the Agent may disclose the identity of a Defaulting Lender
to the other Finance Parties and the Company and shall disclose the same upon
the written request of the Company or the Majority Lenders.

 

(g)                                 Notwithstanding any other provision of any
Finance Document to the contrary, neither the Agent nor the Arranger is obliged
to do or omit to do anything if it would or might in its reasonable opinion
constitute a breach of any law or regulation or a breach of a fiduciary duty or
duty of confidentiality.

 

25.7                       Majority Lenders’ instructions

 

(a)                                Unless a contrary indication appears in a
Finance Document, the Agent shall (i) exercise any right, power, authority or
discretion vested in it as Agent in accordance with any instructions given to it
by the Majority Lenders (or, if so instructed by the Majority Lenders, refrain
from exercising any right, power, authority or discretion vested in it as Agent)
and (ii) not be liable for any act (or omission) if it acts (or refrains from
taking any action) in accordance with an instruction of the Majority Lenders.

 

(b)                                Unless a contrary indication appears in a
Finance Document, any instructions given by the Majority Lenders will be binding
on all the Finance Parties.

 

(c)                                 The Agent may refrain from acting in
accordance with the instructions of the Majority Lenders (or, if appropriate,
the Lenders) until it has received such security as it may require for any cost,
loss or liability (together with any associated VAT) which it may incur in
complying with the instructions.

 

(d)                                In the absence of instructions from the
Majority Lenders, (or, if appropriate, the Lenders) the Agent may act (or
refrain from taking action) as it considers to be in the best interest of the
Lenders.

 

(e)                                 The Agent is not authorised to act on behalf
of a Lender (without first obtaining that Lender’s consent) in any legal or
arbitration proceedings relating to any Finance Document.

 

25.8                       Responsibility for documentation

 

Neither the Agent nor the Arranger is responsible for:

 

102

--------------------------------------------------------------------------------


 

(a)                                the adequacy, accuracy and/or completeness of
any information (whether oral or written) supplied by the Agent, the Arranger,
an Obligor or any other person given in or in connection with any Finance
Document or the transactions contemplated by the Finance Documents; or

 

(b)                                the legality, validity, effectiveness,
adequacy or enforceability of any Finance Document or any other agreement,
arrangement or document entered into, made or executed in anticipation of or in
connection with any Finance Document; or

 

(c)                                 any determination as to whether any
information provided or to be provided to any Finance Party is non-public
information the use of which may be regulated or prohibited by applicable law or
regulation relating to insider dealing or otherwise.

 

25.9                       Exclusion of liability

 

(a)                                Without limiting paragraph (b) below, the
Agent will not be liable for any action taken by it under or in connection with
any Finance Document, unless directly caused by its gross negligence, bad faith
or wilful misconduct.

 

(b)                                No Party (other than the Agent) may take any
proceedings against any officer, employee or agent of the Agent in respect of
any claim it might have against the Agent or in respect of any act or omission
of any kind by that officer, employee or agent in relation to any Finance
Document and any officer, employee or agent of the Agent may rely on this Clause
pursuant to section 328 para 1 German Civil Code (Bürgerliches Gesetzbuch)
(echter berechtigender Vertrag zugunsten Dritter).

 

(c)                                 The Agent will not be liable for any delay
(or any related consequences) in crediting an account with an amount required
under the Finance Documents to be paid by the Agent if the Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Agent for that purpose.

 

(d)                                Nothing in this Agreement shall oblige the
Agent or the Arranger to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Agent and the Arranger that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or the Arranger.

 

25.10                Lenders’ indemnity to the Agent

 

(a)                                Each Lender shall (in proportion to its share
of the Total Commitments or, if the Total Commitments are then zero, to its
share of the Total Commitments immediately prior to their reduction to zero)
indemnify the Agent, within three Business Days of demand, against any cost,
loss or liability incurred by the Agent (otherwise than by reason of the Agent’s
gross negligence, bad faith or wilful misconduct) in acting as Agent under the
Finance Documents (unless the Agent has been reimbursed by an Obligor pursuant
to a Finance Document).

 

(b)                                Each Lender shall also indemnify the Agent,
within three Business Days of demand, against any cost, loss or liability
incurred by the Agent with respect to any Tax imposed by reason of FATCA
attributable to such Lender in relation to the Finance Documents.

 

25.11                Resignation of the Agent

 

(a)                                Subject to Clause 25.11(e), the Agent may
resign and appoint one of its Affiliates as successor by giving notice to the
other Finance Parties and the Company.

 

103

--------------------------------------------------------------------------------


 

(b)                                Alternatively, subject to Clause 25.11(e) the
Agent may resign by giving 30 days’ notice to the other Finance Parties and the
Company, in which case the Majority Lenders (with the consent of the Company,
such consent not to be unreasonably withheld or delayed) may appoint a successor
Agent acting through an office in Germany, Luxembourg, Switzerland, the United
Kingdom or the U.S.

 

(c)                                 If the Majority Lenders have not appointed a
successor Agent in accordance with paragraph (b) above within 30 days after
notice of resignation was given, the retiring Agent (after consultation with the
Company) may appoint a successor Agent acting through an office in Germany,
Luxembourg, Switzerland, the United Kingdom or the U.S.

 

(d)                                The retiring Agent shall, at its own cost,
make available to the successor Agent such documents and records and provide
such assistance as the successor Agent may reasonably request for the purposes
of performing its functions as Agent under the Finance Documents.

 

(e)                                 The Agent’s resignation notice shall only
take effect upon the appointment of a successor.

 

(f)                                  Upon the appointment of a successor, the
retiring Agent shall be discharged from any further obligation in respect of the
Finance Documents but shall remain entitled to the benefit of this Clause 25.
Any successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

(g)                                 The Agent shall resign in accordance with
paragraph (b) above (and, to the extent applicable, shall use reasonable
endeavours to appoint a successor Agent pursuant to paragraph (c) above) if on
or after the date which is three months before the earliest FATCA Application
Date relating to any payment to the Agent under the Finance Documents, either:

 

(i)                                    the Agent fails to respond to a request
under Clause 12.8 (FATCA Information) and a Lender reasonably believes that the
Agent will not be (or will have ceased to be) a FATCA Exempt Party on or after
that FATCA Application Date;

 

(ii)                                 the information supplied by the Agent
pursuant to Clause 12.8 (FATCA Information) indicates that the Agent will not be
(or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date; or

 

(iii)                              the Agent notifies the Company and the
Lenders that the Agent will not be (or will have ceased to be) a FATCA Exempt
Party on or after that FATCA Application Date,

 

and (in each case) the relevant Lender has been advised by US tax counsel of
international standing that a Party will be required to make a FATCA Deduction
that would not be required if the Agent were a FATCA Exempt Party, and that
Lender, by notice to the Agent, requires it to resign.

 

25.12                Replacement of the Agent

 

(a)                                After consultation with the Company, the
Majority Lenders may, by giving 30 days’ notice to the Agent (or, at any time
the Agent is an Impaired Agent, by giving any shorter notice determined by the
Majority Lenders) replace the Agent by appointing a successor Agent acting
through an office in Germany, Luxembourg, Switzerland, the United Kingdom or the
U.S.

 

104

--------------------------------------------------------------------------------


 

(b)                                The retiring Agent shall (at its own cost if
it is an Impaired Agent and otherwise at the expense of the Lenders) make
available to the successor Agent such documents and records and provide such
assistance as the successor Agent may reasonably request for the purposes of
performing its functions as Agent under the Finance Documents.

 

(c)                                 The appointment of the successor Agent shall
take effect on the date specified in the notice from the Majority Lenders to the
retiring Agent. As from this date, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 25 (and any agency fees for the account
of the retiring Agent shall cease to accrue from (and shall be payable on) that
date).

 

(d)                                Any successor Agent and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.

 

25.13                Confidentiality

 

(a)                                In acting as agent for the Finance Parties,
the Agent shall be regarded as acting through its agency division which shall be
treated as a separate entity from any other of its divisions or departments.

 

(b)                                If information is received by another
division or department of the Agent, it may be treated as confidential to that
division or department and the Agent shall not be deemed to have notice of it.

 

25.14                Relationship with the Lenders

 

(a)                                The Agent may treat the person shown in its
records as Lender at the opening of business (in the place of the Agent’s
principal office as notified to the Finance Parties from time to time) as the
Lender acting through its Facility Office:

 

(i)                                    entitled to or liable for any payment due
under any Finance Document on that day; and

 

(ii)                                 entitled to receive and act upon any
notice, request, document or communication or make any decision or determination
under any Finance Document made or delivered on that day,

 

unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

(b)                                Any Lender may by notice to the Agent appoint
a person to receive on its behalf all notices, communications, information and
documents to be made or despatched to that Lender under the Finance Documents.
Such notice shall contain the address, fax number and (where communication by
electronic mail or other electronic means is permitted under Clause 30.6
(Electronic communication)) electronic mail address and/or any other information
required to enable the sending and receipt of information by that means (and, in
each case, the department or officer, if any, for whose attention communication
is to be made) and be treated as a notification of a substitute address, fax
number, electronic mail address, department and officer by that Lender for the
purposes of Clause 30.2 (Addresses) and paragraph (a)(ii) of Clause 30.6
(Electronic communication) and the Agent shall be entitled to treat such person
as the person entitled to receive all such notices, communications, information
and documents as though that person were that Lender.

 

105

--------------------------------------------------------------------------------


 

25.15                Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

(a)                                the financial condition, status and nature of
each member of the Group;

 

(b)                                the legality, validity, effectiveness,
adequacy or enforceability of any Finance Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document;

 

(c)                                 whether that Lender has recourse, and the
nature and extent of that recourse, against any Party or any of its respective
assets under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

 

(d)                                the adequacy, accuracy and/or completeness of
the information provided by the Agent, any Party or by any other person under or
in connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document.

 

25.16                Agent’s Management Time

 

Any amount payable to the Agent under Clause 14.3 (Indemnity to the Agent),
Clause 16 (Costs and Expenses) and Clause 25.10 (Lenders’ indemnity to the
Agent) shall include the cost of utilising the Agent’s management time or other
resources and will be calculated on the basis of such reasonable daily or hourly
rates as the Agent may notify to the Company and the Lenders, and is in addition
to any fee paid or payable to the Agent under Clause 11 (Fees).

 

25.17                Deduction from amounts payable by the Agent

 

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

25.18                US Withholding

 

To the extent required by any applicable U. S. laws, the Agent may withhold from
any payment to any Lender an amount equivalent to any applicable withholding
Tax.  Each Lender shall indemnify and hold harmless the Agent against, and shall
make payable in respect thereof within 10 days after demand therefor, any and
all Taxes and (unless caused by gross negligence or wilful misconduct on the
part of the Agent) any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Agent)
incurred by or asserted against the Agent by the U.S. Internal Revenue Service
or any other U. S. Governmental Authority as a result of the failure of the
Agent to properly withhold Tax from amounts paid to or for the account of such
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Agent of a change in circumstance that rendered the exemption
from,

 

106

--------------------------------------------------------------------------------


 

or reduction of withholding Tax ineffective). A certificate as to the amount of
such payment or liability delivered to any Lender by the Agent shall present
prima facie evidence. Each Lender hereby authorizes the Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Finance Document against any amount due the Agent under this
Section 25.18 (Withholding). The agreements in this Section 25.18 (Withholding)
shall survive the resignation and/or replacement of the Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other obligations.

 

26.                              CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 

No provision of this Agreement will:

 

(a)                                interfere with the right of any Finance Party
to arrange its affairs (tax or otherwise) in whatever manner it thinks fit;

 

(b)                                oblige any Finance Party to investigate or
claim any credit, relief, remission or repayment available to it or the extent,
order and manner of any claim; or

 

(c)                                 oblige any Finance Party to disclose any
information relating to its affairs (tax or otherwise) or any computations in
respect of Tax.

 

27.                              SHARING AMONG THE FINANCE PARTIES

 

27.1                       Payments to Finance Parties

 

Unless otherwise provided for in Clause 27.6 (Loss Sharing in respect of L/Gs)
or Clause 27.7 (Sharing of Recoveries / Adjustment of Loss Sharing), if a
Finance Party (a “Recovering Finance Party”) receives or recovers any amount
from an Obligor other than in accordance with Clause 28 (Payment mechanics) and
applies that amount to a payment due under the Finance Documents then:

 

(a)                                the Recovering Finance Party shall, within
three Business Days, notify details of the receipt or recovery to the Agent;

 

(b)                                the Agent shall determine whether the receipt
or recovery is in excess of the amount the Recovering Finance Party would have
been paid had the receipt or recovery been received or made by the Agent and
distributed in accordance with Clause 28 (Payment mechanics), without taking
account of any Tax which would be imposed on the Agent in relation to the
receipt, recovery or distribution; and

 

(c)                                 the Recovering Finance Party shall, within
three Business Days of demand by the Agent, pay to the Agent an amount (the
“Sharing Payment”) equal to such receipt or recovery less any amount which the
Agent determines may be retained by the Recovering Finance Party as its share of
any payment to be made, in accordance with Clause 28.6 (Partial payments).

 

27.2                       Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 28.6 (Partial payments).

 

107

--------------------------------------------------------------------------------


 

27.3                       Recovering Finance Party’s rights

 

(a)                                On a distribution by the Agent under Clause
27.2 (Redistribution of payments), the Recovering Finance Party shall be
entitled to receive by way of assignment the rights of the Finance Parties to
the extent they have shared in the redistribution.

 

(b)                                If and to the extent that the Recovering
Finance Party is not able to rely on its rights under paragraph (a) above, the
relevant Obligor shall be liable to the Recovering Finance Party for a debt
equal to the Sharing Payment which is immediately due and payable.

 

27.4                       Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)                                each Finance Party which has received a share
of the relevant Sharing Payment pursuant to Clause 27.2 (Redistribution of
payments) shall, upon request of the Agent, pay to the Agent for account of that
Recovering Finance Party an amount equal to the appropriate part of its share of
the Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay); and

 

(b)                                that Recovering Finance Party’s rights of
assignment in respect of any reimbursement shall be cancelled and the relevant
Obligor will be liable to the reimbursing Finance Party for the amount so
reimbursed and the Recovering Finance Party shall re-assign any claims assigned
to it pursuant to paragraph (a) of Clause 27.3 (Recovering Finance Party’s
rights).

 

27.5                       Exceptions

 

(a)                                This Clause 27 shall not apply to the extent
that the Recovering Finance Party would not, after making any payment pursuant
to this Clause, have a valid and enforceable claim against the relevant Obligor.

 

(b)                                A Recovering Finance Party is not obliged to
share with any other Finance Party any amount which the Recovering Finance Party
has received or recovered as a result of taking legal or arbitration
proceedings, if:

 

(i)                                    it notified that other Finance Party of
the legal or arbitration proceedings; and

 

(ii)                                 that other Finance Party had an opportunity
to participate in those legal or arbitration proceedings but did not do so as
soon as reasonably practicable having received notice and did not take separate
legal or arbitration proceedings.

 

27.6                       Loss Sharing in respect of L/Gs

 

(a)                                In the event a Borrower or, as the case may
be, the Obligors do not reimburse and indemnify a Lender (an “Entitled Lender”)
with respect to any amount claimed in respect of an L/G in accordance with
paragraph (a) of Clause 7.2 (Indemnities) and Clause 17 (Guarantee and
Indemnity) and

 

(i)                                    it cannot obtain satisfaction with
respect to such amount from any Cash Cover obtained by it; and

 

108

--------------------------------------------------------------------------------


 

(ii)                                 no Counter Guarantee or any other form of
Security had, in each case, been provided by or on behalf of the Company or the
respective Borrower in respect of that amount (in whole or in part) which had
been accepted by the relevant Entitled Lender in its sole discretion (such
remaining amount the “Loss”) such Entitled Lender shall receive from the Lenders
compensation for its Loss in accordance with this Clause 27.6.

 

(b)                                An Entitled Lender shall have the right to
demand payment from each Lender of the Indemnified Loss Amount (as defined
below) determined by the Agent in accordance with paragraph (c) below only

 

(i)                                    if the Facility has been cancelled by
notice of the Agent pursuant to Clause 22.15 (Acceleration) or the Facility has
been automatically accelerated pursuant to Clause 22.16 (Acceleration for
Insolvency) and since such notice of the Agent or automatic acceleration a
period of six (6) months has lapsed; or

 

(ii)                                 if in the event that following the
occurrence of an Event of Default due to the default of a Borrower vis-à-vis the
Entitled Lender to fulfil its obligations pursuant to paragraph (a) of Clause
7.2 (Indemnities) in respect of an L/G no notice pursuant to Clause 22.15
(Acceleration) has been submitted by the Agent and no automatic acceleration has
occurred pursuant to Clause 22.16 (Acceleration for Insolvency) and following
such Event of Default a period of three (3) months has lapsed,

 

(the time period referred to in sub-paragraph (i) and (ii) each the “First Loss
Determination Period”).

 

(c)                                 Each Entitled Lender shall notify the Agent
not later than on the fifteenth Business Day preceding the end of the relevant
First Loss Determination Period about the amount of any Loss suffered by it
until such date (taking into account any recoveries received by then from a
Borrower or the Guarantors or any third party by way of payment, set-off,
enforcement of any collateral or otherwise) (the “First Loss Determination
Date”).

 

(d)                                The Agent shall not later than on the tenth
Business Day preceding the end of the relevant First Loss Determination Period
determine the aggregate amount of all Losses suffered by all Entitled Lenders as
notified to it (the “Total Loss Amount”).

 

(e)                                 The Agent shall then, based on the Total
Loss Amount, determine the amount which each Entitled Lender may claim from or
pay to each other Lender (including, as the case may be, other Entitled Lenders)
(the “Indemnified Loss Amount”) and notify all Lenders accordingly not later
than on the third Business Day preceding the end of the relevant First Loss
Determination Period (the “First Sharing Date”) and the Lenders shall then make
payments of the Indemnified Loss Amounts as instructed by the Agent. The
Indemnified Loss Amount shall be the amount which has to be received, or, as the
case may be, paid by each Lender (including Entitled Lenders) to each Entitled
Lender so that following the payment of all Indemnified Loss Amounts between the
Lenders the proportion of the sum of the amounts paid by each individual Lender
hereunder and the Loss of such Lender (after deducting the aggregate Indemnified
Loss Amounts to be paid to the relevant Lender) to its respective Commitments is
equal to the proportion of the Total Loss Amount to the Total Commitments (the
“Loss Quota”) (or, if the Commitments are then zero, such Commitments prior to
their reduction / cancellation to zero).

 

(f)                                  Each Lender shall on the First Sharing Date
pay the Indemnified Loss Amounts to be paid by it to any Entitled Lender only
against assignment by the relevant Entitled Lender of a corresponding portion of
its claim against the relevant Borrower pursuant

 

109

--------------------------------------------------------------------------------


 

to paragraph (a) of Clause 7.2 (Indemnities) and the Guarantors pursuant to
Clause 17 (Guarantee and Indemnity).

 

(g)                                 Save for manifest error the determination of
the Total Loss Amount and the Indemnified Loss Amounts by the Agent shall be
binding for all Lenders.

 

27.7                       Sharing of Recoveries / Adjustment of Loss Sharing

 

(a)                                If at any time following the First Loss
Determination Date a Lender (i) receives payment from any Obligor or any
receiver over the assets of such Obligor (a “Recovering Lender”) by way of
set-off or otherwise in respect of any amounts due from a Borrower under
paragraph (a) of Clause 7.2 (Indemnities) in respect of an L/G (the “Recovered
Amount”) or (ii) incurs any (further) Loss (a “Loss Lender”), then such Lender
shall promptly notify the Agent. The Agent shall semi-annually following the
First Sharing Date and as long as any Lender continues to receive Recovered
Amounts or incur Losses (each such date a “Subsequent Loss Determination Date”)
determine the amounts to be paid by each of the Recovering Lenders to the other
Lenders as a proportion of the Recovered Amounts realised until the relevant
Subsequent Loss Determination Date or the amounts to be paid by each of the
Lender to the Loss Lender as a proportion of the Loss incurred until the
relevant Subsequent Loss Determination Date, in each case to equalize the Loss
Quota of all Lenders as of the relevant Subsequent Loss Determination Date (the
“Loss Sharing Payment”).

 

(b)                                The Agent shall inform the Lenders in due
course following each Subsequent Loss Determination Date about any Loss Sharing
Payment which shall then be made available by the Recovering Lenders or the
Lenders to the Agent for distribution to the Lenders or the Loss Lender,
respectively, within three (3) Business Days of such notification.

 

(c)                                 To the extent that amounts received or
recovered by a Recovering Lender resulted in the satisfaction of a Recovering
Lender’s claim under paragraph (a) of Clause 7.2 (Indemnities) in respect of an
L/G, but are allocated in accordance with paragraph (a) to another Lender, the
latter shall assign to the Recovering Lender the claims (or the part thereof) to
which the amount is allocated. Each Lender shall on the Subsequent Loss
Determination Date pay its portion of the incurred Loss to any Loss Lender only
against assignment by the relevant Loss Lender of a corresponding portion of its
claim against the Borrower pursuant to paragraph (a) of Clause 7.2 (Indemnities)
in respect of an L/G.

 

(d)                                If any part of the Loss Sharing Payment
received or recovered by a Recovering Lender becomes repayable and is repaid by
such Recovering Lender, then each Party which has received a share of such Loss
Sharing Payment pursuant to paragraph (a) shall, upon request of the Agent, pay
to the Agent for account of such Recovering Lender an amount equal to its share
of such Loss Sharing Payment together with its proportionate share of any
interest or other sum paid to a Borrower or any other Obligor by the Recovering
Lender in respect of the Loss Sharing Payment and such Recovering Lender shall
re-assign to the relevant Lender any amount assigned to it by such Lender
pursuant to paragraph (b) above.

 

(e)                                 This Clause 27.7 shall not apply if the
Recovering Lender would not, after having made such payment, have a valid and
enforceable claim against the relevant Obligor and sums recovered as a result of
litigation started by a Lender to enforce its rights under paragraph (a) of
Clause 7.2 (Indemnities) in respect of an L/G and resulting in a Loss Sharing
Payment shall only be shared with such Lenders that have joined in such
litigation or commenced and diligently pursued separate litigation to enforce
their rights under the Finance Documents.

 

110

--------------------------------------------------------------------------------


 

(f)                                  Save for manifest error the determination
of the Loss Sharing Payment by the Agent shall be binding for all Lenders.

 

28.                              PAYMENT MECHANICS

 

28.1                       Payments to the Agent

 

(a)                                On each date on which an Obligor or a Lender
is required to make a payment under a Finance Document, that Obligor or Lender
shall make the same available to the Agent (unless a contrary indication appears
in a Finance Document) for value on the due date at the time and in such funds
specified by the Agent as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.

 

(b)                                Payment shall be made to such account in
Luxembourg, the U.S. or Germany with such bank as the Agent specifies in
writing.

 

28.2                       Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 28.3 (Distributions to an Obligor), Clause 28.4
(Clawback) and Clause 25.17 (Deduction from amounts payable by the Agent) be
made available by the Agent as soon as practicable after receipt to the Party
entitled to receive payment in accordance with this Agreement (in the case of a
Lender, for the account of its Facility Office), to such account as that Party
may notify to the Agent by not less than five Business Days’ notice with a bank
in the principal financial centre of the country of that currency (or, in
relation to euro, in the principal financial centre of a Participating Member
State or London).

 

28.3                       Distributions to an Obligor

 

The Agent may (with the consent of the Obligor or in accordance with Clause 29
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

28.4                       Clawback

 

(a)                                Where a sum is to be paid to the Agent under
the Finance Documents for another Party, the Agent is not obliged to pay that
sum to that other Party (or to enter into or perform any related exchange
contract) until it has been able to establish to its satisfaction that it has
actually received that sum.

 

(b)                                If the Agent pays an amount to another Party
and it proves to be the case that the Agent had not actually received that
amount, then the Party to whom that amount (or the proceeds of any related
exchange contract) was paid by the Agent shall on demand refund the same to the
Agent together with interest on that amount from the date of payment to the date
of receipt by the Agent, calculated by the Agent to reflect its cost of funds.

 

28.5                       Impaired Agent

 

(a)                                If, at any time, the Agent becomes an
Impaired Agent, an Obligor or a Lender which is required to make a payment under
the Finance Documents to the Agent in accordance with Clause 28.1 (Payments to
the Agent) may instead pay that amount direct to the required recipient(s). Such
payments must be made on the due date for payment under the Finance Documents.

 

111

--------------------------------------------------------------------------------


 

(b)                                A Party which has made a payment in
accordance with this Clause 28.5 shall be discharged of the relevant payment
obligation under the Finance Documents.

 

28.6                       Partial payments

 

(a)                                If the Agent receives a payment that is
insufficient to discharge all the amounts then due and payable by an Obligor
under the Finance Documents, the Agent shall apply that payment towards the
obligations of that Obligor under the Finance Documents in the following order:

 

(i)                                    first, in or towards payment pro rata of
any unpaid fees, costs and expenses of the Agent under the Finance Documents;

 

(ii)                                 secondly, in or towards payment pro rata of
any accrued interest, fee or commission due but unpaid under this Agreement;

 

(iii)                              thirdly, in or towards payment pro rata of
any principal due but unpaid under this Agreement; and

 

(iv)                             fourthly, in or towards payment pro rata of any
other sum due but unpaid under the Finance Documents.

 

(b)                                The Agent shall, if so directed by the
Majority Lenders, vary the order set out in paragraphs 28.6(a)(ii) to
28.6(a)(iv) above.

 

(c)                                 Paragraphs (a) and (b) above will override
any appropriation made by an Obligor.

 

28.7                       No set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
(including against any successor pursuant to section 406 of the German Civil
Code) or counterclaim unless the counterclaim is undisputed or has been
confirmed in a final non-appealable judgement.

 

28.8                       Business Days

 

(a)                                Any payment which is due to be made on a day
that is not a Business Day shall be made on the next Business Day in the same
calendar month (if there is one) or the preceding Business Day (if there is
not).

 

(b)                                During any extension of the due date for
payment of any principal or Unpaid Sum under this Agreement interest is payable
on the principal or Unpaid Sum at the rate payable on the original due date.

 

28.9                       Currency of account

 

(a)                                Subject to paragraphs (b) to (e) below, the
Base Currency is the currency of account and payment for any sum due from an
Obligor under any Finance Document.

 

(b)                                A repayment of a Utilisation or Unpaid Sum or
a part of a Utilisation or Unpaid Sum shall be made in the currency in which
that Utilisation or Unpaid Sum is denominated on its due date.

 

(c)                                 Each payment of interest shall be made in
the currency in which the sum in respect of which the interest is payable was
denominated when that interest accrued.

 

112

--------------------------------------------------------------------------------


 

(d)                                Each payment in respect of costs, expenses or
Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.

 

(e)                                 Any amount expressed to be payable in a
currency other than the Base Currency shall be paid in that other currency.

 

28.10                Change of currency

 

(a)                                Unless otherwise prohibited by law, if more
than one currency or currency unit are at the same time recognised by the
central bank of any country as the lawful currency of that country, then:

 

(i)                                    any reference in the Finance Documents
to, and any obligations arising under the Finance Documents in, the currency of
that country shall be translated into, or paid in, the currency or currency unit
of that country designated by the Agent (after consultation with the Company);
and

 

(ii)                                 any translation from one currency or
currency unit to another shall be at the official rate of exchange recognised by
the central bank for the conversion of that currency or currency unit into the
other, rounded up or down by the Agent (acting reasonably).

 

(b)                                If a change in any currency of a country
occurs, this Agreement will, to the extent the Agent (acting reasonably and
after consultation with the Company) specifies to be necessary, be amended to
comply with any generally accepted conventions and market practice in the
Relevant Interbank Market and otherwise to reflect the change in currency.

 

29.                              SET-OFF

 

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents against any satisfiable (erfüllbar) obligation (within the
meaning of section 387 German Civil Code (Bürgerliches Gesetzbuch)) owed by that
Finance Party to that Obligor, regardless of the place of payment, booking
branch or currency of either obligation. If the obligations are in different
currencies, the Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.

 

30.                              NOTICES

 

30.1                       Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated and subject to Clause 30.6
(Electronic communication), may be made by fax or letter.

 

30.2                       Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

(a)                                in the case of the Original Obligors,
identified with their name below;

 

(b)                                in the case of each Lender or any other
Obligor, that notified in writing to the Agent on or prior to the date on which
it becomes a Party; and

 

(c)                                 in the case of the Agent, that identified
with its name below,

 

113

--------------------------------------------------------------------------------


 

or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than three Business Days’ notice.

 

30.3                       Delivery

 

(a)                                Any communication or document made or
delivered by one person to another under or in connection with the Finance
Documents will only be effective when received (zugegangen), in particular:

 

(i)                                    if by way of fax, when received in
legible form; or

 

(ii)                                 if by way of letter, when it has been left
at the relevant address or five Business Days after being deposited in the post
postage prepaid in an envelope addressed to it at that address;

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 30.2 (Addresses), if addressed to that department
or officer.

 

(b)                                Any communication or document to be made or
delivered to the Agent will be effective only when actually received by the
Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent’s signature below (or any
substitute department or officer as the Agent shall specify for this purpose).

 

(c)                                 All notices from or to an Obligor shall be
sent through the Agent.

 

(d)                                Any communication or document by the Finance
Parties to the Obligors may be made or delivered to the Company for its own
account and for the account of the Obligors. For that purpose each Obligor
appoints the Company as its agent of receipt (Empfangsvertreter).

 

(e)                                 Any communication or document which becomes
effective, in accordance with paragraphs (a) to (d) above, after 5.00 p.m. in
the place of receipt shall be deemed only to become effective on the following
day.

 

30.4                       Notification of address and fax number

 

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 30.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

30.5                       Communication when Agent is Impaired Agent

 

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed.

 

30.6                       Electronic communication

 

(a)                                Any communication to be made between any two
Parties under or in connection with the Finance Documents may be made by
electronic mail or other electronic means (including, without limitation, by way
of posting to a secure website) if those two Parties:

 

114

--------------------------------------------------------------------------------


 

(i)                                    notify each other in writing of their
electronic mail address and/or any other information required to enable the
transmission of information by that means; and

 

(ii)                                 notify each other of any change to their
address or any other such information supplied by them by not less than five
Business Days’ notice.

 

(b)                                Any such electronic communication as
specified in paragraph (a) above to be made between an Obligor and a Finance
Party may only be made in that way to the extent that those two Parties agree
that unless and until notified to the contrary, this is to be an accepted form
of communication.

 

(c)                                 Any such electronic communication as
specified in paragraph (a) above made between any two Parties will be effective
only when actually received (or made available) in readable form and in the case
of any electronic communication made by a Party to the Agent only if it is
addressed in such a manner as the Agent shall specify for this purpose.

 

(d)                                Any electronic communication which becomes
effective, in accordance with paragraph (c) above, after 5:00 p.m. in the place
in which the Party to whom the relevant communication is sent or made available
its address for the purpose of this Agreement shall be deemed only to become
effective on the following day.

 

(e)                                 Any reference in a Finance Document to a
communication being sent or received shall be construed to include that
communication being made available in accordance with this Clause 30.6.

 

30.7                       Use of COGS

 

(a)                                Commerzbank Finance & Covered Bonds S.A.
agrees, as long as it is the Agent hereunder, to make available COGS to the
Borrowers and the Issuing Banks for the issuance and administration of L/Gs
under this Agreement.

 

(b)                                The Parties, any Additional Obligor, any
Increase Lender and any New Lender acknowledge, by becoming party to this
Agreement, that the services provided by Commerzbank Finance & Covered Bonds
S.A. in its capacity as the Agent in connection with the issuance and
administration of the L/Gs shall be subject to the terms of the COGS Conditions.

 

30.8                       English language

 

(a)                                Any notice given under or in connection with
any Finance Document must be in English.

 

(b)                                All other documents provided under or in
connection with any Finance Document must be:

 

(i)                                    in English; or

 

(ii)                                 if not in English, and if so required by
the Agent, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document.

 

115

--------------------------------------------------------------------------------


 

31.                              CALCULATIONS AND CERTIFICATES

 

31.1                       Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence (Beweis des ersten Anscheins) of the
matters to which they relate.

 

31.2                       Certificates and Determinations

 

(a)                                The Finance Parties make the certifications
or determinations of a rate or amount under any Finance Document in the exercise
of their unilateral right to specify performance (einseitiges
Leistungsbestimmungsrecht) which they will exercise with reasonable discretion
(billiges Ermessen).

 

(b)                                The Parties agree not to dispute in any legal
proceeding the correctness of the determinations and certifications of a rate or
amount made by a Finance Party under any Finance Document unless the
determinations or certifications are inaccurate on their face or fraud can be
shown.

 

31.3                       Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days and/or in any case where the practice in the
relevant interbank market differs, in accordance with that market practice.

 

32.                              PARTIAL INVALIDITY

 

(a)                                The Parties agree that should at any time,
any provisions of this Agreement be or become void (nichtig), invalid or due to
any reason ineffective (unwirksam) this will indisputably (unwiderlegbar) not
affect the validity or effectiveness of the remaining provisions and this
Agreement will remain valid and effective, save for the void, invalid or
ineffective provisions, without any Party having to argue (darlegen) and prove
(beweisen) the Parties intent to uphold this Agreement even without the void,
invalid or ineffective provisions.

 

(b)                                The void, invalid or ineffective provision
shall be deemed replaced by such valid and effective provision that in legal and
economic terms comes closest to what the Parties intended or would have intended
in accordance with the purpose of this Agreement if they had considered the
point at the time of conclusion of this Agreement.

 

33.                              REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a waiver
of any such right or remedy or constitute an election to affirm any of the
Finance Documents. No election to affirm any of the Finance Documents on the
part of any Finance Party shall be effective unless it is in writing. No single
or partial exercise of any right or remedy shall prevent any further or other
exercise or the exercise of any other right or remedy. The rights and remedies
provided in this Agreement are cumulative and not exclusive of any rights or
remedies provided by law.

 

116

--------------------------------------------------------------------------------


 

34.                              AMENDMENTS AND WAIVERS

 

34.1                       Required consents

 

(a)                                Other than pursuant to Clause 2.2 (Increase)
and Clause 2.3 (Allocation of Additional Commitments), subject to Clause 34.2
(Exceptions) any term of the Finance Documents may be amended or waived only
with the consent of the Majority Lenders and the Obligors and any such amendment
or waiver will be binding on all Parties.

 

(b)                                The Agent may effect, on behalf of any
Finance Party, any amendment or waiver permitted by this Clause 34.

 

34.2                       Exceptions

 

(a)                                An amendment or waiver that has the effect of
changing or which relates to:

 

(i)                                    the definition of “Majority Lenders” in
Clause 1.1 (Definitions);

 

(ii)                                 an extension to the date of payment of any
amount owed to a Lender by an Obligor under the Finance Documents;

 

(iii)                              a reduction in the L/G Fee Rate or a
reduction in the amount of any payment of principal, interest, fees or
commission payable to a Lender, provided that (x) any amendment to the financial
covenants or financial definitions in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this sub-clause
(iii) even if the effect of such amendment would be to reduce the L/G Fee Rate
or to reduce any other fee payable hereunder and (y) that only the consent of
the Majority Lenders shall be necessary to reduce or waive any obligation of the
Borrowers to pay interest or fees at the applicable default rate even if the
effect of such amendment would be to reduce the L/G Fee Rate or to reduce any
other fee payable hereunder;

 

(iv)                             an increase in or an extension of any
Commitment (other than pursuant to Clause 2.2 (Increase) or any requirement that
a cancellation of the Commitments reduces the Commitments of the Lenders
rateably);

 

(v)                                a change to the Borrowers or Guarantors other
than in accordance with Clause 24 (Changes to the Obligors);

 

(vi)                             any provision which expressly requires the
consent of all the Lenders;

 

(vii)                          Clause 2.4 (Finance Parties’ rights and
obligations), Clause 23 (Changes to the Lenders) or this Clause 34; or

 

(viii)                       Clause 39 (Governing Law) and Clause 40.1
(Jurisdiction);

 

(ix)                             the nature or scope of the guarantee and
indemnity granted under Clause 17 (Guarantee and Indemnity),

 

shall not be made without the prior consent of all the Lenders.

 

(b)                                An amendment or waiver which relates to the
rights or obligations of the Agent or the Arranger (each in their capacity as
such) may not be effected without the consent of the Agent or, as the case may
be, the Arranger.

 

117

--------------------------------------------------------------------------------


 

34.3                       Disenfranchisement of Defaulting Lenders

 

(a)                                For so long as a Defaulting Lender has any
Available Commitment, in ascertaining:

 

(i)                                    the Majority Lenders; or

 

(ii)                                 whether:

 

(A)                              any given percentage (including, for the
avoidance of doubt, unanimity) of the Total Commitments under the Facility; or

 

(B)                              the agreement of any specified group of
Lenders,

 

has been obtained to approve any request for a consent, waiver, amendment or
other vote under the Finance Documents,

 

that Defaulting Lender’s Commitments under the Facility will be reduced by the
amount of its Available Commitments under the Facility and, to the extent that
that reduction results in that Defaulting Lender’s Total Commitments being zero,
that Defaulting Lender shall be deemed not to be a Lender for the purposes of
paragraphs (i) and (ii) above.

 

(b)                                For the purposes of this Clause 35.3, the
Agent may assume that the following Lenders are Defaulting Lenders:

 

(i)                                    any Lender which has notified the Agent
that it has become a Defaulting Lender; and

 

(ii)                                 any Lender in relation to which it is aware
that any of the events or circumstances referred to in paragraphs (a), (b) or
(c) of the definition of “Defaulting Lender” has occurred,

 

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.

 

34.4                       Excluded Commitments

 

If any Defaulting Lender fails to respond to a request for a consent, waiver,
amendment of or in relation to any term of any Finance Document or any other
vote of Lenders under the terms of this Agreement within ten Business Days
(unless the Company and the Agent agree to a longer time period in relation to
any request) of that request being made:

 

(a)                                its Commitments shall not be included for the
purpose of calculating the Total Commitments under the Facility when
ascertaining whether any relevant percentage (including, for the avoidance of
doubt, unanimity) of Total Commitments has been obtained to approve that
request; and

 

(b)                                its status as a Lender shall be disregarded
for the purpose of ascertaining whether the agreement of any specified group of
Lenders has been obtained to approve that request.

 

34.5                       Replacement of a Defaulting Lender

 

(a)                                The Company may, at any time a Lender has
become and continues to be a Defaulting Lender, by giving five Business Days
notice to the Agent and such Lender:

 

118

--------------------------------------------------------------------------------


 

(i)                                    replace such Lender by requiring such
Lender to (and, to the extent permitted by law, such Lender shall) transfer
pursuant to Clause 23 (Changes to the Lenders) all (and not part only) of its
rights and obligations under this Agreement; and

 

(ii)                                 require such Lender to (and, to the extent
permitted by law, such Lender shall) transfer pursuant to Clause 23 (Changes to
the Lenders) all (and not part only) of the Available Commitments of the Lender;
or

 

to a Lender or other bank, financial institution, trust, fund or other entity (a
“Replacement Lender”) selected by the Company, which confirms its willingness to
assume and does assume all the obligations or all the relevant obligations of
the transferring Lender in accordance with Clause 23 (Changes to the Lenders)
for a purchase price in cash payable at the time of transfer which is either:

 

(A)                              in an amount equal to the outstanding principal
amount of such Lender’s participation in the outstanding Utilisations and all
accrued interest and other amounts payable in relation thereto under the Finance
Documents; or

 

(B)                              in an amount agreed between that Defaulting
Lender, the Replacement Lender and the Company and which does not exceed the
amount described in paragraph (A) above.

 

(b)                                Any transfer of rights and obligations of a
Defaulting Lender pursuant to this Clause shall be subject to the following
conditions:

 

(i)                                    the Company shall have no right to
replace the Agent;

 

(ii)                                 neither the Agent nor the Defaulting Lender
shall have any obligation to the Company to find a Replacement Lender;

 

(iii)                              in no event shall the Defaulting Lender be
required to pay or surrender to the Replacement Lender any of the fees received
by the Defaulting Lender pursuant to the Finance Documents; and

 

(iv)                             the Defaulting Lender shall only be obliged to
transfer its rights and obligations pursuant to paragraph (a) above once it is
satisfied that it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to that
transfer to the Replacement Lender.

 

(c)                                 The Defaulting Lender shall perform the
checks described in paragraph (b)(iv) above as soon as reasonably practicable
following delivery of a notice referred to in paragraph (a) above and shall
notify the Agent and the Company when it is satisfied that it has complied with
those checks.

 

35.                              CONFIDENTIALITY

 

35.1                       Confidential Information

 

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 35.2
(Disclosure of Confidential Information) and Clause 35.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.

 

119

--------------------------------------------------------------------------------


 

35.2                       Disclosure of Confidential Information

 

Any Finance Party may disclose:

 

(a)                                to any of its Affiliates and Related Funds
and any of its or their directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such Confidential
Information confidential) in connection with this Agreement;

 

(b)                                to the extent requested by any regulatory
authority purporting to have jurisdiction over such person or its Affiliates
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners);

 

(c)                                 to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case the Agent
and the Lenders agree (except with respect to any audit or examination conducted
by bank accountants or any self regulatory authority or governmental or
regulatory authority exercising examination or regulatory authority), to the
extent practicable and not prohibited by applicable law, rule or regulation, to
inform the Company promptly thereof prior to the disclosure thereof);

 

(d)                                in connection with the exercise of any
remedies under this Agreement or any of the other Finance Documents or any suit,
action or proceeding relating to this Agreement or any other Finance Document or
the enforcement of its rights hereunder or thereunder;

 

(e)                                 subject to an agreement containing
provisions substantially the same as those of this Clause 35.2, to any person:

 

(i)                                    any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement;

 

(ii)                                 any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to any Borrower and
its obligations.

 

(iii)                              who is a Party;

 

(f)                                  to the extent such Confidential
Information:

 

(i)                                    becomes publicly available other than as
a result of a breach of this Clause 35.2;

 

(ii)                                 becomes available to any Finance Party on a
non-confidential basis from a source other than the Company; or

 

(g)                                 Confidential Information with the written
consent of the Company.

 

35.3                       Disclosure to numbering service providers

 

(a)                                Any Finance Party may disclose to any
national or international numbering service provider appointed by that Finance
Party to provide identification numbering services in respect of this Agreement,
the Facility and/or one or more Obligors the following information:

 

(i)                                    names of Obligors;

 

(ii)                                 country of domicile of Obligors;

 

120

--------------------------------------------------------------------------------


 

(iii)                            place of incorporation of Obligors;

 

(iv)                           date of this Agreement;

 

(v)                              the names of the Agent and the Arranger;

 

(vi)                           date of each amendment and restatement of this
Agreement;

 

(vii)                        amount of Total Commitments;

 

(viii)                     currencies of the Facility;

 

(ix)                           type of Facility;

 

(x)                              ranking of Facility;

 

(xi)                           Termination Date for Facility;

 

(xii)                        changes to any of the information previously
supplied pursuant to paragraphs 35.3(a)(i) to 35.3(a)(xi) above; and

 

(xiii)                     such other information agreed between such Finance
Party and the Company,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

(b)                                The Parties acknowledge and agree that each
identification number assigned to this Agreement, the Facility and/or one or
more Obligors by a numbering service provider and the information associated
with each such number may be disclosed to users of its services in accordance
with the standard terms and conditions of that numbering service provider.

 

(c)                                 The Company represents that none of the
information set out in paragraphs 35.3(a)(i) to (a)(xiii) above is, nor will at
any time be, unpublished price-sensitive information.

 

(d)                                The Agent shall notify the Company and the
other Finance Parties of:

 

(i)                                  the name of any numbering service provider
appointed by the Agent in respect of this Agreement, the Facility and/or one or
more Obligors; and

 

(ii)                               the number or, as the case may be, numbers
assigned to this Agreement, the Facility and/or one or more Obligors by such
numbering service provider.

 

35.4                       Entire agreement

 

This Clause 35 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

 

35.5                       Inside information

 

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

121

--------------------------------------------------------------------------------


 

35.6                       Notification of disclosure

 

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:

 

(a)                                of the circumstances of any disclosure of
Confidential Information made pursuant to paragraph (e) of Clause 35.2
(Disclosure of Confidential Information) except where such disclosure is made to
any of the persons referred to in that paragraph during the ordinary course of
its supervisory or regulatory function; and

 

(b)                                upon becoming aware that Confidential
Information has been disclosed in breach of this Clause 35 (Confidentiality).

 

35.7                       Continuing obligations

 

The obligations in this Clause 35 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of thirty six (36) months from the earlier of:

 

(a)                                the date on which all amounts payable by the
Obligors under or in connection with this Agreement have been paid in full and
all Commitments have been cancelled or otherwise cease to be available; and

 

(b)                                the date on which such Finance Party
otherwise ceases to be a Finance Party.

 

36.                              USA PATRIOT ACT

 

Each Lender hereby notifies each Obligor that pursuant to the requirements of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (commonly known
as the “USA Patriot Act”), such Lender is required to obtain, verify and record
information that identifies such Obligor, which information includes the name
and address of such Obligor and other information that will allow such Lender to
identify such Obligor in accordance with the USA Patriot Act.

 

37.                              INTEREST RATE LIMITATION

 

Notwithstanding anything herein to the contrary, if at any time any interest
rate applicable to hereunder, together with all fees, charges and other amounts
which are treated as interest under applicable law (collectively the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by the Lender against a
U.S. Borrower or a Guarantor whose jurisdiction of incorporation is a state of
the United States or the District of Columbia in accordance with applicable law,
the rate of interest payable hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable hereunder but were not
payable as a result of the operation of this Clause 37 shall be cumulated and
the interest and Charges payable to such Lender shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the rate calculated by the Federal Reserve Bank of New York
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the Federal Reserve Bank of New York shall set
forth on its public website from time to time) and published on the next
succeeding Business Day by the Federal Reserve Bank of New York as the federal
funds effective rate to the date of repayment, shall have been received by such
Lender.

 

122

--------------------------------------------------------------------------------


 

38.                              BORROWING FOR OWN BENEFIT

 

Each Borrower hereby confirms that it acts for its own account and neither
directly nor indirectly on behalf of a commercial beneficiary in the meaning of
Section 3 of the German Money Laundering Act (Gesetz über das Aufspüren von
Gewinnen aus schweren Straftaten (Geldwäschegesetz)).

 

39.                              GOVERNING LAW

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by German law.

 

40.                              ENFORCEMENT

 

40.1                       Jurisdiction

 

(a)                                The courts of Frankfurt am Main, Germany have
exclusive jurisdiction to settle any dispute arising out of or in connection
with this Agreement (including a dispute relating to the existence, validity or
termination of this Agreement or any non-contractual obligation arising out of
or in connection with this Agreement) (a “Dispute”).

 

(b)                                The Parties agree that the courts of
Frankfurt am Main, Germany are the most appropriate and convenient courts to
settle Disputes and accordingly no Party will argue to the contrary.

 

(c)                                 This Clause 40.1 is for the benefit of the
Finance Parties only. As a result, no Finance Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Finance Parties may take concurrent
proceedings in any number of jurisdictions.

 

40.2                       Service of process

 

(a)                                Without prejudice to any other mode of
service allowed under any relevant law, each Obligor (other than the Process
Agent or any other Obligor incorporated in Germany, if any):

 

(i)                                  irrevocably appoints Coperion GmbH (the
“Process Agent”) as its agent for service of process in relation to any
proceedings before the German courts in connection with any Finance Document;

 

(ii)                               agrees that failure by a Process Agent to
notify the relevant Obligor of the process will not invalidate the proceedings
concerned; and

 

(iii)                            undertakes to deliver to the Process Agent
without undue delay upon execution of this Agreement a process agent appointment
letter (the “Process Agent Appointment Letter”) substantially in the form of
Schedule 12 (Form of Process Agent Appointment Letter) and to send a copy of the
executed Process Agent Appointment Letter to the Agent.

 

(b)                                The Process Agent hereby acknowledges the
appointment. The Process Agent shall ensure that documents to be served to an
Obligor may validly be served by delivery to the Process Agent. In particular,
the Process Agent shall notify the Agent of any change of address, accept any
documents delivered to it on behalf of an Obligor and fulfil any requirements of
section 171 Code of Civil Procedure (Zivilprozessordnung), in particular present
the original Process Agent Appointment Letter to any person effecting the
service of process as required pursuant to section 171 sentence 2 Code of Civil
Procedure (Zivilprozessordnung).

 

123

--------------------------------------------------------------------------------


 

41.                              WAIVER OF JURY TRIAL

 

EACH OF THE PARTIES TO THIS AGREEMENT AGREES TO WAIVE IRREVOCABLY ITS RIGHTS TO
A JURY TRIAL OF ANY CLAIM BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE DOCUMENTS REFERRED TO IN THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN
THIS AGREEMENT. This waiver is intended to apply to all Disputes. Each party
acknowledges that (a) this waiver is a material inducement to enter into this
Agreement, (b) it has already relied on this waiver in entering into this
Agreement and (c) it will continue to rely on this waiver in future dealings.
Each party represents that it has reviewed this waiver with its legal advisers
and that it knowingly and voluntarily waives its jury trial rights after
consultation with its legal advisers. In the event of litigation, this Agreement
may be filed as a written consent to a trial by the court.

 

42.                              CONCLUSION OF THIS AGREEMENT (VERTRAGSSCHLUSS)

 

42.1                       The Parties to this Agreement may choose to conclude
this Agreement by an exchange of signed signature page(s), transmitted by any
means of telecommunication (telekommunikative Übermittlung) such as by way of
fax or electronic photocopy.

 

42.2                       If the Parties to this Agreement choose to conclude
this Agreement pursuant to Clause 42.1 above, they will transmit the signed
signature page(s) of this Agreement to Latham & Watkins LLP, attention to
alexandra.hagelueken@lw.com or Sibylle.muench@lw.com (each a “Recipient”). The
Agreement will be considered concluded once one Recipient has actually received
the signed signature page(s) (Zugang der Unterschriftsseite(n)) from all Parties
to this Agreement (whether by way of fax, electronic photocopy or other means of
telecommunication) and at the time of the receipt of the last outstanding
signature page(s) by such one Recipient.

 

42.3                       For the purposes of this Clause 42 only, the Parties
to this Agreement appoint each Recipient as their attorney (Empfangsvertreter)
and expressly allow (gestatten) each Recipient to collect the signed signature
page(s) from all and for all Parties to this Agreement. For the avoidance of
doubt, each Recipient will have no further duties connected with its position as
Recipient. In particular, each Recipient may assume the conformity to the
authentic original(s) of the signature page(s) transmitted to it by means of
telecommunication, the genuineness of all signatures on the original signature
page(s) and the signing authority of the signatories.

 

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 

124

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

THE ORIGINAL PARTIES

 

Part 1

 

The Original Obligors

 

Name of Original Borrower

 

Registration number (or equivalent, if any)

 

 

 

Hillenbrand, Inc.

 

One Batesville Boulevard
Batesville, Indiana 47006
Indiana Secretary of State
#2007110100396

 

 

 

Coperion GmbH

 

HRB 23976 (Local Court of Stuttgart)
Theodorstraße 10, 70469 Stuttgart

 

 

 

Coperion K-Tron (Schweiz) GmbH

 

CHE-105.883.566
Lenzhardweg 43/45
CH-5702 Niederlenz, Switzerland

 

 

 

Rotex Europe Ltd

 

04307924 (Registered with Companies House)
Ashton Lane North
Whitehouse Vale
Runcorn, Cheshire WA7 3FA,
England

 

 

 

Abel GmbH

 

HRB 102566 (Local Court of Frankfurt am Main)
Abel-Twiete 1
21514 Büchen

 

Name of Original Guarantor

 

Registration number (or equivalent, if any)

 

 

 

Hillenbrand, Inc.

 

One Batesville Boulevard
Batesville, Indiana 47006
Indiana Secretary of State
#2007110100396

 

 

 

Batesville Manufacturing, Inc.

 

One Batesville Boulevard
Batesville, Indiana 47006
Indiana Secretary of State
#1998090618

 

 

 

Batesville Casket Company, Inc.

 

One Batesville Boulevard
Batesville, Indiana 47006
Indiana Secretary of State
#2008022200482

 

 

 

Batesville Services, Inc.

 

One Batesville Boulevard
Batesville, Indiana 47006
Indiana Secretary of State
#192822-024

 

 

 

Process Equipment Group, Inc.

 

28 West State Street
Trenton, New Jersey 08608
New Jersey Secretary of State
#5278301800

 

 

 

K-Tron Investment Co.

 

103 Foulk Road, Suite 202

 

125

--------------------------------------------------------------------------------


 

Name of Original Guarantor

 

Registration number (or equivalent, if any)

 

 

 

 

 

Wilmington, Delaware 19802
Delaware Secretary of State
#2250493

 

 

 

Coperion K-Tron Pitman, Inc.

 

1209 Orange Street
Wilmington, Delaware 19801
Delaware Secretary of State
#0853369

 

 

 

TerraSource Global Corporation

 

1209 Orange Street
Wilmington, Delaware 19801
Delaware Secretary of State
#2105312

 

 

 

Rotex Global, LLC

 

1209 Orange Street
Wilmington, Delaware 19801
Delaware Secretary of State
#4312111

 

 

 

Coperion Corporation

 

2711 Centerville Road, Suite 400
Wilmington, Delaware 19808
Delaware Secretary of State
#0780901

 

 

 

Red Valve Company, Inc.

 

600 North Bell Avenue
Building II, Second Floor
Carnegie, Pennsylvania 15106
# 300220

 

126

--------------------------------------------------------------------------------


 

Part 2

 

The Original Lenders

 

Name of Original Lender

 

Commitment
in EUR

 

Treaty Passport Scheme
reference number and
jurisdiction of tax
residence (if applicable)

 

Commerzbank Aktiengesellschaft

 

75,000,000.00

 

7/C/25382/DTTP

 

HSBC Trinkaus & Burkhardt AG

 

35,000,000.00

 

7/H/275147/DTTP

 

Skandinaviska Enskilda Banken AB (publ) Frankfurt Branch

 

30,000,000.00

 

73/S/42621/DTTP

 

Sumitomo Mitsui Banking Corporation

 

10,000,000.00

 

43/S/274647/DTTP

 

TOTAL

 

150,000,000.00

 

 

 

 

127

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

CONDITIONS PRECEDENT

 

Part 1

 

Conditions Precedent to Initial Utilisation

 

1.                                     ORIGINAL OBLIGORS

 

(a)                                In relation to an Original Obligor
incorporated or established in Germany an up-to-date commercial register extract
(Handelsregisterausdruck), its articles of association (Satzung) or partnership
agreement (Gesellschaftsvertrag), copies of any by-laws as well as a list of
shareholders (Gesellschafterliste) (in each case, if applicable).

 

(b)                                A copy of a good standing certificate
(including verification of tax status) with respect to each U.S. Obligor, issued
as of a recent date by the Secretary of State or other appropriate official of
each U.S. Obligor’s jurisdiction of incorporation or organisation.

 

(c)                                 In relation to an Original Obligor
incorporated or established in a jurisdiction other than Germany a copy of its
constitutional documents.

 

(d)                                In relation to an Original Obligor
incorporated or established in Germany a copy of a resolution signed by all the
holders of the issued shares of such Original Obligor and/or if applicable and
required under the respective Original Obligor’s constitutional documents, a
copy of a resolution of the supervisory board (Aufsichtsrat) and/or advisory
board (Beirat) of such Original Obligor approving the terms of, and the
transactions contemplated by the Finance Documents.

 

(e)                                 In relation to an Original Obligor
incorporated in a jurisdiction other than Germany, or England and Wales or a
jurisdiction of the U.S., a copy of a resolution signed by all the holders of
the issued shares in each such Original Obligor, approving the terms of, and the
transactions contemplated by the Finance Documents.

 

(f)                                  A copy of a resolution of the board of
directors, or equivalent governing body, of each Original Obligor incorporated
or established in a jurisdiction other than Germany:

 

(i)                                  approving the terms of, and the
transactions contemplated by, the Finance Documents to which it is a party and
resolving that it execute the Finance Documents to which it is a party;

 

(ii)                               authorising a specified person or persons to
execute the Finance Documents to which it is a party on its behalf; and

 

(iii)                            authorising a specified person or persons, on
its behalf, to sign and/or despatch all documents and notices (including, if
relevant, any Utilisation Request) to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party.

 

(g)                                 A specimen of the signature of each person
authorised to execute any Finance Document and other documents and notices
(including, if relevant, any Utilisation Request) to be signed and/or despatched
by it under or in connection with the Finance Documents to which it is a party.

 

(h)                                A certificate of an authorised signatory of
the relevant Original Obligor incorporated or established in a jurisdiction in
the United Kingdom, confirming that borrowing or

 

128

--------------------------------------------------------------------------------


 

guaranteeing, as appropriate, the Total Commitments would not cause any
borrowing, guarantee or similar limit binding on it to be exceeded.

 

(i)                                    A certificate of an authorised signatory
of the relevant Original Obligor certifying that each copy document relating to
it specified in this Part 1 (Conditions Precedent to Initial Utilisation) of
Schedule 2 (Conditions Precedent) is correct, complete and in full force and
effect as at a date no earlier than the date of this Agreement.

 

2.                                     FINANCE DOCUMENTS

 

(a)                                This Agreement executed by each member of the
Group party to this Agreement.

 

(b)                                The Agency Fee Letter and Mandate Letter
executed by the Company.

 

3.                                     LEGAL OPINIONS

 

(a)                                A legal opinion of Latham & Watkins LLP,
legal advisers to the Arranger and the Agent in Germany as to German law,
substantially in the form distributed to the Original Lenders prior to signing
this Agreement;

 

(b)                                A legal opinion of Latham & Watkins LLP,
legal advisers to the Arranger and the Agent in Germany as to English law,
substantially in the form distributed to the Original Lenders prior to signing
this Agreement;

 

(c)                                 A legal opinion of Latham & Watkins LLP,
legal advisers to the Arranger and the Agent in New York as to certain U.S. law
matters, substantially in the form distributed to the Original Lenders prior to
signing this Agreement;

 

(d)                                A legal opinion of Niederer Kraft & Frey Ltd,
legal advisers to the Arranger and Agent in Switzerland as to Swiss law,
substantially in the form distributed to the Original Lenders prior to signing
this Agreement;

 

(e)                                 A legal opinion of Skadden, Arps, Slate,
Meagher & Flom LLP, legal advisers to the Company in Germany as to German law,
substantially in the form distributed to the Original Lenders prior to signing
this Agreement;

 

(f)                                  A legal opinion of Skadden, Arps, Slate,
Meagher & Flom (UK) LLP, legal advisers to the Company in England as to English
law, substantially in the form distributed to the Original Lenders prior to
signing this Agreement;

 

(g)                                 A legal opinion of Baker & McKenzie Zurich,
legal advisers to the Company in Switzerland as to Swiss law, substantially in
the form distributed to the Original Lenders prior to signing this Agreement;

 

(h)                                A legal opinion of Skadden, Arps, Slate,
Meagher & Flom LLP, legal advisers to the Company in Delaware as to Delaware
law, substantially in the form distributed to the Original Lenders prior to
signing this Agreement;

 

(i)                                    A legal opinion of Drinker Biddle & Reath
LLP, legal advisers to the Company in New Jersey as to New Jersey law,
substantially in the form distributed to the Original Lenders prior to signing
this Agreement;

 

(j)                                   A legal opinion of Faegre Baker Daniels
LLP, legal advisers to the Company in Indiana as to Indiana law, substantially
in the form distributed to the Original Lenders prior to signing this Agreement;

 

provided that no legal opinion shall be granted in relation to Red Valve
Company, Inc.

 

129

--------------------------------------------------------------------------------


 

4.                                     OTHER DOCUMENTS AND EVIDENCE

 

(a)                                Evidence that any process agent referred to
in Clause 40.2 (Service of process), if not an Original Obligor, has accepted
its appointment as well as a copy of the executed Process Agent Appointment
Letter.

 

(b)                                A copy of any other authorisation or other
document, opinion or assurance reasonably requested by the Agent (if it has
notified the Company accordingly) in connection with the entry into and
performance of the transactions contemplated by any Finance Document or for the
validity and enforceability of any Finance Document.

 

(c)                                 The Original Financial Statements of each
Original Obligor.

 

(d)                                The Budget.

 

(e)                                 An unaudited list of Material Domestic
Subsidiaries as of 30 September 2017.

 

(f)                                  Evidence that the fees, costs and expenses
then due from the Company pursuant to Clause 11 (Fees) and, to the extent
invoiced at least one Business Day prior to the proposed Utilisation, Clause 16
(Costs and expenses) have been paid or will be paid by the first Utilisation
Date.

 

(g)                                 The Group Structure Chart.

 

(h)                                A certificate of the Company certifying that:

 

(i)                                  all of the representations and warranties
of the Company set forth in the Agreement are true and correct in all material
respects (provided that any representation or warranty qualified by materiality
or Material Adverse Effect is true and correct in all respects), except that to
the extent that such representation or warranty expressly relates to an earlier
date, such representation or warranty is true and correct as of such earlier
date; and

 

(ii)                               no Default or Event of Default has occurred
and is continuing.

 

(i)                                    A copy of any other documentation
necessary to enable any Finance Party to comply with its applicable client
identification procedures and money laundering rules.

 

130

--------------------------------------------------------------------------------


 

Part 2

 

Conditions Precedent required to be delivered by an Additional Obligor

 

1.                                     An Accession Letter, duly executed by the
Additional Obligor and the Company.

 

2.                                     In relation to an Additional Obligor
incorporated or established in Germany an up to date commercial register extract
(Handelsregisterausdruck), its articles of association (Satzung) or partnership
agreement (Gesellschaftsvertrag), copies of any by laws as well as a list of
shareholders (Gesellschafterliste) (in each case, if applicable).

 

3.                                     In relation to an Additional Obligor
incorporated in a jurisdiction other than Germany, a copy of its constitutional
documents.

 

4.                                     In relation to an Additional Obligor
incorporated or established in Germany a copy of a resolution signed by all the
holders of the issued shares in such Additional Obligor and/or if applicable and
required under the respective Additional Obligor’s constitutional documents a
copy of a resolution of the supervisory board (Aufsichtsrat) and/or if
applicable and required under the respective Additional Obligor’s constitutional
documents the advisory board (Beirat) of such Additional Obligor approving the
terms of, and the transactions contemplated by the Finance Documents.

 

5.                                     In relation to an Additional Obligor
incorporated in a jurisdiction other than Germany or England and Wales or a
jurisdiction of the U.S. a copy of a resolution signed by all the holders of the
issued shares in each such Additional Obligor if required under the respective
Additional Obligor’s constitutional documents, approving the terms of, and the
transactions contemplated by the Finance Documents.

 

6.                                     A copy of a resolution of the board of
directors or equivalent governing body of any Additional Obligor incorporated or
established in a jurisdiction other than Germany:

 

(a)                                approving the terms of, and the transactions
contemplated by, the Accession Letter and the Finance Documents and resolving
that it execute the Accession Letter;

 

(b)                                authorising a specified person or persons to
execute the Accession Letter on its behalf; and

 

(c)                                 authorising a specified person or persons,
on its behalf, to sign and/or despatch all other documents and notices
(including, in relation to an Additional Borrower, any Utilisation Request) to
be signed and/or despatched by it under or in connection with the Finance
Documents.

 

7.                                     A specimen of the signature of each
person authorised to execute any Finance Document and other documents and
notices (including, if relevant, any Utilisation Request and Selection Notice)
to be signed and/or despatched by it under or in connection with the Finance
Documents to which it is a party.

 

8.                                     A certificate of an authorised signatory
of the Additional Obligor certifying that each copy constitutional documents or
resolution (including items listed in No. 4, 5 and 6, as applicable) listed in
this Part 2 (Conditions Precedent required to be Delivered by an Additional
Obligor) of Schedule 2 (Conditions Precedent) is correct, complete and in full
force and effect as at a date no earlier than the date of the Accession Letter.

 

131

--------------------------------------------------------------------------------


 

9.                                     A copy of any other authorisation or
other document, opinion or assurance reasonably requested by the Agent in
connection with the entry into and performance of the transactions contemplated
by the Accession Letter or for the validity and enforceability of any Finance
Document.

 

10.                              If available, the latest audited financial
statements of the Additional Obligor.

 

11.                              A legal opinion of Latham & Watkins LLP, legal
advisers to the Arranger and the Agent in Germany.

 

12.                              A legal opinion of the legal advisers to the
Company in the jurisdiction in which the Additional Obligor is incorporated.

 

13.                              If the proposed Additional Obligor is
incorporated in a jurisdiction other than Germany, evidence that the process
agent specified in Clause 40.2 (Service of process), if not an Obligor, has
accepted its appointment in relation to the proposed Additional Obligor together
with a copy of the executed Process Agent Appointment Letter in relation to the
proposed Additional Obligor.

 

132

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

UTILISATION REQUEST

 

From:               [Borrower]

 

To:                             [Issuing Bank]

 

Dated:

 

Dear Sirs

 

Hillenbrand, Inc. - EUR 150,000,000 L/G Facility Agreement dated [•] 2018 (the
“Agreement”)

 

1.                                     We refer to the Agreement. This is a
Utilisation Request. Terms defined in the Agreement have the same meaning in
this Utilisation Request unless given a different meaning in this Utilisation
Request.

 

2.                                     We wish to arrange for an L/G to be
issued on the following terms:

 

Borrower and obligor of secured obligations:

 

 

 

Issuing Bank:(2)

 

 

 

Proposed Utilisation Date:

[ · ] (or, if that is not a Business Day, the next Business Day)

 

 

Currency of L/G:

[ · ]

 

 

Amount:

[ · ]

 

 

Beneficiary:

[ · ]

 

 

Term or Maturity Date:

[ · ]

 

 

Type of L/ G:(3)

[ · ]

 

3.                                     We confirm that each condition specified
in Clause 4.2 (Further conditions precedent) is satisfied on the date of this
Utilisation Request.

 

4.                                     The Company confirms to each Finance
Party that each of the Repeated Representations is true and correct in all
material respects as at the date hereof as if made by reference to the facts and
circumstances existing on the date hereof, except that to the extent that such
representation or warranty expressly relates to an earlier date, such
representation or warranty is true and correct as of such earlier date.

 

5.                                     This Utilisation Request is irrevocable.

 

6.                                     Delivery Instructions:

 

7.                                     [specify delivery instructions]

 

--------------------------------------------------------------------------------

(2)                                If more than one, portion of participation in
L/G.

 

(3)                                For the purposes of COGS, standby letters of
credit includes commercial or trade letters of credit.

 

133

--------------------------------------------------------------------------------


 

8.                                     The draft of the requested L/G is
attached to this Utilisation Request.

 

Yours faithfully

 

 

 

 

 

authorised signatory for

 

[name of relevant Borrower]

 

 

 

 

 

authorised signatory for

 

Hillenbrand, Inc.(4)

 

 

--------------------------------------------------------------------------------

(4)                                If different from the Borrower

 

134

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

FORM OF ADDITIONAL COMMITMENT REQUEST

 

From:               Hillenbrand, Inc.

 

To:                             [Agent]

 

Attn:                    [ · ]

 

Hillenbrand, Inc. - EUR 150,000,000 L/G Facility Agreement dated [·] 2018 (the
“Agreement”)

 

Dear Sirs,

 

1.                                     We refer to the Agreement. This is an
Additional Commitment Request. Terms defined in the Agreement shall have the
same meaning in this Additional Commitment Request.

 

2.                                     We hereby give you notice that we request
the increase of the Total Commitments by an amount of [ · ] pursuant to Clause
2.3 (Allocation of Additional Commitments) of the Agreement.

 

3.                                     [We will pay to each participating Lender
participating with an amount of EUR [ · ], a participation fee of [ · ] per
cent. [in each case] on the amount of the Commitment assumed by it, payable to
[it/the Agent for the account of each such Lender] within five Business Days
after effectiveness of the respective increase.](5)

 

4.                                     We confirm that, at the date hereof, no
Default has occurred which is continuing.

 

Yours faithfully

 

 

 

 

 

authorised signatory for

 

Hillenbrand, Inc.

 

 

--------------------------------------------------------------------------------

(5)                                Specify terms offered.

 

135

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

FORM OF INCREASE CONFIRMATION

 

To:                             [ · ] as Agent and [ · ] as Company

 

From:               [the Increase Lender] (the “Increase Lender”)

 

Dated:

 

Hillenbrand, Inc. - EUR 150,000,000 L/G Facility Agreement dated [·] 2018 (the
“Agreement”)

 

1.                                     We refer to the Agreement. This is an
Increase Confirmation. Terms defined in the Agreement have the same meaning in
this Increase Confirmation unless given a different meaning in this Increase
Confirmation.

 

2.                                     We refer to Clause 2.2 (Increase).

 

3.                                     The Increase Lender agrees to assume and
will assume all of the obligations corresponding to the Commitment specified in
the Schedule (the “Relevant Commitment”) as if it was an Original Lender under
the Agreement.

 

4.                                     The proposed date on which the increase
in relation to the Increase Lender and the Relevant Commitment is to take effect
(the “Increase Date”) is [ · ].

 

5.                                     On the Increase Date, the Increase Lender
becomes a party to the Finance Documents as a Lender.

 

6.                                     The Facility Office and address, fax
number and attention details for notices to the Increase Lender for the purposes
of Clause 30.2 (Addresses) are set out in the Schedule.

 

7.                                     The Increase Lender expressly
acknowledges the limitations on the Lenders’ obligations referred to in
paragraph (f) of Clause 2.2 (Increase).

 

8.                                     The Increase Lender expressly confirms
that it [can/cannot] exempt the Agent from the restrictions pursuant to section
181 German Civil Code (Bürgerliches Gesetzbuch) and similar restrictions
applicable to it pursuant to any other applicable law as provided for Clause
25.1 (Appointment of the Agent).

 

9.                                     The Increase Lender confirms, for the
benefit of the Agent and without liability to any Obligor, that it is:(6)

 

(a)                                [a Qualifying Lender (other than a Treaty
Lender);]

 

(b)                                [a Treaty Lender;]

 

(c)                                 [not a Qualifying Lender].

 

10.                              [The Increase Lender confirms, for the benefit
of each other Party to the Agreement that it [is]/[is not](7) a FATCA Exempt
Party.]

 

--------------------------------------------------------------------------------

(6)                                Delete as applicable. Each Increase Lender is
required to confirm which of these categories it falls within with respect to
each relevant Borrower.

 

(7)                                Delete as applicable.

 

136

--------------------------------------------------------------------------------


 

11.                              [The Increase Lender confirms that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:

 

(a)                                a company resident in the United Kingdom for
United Kingdom tax purposes;

 

(b)                                a partnership each member of which is:

 

(i)                                    a company so resident in the United
Kingdom; or

 

(ii)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA; or

 

(c)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company.] (8)

 

(d)                                [The Increase Lender confirms that it holds a
passport under the HMRC DT Treaty Passport scheme (reference number [ · ]) and
is tax resident in [ · ],(9) so that interest payable to it by borrowers is
generally subject to full exemption from UK withholding tax, and requests that
the Parent notify:

 

(e)                                 each Borrower which is a Party as a Borrower
as at the Increase Date; and

 

(f)                                  each Additional Borrower which becomes an
Additional Borrower after the Increase Date,

 

that it wishes that scheme to apply to the Agreement.] (10)

 

12.                              This Increase Confirmation may be executed in
any number of counterparts and this has the same effect as if the signatures on
the counterparts were on a single copy of this Increase Confirmation.

 

13.                              This Increase Confirmation and any
non-contractual obligations arising out of or in connection with it are governed
by German law.

 

--------------------------------------------------------------------------------

(8)                                Include if the Increase Lender comes within
paragraph (ii)(A)(2) of the definition of Qualifying Lender in Clause 12.1
(Definitions)

 

(9)                                Insert jurisdiction of tax residence.

 

(10)                         Include if the Increase Lender holds a passport
under the HMRC DT Treaty Passport scheme and wishes that scheme to apply to the
Agreement.

 

137

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Relevant Commitment/rights and obligations to be assumed by the Increase Lender

 

[insert relevant details]

 

[Facility office address, fax number and attention details for notices and
account details for payments]

 

[Increase Lender]

 

By:

 

This Increase Confirmation is accepted by the Company.

 

Company

 

By:

 

This Increase Confirmation is accepted as an Increase Confirmation for the
purposes of the Agreement by the Agent and the Company and the Increase Date is
confirmed as [ · ].

 

Agent

 

By:

 

138

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

FORM OF TRANSFER CERTIFICATE

 

To:                             [ · ] as Agent

 

From:               [The Existing Lender] (the “Existing Lender”) and [The New
Lender] (the “New Lender”)

 

Dated:

 

Hillenbrand, Inc. - EUR 150,000,000 L/G Facility Agreement dated [·] 2018 (the
“Agreement”)

 

1.                                     We refer to the Agreement. This is a
Transfer Certificate. Terms defined in the Agreement have the same meaning in
this Transfer Certificate unless given a different meaning in this Transfer
Certificate.

 

2.                                     We refer to Clause 23.5 (Procedure for
assignment and transfer by assumption of contract (Vertragsübernahme)) of the
Agreement:

 

(a)                                The Existing Lender and the New Lender agree
to the Existing Lender assigning and transferring to the New Lender by
assumption of contract (Vertragsübernahme) and in accordance with Clause
(ii) (Procedure for assignment and transfer by assumption of contract
(Vertragsübernahme)) of the Agreement all of the Existing Lender’s rights and
obligations under the Agreement and the other Finance Documents which relate to
that portion of the Existing Lender’s Commitment(s) and participations in L/Gs
under the Agreement as specified in the Schedule.

 

(b)                                The proposed Transfer Date is [ · ].

 

(c)                                 The Facility Office and address, fax number
and attention details for notices of the New Lender for the purposes of Clause
30.2 (Addresses) of the Agreement are set out in the Schedule.

 

3.                                     The New Lender expressly acknowledges the
limitations on the Existing Lender’s obligations set out in paragraph (c) of
Clause 23.4 (Limitation of responsibility of Existing Lenders) of the Agreement.

 

4.                                     The New Lender expressly confirms that it
[can/cannot] exempt the Agent from the restrictions pursuant to section 181
German Civil Code (Bürgerliches Gesetzbuch) and similar restrictions applicable
to it pursuant to any other applicable law as provided for in paragraph (c) of
Clause 25.1 (Appointment of the Agent) of the Agreement.

 

5.                                     The New Lender confirms, for the benefit
of the Agent and without liability to any Obligor, that it is:

 

(a)                                [a Qualifying Lender (other than a Treaty
Lender)];

 

(b)                                [a Treaty Lender;]

 

(c)                                 [not a Qualifying Lender.](11)

 

--------------------------------------------------------------------------------

(11) Delete as applicable - each New Lender is required to confirm which of
these three categories it falls within.

 

139

--------------------------------------------------------------------------------


 

6.                                     [The New Lender confirms, for the benefit
of each other Party to the Agreement that it [is]/[is not](12) a FATCA Exempt
Party.]

 

7.                                     [The New Lender confirms that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:

 

(a)                                a company resident in the United Kingdom for
United Kingdom tax purposes;

 

(b)                                a partnership each member of which is:

 

(i)                                    a company so resident in the United
Kingdom; or

 

(ii)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA; or

 

(c)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company.](13)

 

8.                                     [The New Lender confirms that it holds a
passport under the HMRC DT Treaty Passport scheme (reference number [ · ]) and
is tax resident in [ · ],(14) so that interest payable to it by borrowers is
generally subject to full exemption from UK withholding tax, and requests that
the Parent notify:

 

(a)                                each Borrower which is a Party as a Borrower
as at the Transfer Date; and

 

(b)                                each Additional Borrower which becomes an
Additional Borrower after the Transfer Date,

 

that it wishes that scheme to apply to the Agreement.](15)

 

9.                                     The New Lender confirms, for the benefit
of the Agent and without liability to any Obligor, that as of the date of this
Transfer Certificate [it is / it is not](16) a Swiss Qualifying Bank.

 

10.                              This Transfer Certificate may be executed in
any number of counterparts and this has the same effect as if the signatures on
the counterparts were on a single copy of this Transfer Certificate.

 

11.                              This Transfer Certificate and any
non-contractual obligations arising out of or in connection with it are governed
by German law.

 

12.                              This Transfer Certificate has been entered into
on the date stated at the beginning of this Transfer Certificate.

 

--------------------------------------------------------------------------------

(12)                         Delete as applicable.

 

(13)                         Include if New Lender comes within paragraph
(ii)(A)(2) of the definition of Qualifying Lender in Clause 12.1 (Definitions)

 

(14)                         Insert jurisdiction of tax residence.

 

(15)                         Include if New Lender holds a passport under the
HMRC DT Treaty Passport scheme and wishes that scheme to apply to the Agreement.

 

(16)                         Delete as applicable.

 

140

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Commitment/rights and obligations to be assigned and transferred by way of
assumption of contract (Vertragsübernahme)

 

[insert relevant details]

 

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[Existing Lender]

[New Lender]

 

 

By:

By:

 

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [ · ] [Agent]

 

By:

 

141

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

FORM OF ACCESSION LETTER

 

To:                             [ · ] as Agent

 

From:               [Subsidiary] and Hillenbrand, Inc.

 

Dated:

 

Dear Sirs

 

Hillenbrand, Inc. - EUR 150,000,000 L/G Facility Agreement dated [•] 2018 (the
“Agreement”)

 

1.                                     We refer to the Agreement. This is an
Accession Letter. Terms defined in the Agreement have the same meaning in this
Accession Letter unless given a different meaning in this Accession Letter.

 

2.                                     [Subsidiary] agrees to become an
Additional [Borrower]/[Guarantor] and to be bound by the terms of the Agreement
as an Additional [Borrower]/[Guarantor] pursuant to Clause [24.2 (Additional
Borrowers)]/[Clause 24.4 (Additional Guarantors)] of the Agreement. [Subsidiary]
is a company duly incorporated under the laws of [name of relevant
jurisdiction].

 

3.                                     [The Company confirms as of the date
hereof that no Default is continuing or would occur as a result of [Subsidiary]
becoming an Additional Borrower.](17)

 

4.                                     We confirm to each Finance Party that
each of the Repeated Representations is true and correct in all material
respects in relation to us as at the date hereof as if made by reference to the
facts and circumstances existing on the date hereof, except that to the extent
that such representation or warranty expressly relates to an earlier date, such
representation or warranty is true and correct as of such earlier date.

 

5.                                     [Subsidiary’s] administrative details are
as follows:

 

Address:

 

Fax No:

 

Attention:

 

6.                                     This Accession Letter and any
non-contractual obligations arising out of or in connection with it are governed
by German law.

 

Hillenbrand, Inc.

[Subsidiary]

 

--------------------------------------------------------------------------------

(17)                         Include in the case of an Additional Borrower.

 

142

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

FORM OF RESIGNATION LETTER

 

To:                             [ · ] as Agent

 

From:               [resigning Obligor] and Hillenbrand, Inc.

 

Dated:

 

Dear Sirs

 

Hillenbrand, Inc. - EUR 150,000,000 L/G Facility Agreement dated [·] 2018 (the
“Agreement”)

 

1.                                     We refer to the Agreement. This is a
Resignation Letter. Terms defined in the Agreement have the same meaning in this
Resignation Letter unless given a different meaning in this Resignation Letter.

 

2.                                     Pursuant to [Clause 24.3 (Resignation of
a Borrower)]/[Clause 24.5 (Resignation of a Guarantor)], we request that
[resigning Obligor] be released from its obligations as a [Borrower]/[Guarantor]
under the Agreement.

 

3.                                     We confirm that, as of the date hereof:

 

(a)                                no Default is continuing or would result from
the acceptance of this request; and

 

(b)                                [ · ](18)

 

4.                                     This Resignation Letter and any
non-contractual obligations arising out of or in connection with it are governed
by German law.

 

Hillenbrand, Inc.

[Subsidiary]

 

 

By:

By:

 

--------------------------------------------------------------------------------

(18)                         Insert any other conditions required by the
Facility Agreement.

 

143

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

FORM OF COMPLIANCE CERTIFICATE

 

To:                             [ · ] as Agent

 

From:               Hillenbrand, Inc.

 

Dated:

 

Dear Sirs

 

Hillenbrand, Inc. - EUR 150,000,000 L/G Facility Agreement dated [·] 2018 (the
“Agreement”)

 

1.                                     We refer to the Agreement. This is a
Compliance Certificate. Terms defined in the Agreement have the same meaning
when used in this Compliance Certificate unless given a different meaning in
this Compliance Certificate.

 

2.                                     We confirm that:

 

(a)                                Leverage in respect of the Relevant Period
ending [ · ] is [ · ] and complies with the requirements of paragraph (a) of
Clause 20.2 (Financial condition).

 

(b)                                Interest Coverage in respect of the Relevant
Period ending [ · ] is [ · ] and complies with the requirements of paragraph
(b) of Clause 20.2 (Financial condition).

 

3.                                     We confirm that as of [ · ] the following
members of the Group constitute Material Subsidiaries for the purpose of the
Agreement: (19)

 

(a)                                [ · ]

 

(b)                                Material Domestic Subsidiaries are marked
with an * and Excluded Subsidiaries are marked with **.

 

4.                                     We confirm that, as of the date hereof,
no Default is continuing.(20)

 

5.                                     [According to the definition of “L/G Fee
Rate” the applicable L/G Fee Rate is [ · ] per cent. per annum.]

 

Signed:

 

 

 

 

Director of Hillenbrand, Inc.

 

Director of Hillenbrand, Inc.

 

--------------------------------------------------------------------------------

(19)                         Only relevant for annual certificate and to be
confirmed as of financial year end.

 

(20)                         Only relevant for annual certificate.

 

144

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

LMA FORM OF CONFIDENTIALITY UNDERTAKING

 

To:

[insert name of Potential Lender]

 

 

Re:

The Facility

 

 

Borrower:

[ · ] (the “Borrower”)

 

 

Amount:

[ · ]

 

 

Agent:

[ · ]

 

 

 

Dear Sirs

 

We understand that you are considering participating in the Facility. In
consideration of us agreeing to make available to you certain information, by
your signature of a copy of this letter you agree as follows:

 

1.                                     CONFIDENTIALITY UNDERTAKING

 

You undertake:

 

1.1                              to keep the Confidential Information
confidential and not to disclose it to anyone except as provided for by
paragraph 2 below and to ensure that the Confidential Information is protected
with security measures and a degree of care that would apply to your own
confidential information;

 

1.2                              to keep confidential and not disclose to anyone
the fact that the Confidential Information has been made available or that
discussions or negotiations are taking place or have taken place between us in
connection with the Facility;

 

1.3                              to use the Confidential Information only for
the Permitted Purpose;

 

1.4                              to use all reasonable endeavours to ensure that
any person to whom you pass any Confidential Information (unless disclosed under
paragraph 2.2 below) acknowledges and complies with the provisions of this
letter as if that person were also a party to it; and

 

1.5                              not to make enquiries of any member of the
Group or any of their officers, directors, employees or professional advisers
relating directly or indirectly to the Facility.

 

2.                                     PERMITTED DISCLOSURE

 

We agree that you may disclose Confidential Information:

 

2.1                              to any of its Affiliates and Related Funds and
any of its or their directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such Confidential
Information confidential) in connection with this Agreement;

 

2.2                              to the extent requested by any regulatory
authority purporting to have jurisdiction over such person or its Affiliates
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners);

 

145

--------------------------------------------------------------------------------


 

2.3                              to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case the Agent
and the Lenders agree (except with respect to any audit or examination conducted
by bank accountants or any self regulatory authority or governmental or
regulatory authority exercising examination or regulatory authority), to the
extent practicable and not prohibited by applicable law, rule or regulation, to
inform the Company promptly thereof prior to the disclosure thereof);

 

2.4                              in connection with the exercise of any remedies
under this letter or any suit, action or proceeding relating to this letter or
the enforcement of its rights under this letter;

 

2.5                              to the extent such Confidential Information:

 

(a)                                becomes publicly available other than as a
result of a breach of this letter;

 

(b)                                becomes available on a non-confidential basis
from a source other than the Company; or

 

2.6                              with the prior written consent of us and the
Company.

 

3.                                     NOTIFICATION OF REQUIRED OR UNAUTHORISED
DISCLOSURE

 

You agree (to the extent permitted by law) to inform us of the full
circumstances of any disclosure under paragraph 2.2 or upon becoming aware that
Confidential Information has been disclosed in breach of this letter.

 

4.                                     RETURN OF COPIES

 

If we so request in writing, you shall return all Confidential Information
supplied to you by us and destroy or permanently erase all copies of
Confidential Information made by you and use all reasonable endeavours to ensure
that anyone to whom you have supplied any Confidential Information destroys or
permanently erases such Confidential Information and any copies made by them, in
each case save to the extent that you or the recipients are required to retain
any such Confidential Information by any applicable law, rule or regulation or
by any competent judicial, governmental, supervisory or regulatory body or in
accordance with internal policy, or where the Confidential Information has been
disclosed under paragraph 2.2 above.

 

5.                                     CONTINUING OBLIGATIONS

 

The obligations in this letter are continuing and, in particular, shall survive
the termination of any discussions or negotiations between you and us.
Notwithstanding the previous sentence, the obligations in this letter shall
cease (a) if you become a party or otherwise acquire an interest, direct or
indirect in the Facility or (b) thirty six (36) months after you have returned
all Confidential Information supplied to you by us and destroyed or permanently
erased all copies of Confidential Information made by you (other than any such
Confidential Information or copies which have been disclosed under paragraph 2
above (other than sub paragraph 2.2) or which, pursuant to paragraph 4 above,
are not required to be returned or destroyed).

 

6.                                     NO REPRESENTATION; CONSEQUENCES OF
BREACH, ETC

 

You acknowledge and agree that:

 

6.1                              neither we nor any of our officers, employees
or advisers (each a “Relevant Person”) (i) make any representation or warranty,
express or implied, as to, or assume any responsibility for, the accuracy,
reliability or completeness of any of the Confidential Information or any other
information supplied by us or any member of the Group or the assumptions on
which it is based or (ii) shall be under any obligation to update or correct any
inaccuracy in the Confidential Information or any other information supplied by
us or any member of the Group or be

 

146

--------------------------------------------------------------------------------


 

otherwise liable to you or any other person in respect to the Confidential
Information or any such information; and

 

6.2                              we or members of the Group may be irreparably
harmed by the breach of the terms of this letter and damages may not be an
adequate remedy; each Relevant Person or member of the Group may be granted an
injunction or specific performance for any threatened or actual breach of the
provisions of this letter by you.

 

7.                                     NO WAIVER; AMENDMENTS, ETC

 

This letter sets out the full extent of your obligations of confidentiality owed
to us in relation to the information the subject of this letter. No failure or
delay in exercising any right, power or privilege under this letter will operate
as a waiver thereof nor will any single or partial exercise of any right, power
or privilege preclude any further exercise thereof or the exercise of any other
right, power or privileges under this letter. The terms of this letter and your
obligations under this letter may only be amended or modified by written
agreement between us.

 

8.                                     INSIDE INFORMATION

 

You acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation relating to insider dealing
and you undertake not to use any Confidential Information for any unlawful
purpose.

 

9.                                     NATURE OF UNDERTAKINGS

 

The undertakings given by you under this letter are given to us and (without
implying any fiduciary obligations on our part) are also given for the benefit
of the Company and each other member of the Group by way of a contract for the
benefit of third parties (Vertrag zugunsten Dritter).

 

10.                              THIRD PARTY RIGHTS

 

10.1                       Subject to paragraph 6 and paragraph 9 the terms of
this letter may be enforced and relied upon only by you and us.

 

10.2                       Notwithstanding any provisions of this letter, the
parties to this letter do not re-quire the consent of any Relevant Person or any
member of the Group to rescind or vary this letter at any time.

 

11.                              GOVERNING LAW AND JURISDICTION

 

This letter (including the agreement constituted by your acknowledgement of its
terms) shall be governed by and construed in accordance with the laws of Germany
and the parties submit to the non-exclusive jurisdiction of the district court
(Landgericht) of Frankfurt am Main.

 

12.                              DEFINITIONS

 

In this letter (including the acknowledgement set out below):

 

“Confidential Information” means any information relating to the Company, the
Group, and the Facility provided to you by us or any of our affiliates or
advisers, in whatever form, and includes information given orally and any
document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that (a) is or becomes public knowledge other than as a
direct or indirect result of any breach of this letter or (b) is known by you
before the date the information is disclosed to you by us or any of our
affiliates or advisers or is lawfully obtained by you after that date, other
than from a source which is connected with the Group and which,

 

147

--------------------------------------------------------------------------------


 

in either case, as far as you are aware, has not been obtained in violation of,
and is not otherwise subject to, any obligation of confidentiality;

 

“Group” means the Borrower and each of its holding companies and subsidiaries
and each subsidiary of each of its holding companies.

 

“Participant Group” means you, each of your holding companies and subsidiaries
and each subsidiary of each of your holding companies; and

 

“Permitted Purpose” means considering and evaluating whether to enter into the
Facility.

 

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.

 

Yours faithfully

 

 

 

 

 

 

 

For and on behalf of [Arranger]

 

 

 

To: [Arranger]

 

 

 

The Company and each other member of the Group

 

 

 

We acknowledge and agree to the above:

 

 

 

 

 

 

 

For and on behalf of [Potential Lender]

 

 

148

--------------------------------------------------------------------------------


 

SCHEDULE 11

 

TIMETABLES

 

 

L/GS

Request for approval as an Optional Currency, if required.

U-5

Delivery of a duly completed Utilisation Request (Clause 5.1 (General))

U-3

 

“U” = date of utilisation

 

“U - X” = Business Days prior to date of utilisation

 

149

--------------------------------------------------------------------------------


 

SCHEDULE 12

 

FORM OF PROCESS AGENT APPOINTMENT LETTER

 

 

To:

[Coperion GmbH] as process agent

 

 

From:

[Obligor]

 

Date:

 

Dear Sirs

 

Hillenbrand, Inc. - EUR 150,000,000 L/G Facility Agreement dated [·] 2018 (the
“Agreement”)

 

We refer to the Agreement and hereby irrevocably appoint you as our agent for
service of process in relation to any proceeding before any German court in
connection with the above mentioned Agreement.

 

Signed:

 

 

 

 

 

[                         ]

 

of

 

[Obligor]

 

 

150

--------------------------------------------------------------------------------


 

SCHEDULE 13

 

COGS CONDITIONS

 

151

--------------------------------------------------------------------------------


 

[g79081kk37i001.jpg]

 

Commerzbank Online Guarantee System (COGS)

 

Conditions of use

 

1.                                      General Principles

 

1.1                               Scope of application

 

These conditions of use (the “Conditions”) are applicable with respect to the
use of the Commerzbank Online Guarantee System (“COGS”) made available to the
Borrowers, the Issuing Banks and the Lenders (the “Users”) for the
administration of L/Gs under a facility agreement (the “Facility Agreement”) and
made between, inter alia, the Users and Commerzbank Finance & Covered Bond S.A.,
as agent for the administration of L/Gs (the “Agent”). These Conditions shall be
applicable with respect to the use of COGS by the Users and the Agent in
connection with the issuance of L/Gs under the Facility Agreement and their
administration. In the case of any discrepancies between the terms of the
Facility Agreement and these Conditions, the terms of the Facility Agreement
shall prevail.

 

1.2                               Definitions

 

In these Conditions:

 

“Borrower” means an original borrower or an additional borrower under the
Facility Agreement unless it has ceased to be a borrower in accordance with the
Facility Agreement;

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in Luxembourg; and in relation to (i) any utilisation
by way of issuance of an L/G or (ii) delivery of any utilisation reduction
notice, a day on which banks are open for general business in the location of
the relevant Issuing Bank’s facility office;

 

“COGS User Manual” means the summary of the instructions how to use and access
COGS made available to the Users by the Agent, as amended from time to time;

 

“Frankfurt Business Day” means a day (other than a Saturday or Sunday) on which
banks are open for general business in Frankfurt am Main;

 

“Issuing Bank” means each bank party to the Facility Agreement which has agreed
to issue L/Gs thereunder;

 

“L/G” means any letter of credit, surety, guarantee or such other form of
utilisation under the Facility Agreement to be administered via COGS;

 

“Lender” means any original lender and any bank, financial institution, trust,
fund or other entity which has become a lender under the Facility Agreement, and
which in each case has not ceased to be a lender under the Facility Agreement.

 

152

--------------------------------------------------------------------------------


 

1.3                               Limitation of use of COGS

 

Each User may access and use COGS only for the purposes of and in connection
with the administration of L/Gs issued or to be issued under the Facility
Agreement as long as the Agent acts as L/G agent under the Facility Agreement.
No User shall be entitled to make available any information retrieved from COGS
to any third party unless permitted under the Facility Agreement. Each User may
only use COGS if and to the extent such use is in compliance with these
Conditions and the Facility Agreement.

 

Due to general business policy restrictions, COGS may not be used for any
Guarantee business with the following countries:

 

·                                          Democratic People’s Republic of North
Korea

 

·                                          Sudan

 

·                                          South Sudan

 

·                                          Iran

 

·                                          Syria

 

·                                          Cuba

 

·                                          Crimea.

 

The Principal represents and warrants with the Agent that it has obtained all
necessary foreign trade approvals and that it complies with all applicable laws
(including all foreign trade law related provisions of the European Union, in
particular, but not limited to, on embargoes and sanctions).

 

The Agent reserves the right to refuse the use of COGS in a specific case due to
the risks associated with the wording and/or the term and/or the beneficiary
and/or the underlying transaction of a guarantee.

 

2.                                      Use of COGS

 

2.1                               Features of COGS

 

COGS is an internet platform operated by Commerzbank Aktiengesellschaft
(“Commerzbank”) and designed to allow for timely and efficient processing of
utilisation requests regarding the issuance of L/Gs and the administration of
L/Gs issued under the Facility Agreement. This requires that the Agent and/or
the Users (as applicable) use COGS:

 

·                                          to submit utilisation requests with
respect to L/Gs;

 

·                                          to submit confirmations of issuance
or non-issuance of L/Gs by the Issuing Banks;

 

·                                          to submit details of agreed changes
to requested L/Gs;

 

·                                          to deliver utilisation reduction
notices with respect to L/Gs;

 

·                                          to monitor the available commitment
as to the issuance of L/Gs which is linked to the L/Gs outstanding;

 

·                                          to monitor the total face amount of
L/Gs issued;

 

·                                          to monitor and determine the base
currency amount of any L/Gs issued for a currency other than the base currency
of the Facility Agreement;

 

·                                          to monitor and calculate any fees and
expenses payable under the Facility Agreement with respect to any L/Gs;

 

·                                          to have access to the terms of any
L/G issued under the Facility Agreement; and

 

·                                          to perform such of the Agent’s
reporting and documentation duties as are required to be carried out under the
Facility Agreement.

 

Version September 2017

 

153

--------------------------------------------------------------------------------


 

2.2                          Binding Use

 

Any use of COGS is legally binding for the respective User in accordance with
the terms and conditions of the Facility Agreement.

 

2.3                          Use by Borrower

 

Each Borrower undertakes to enter any utilisation request regarding the issuance
or the amendment of an L/G into COGS. The transmission of a utilisation request
other than through COGS shall be permitted only in accordance with the Facility
Agreement.

 

2.4                          Use by Issuing Banks

 

2.4.1                Following receipt of a notice generated under COGS that a
utilisation request in which the relevant User is named as Issuing Bank has been
posted on COGS, the relevant User will use its reasonable best efforts to issue
the L/G on the requested utilisation date. Any utilisation request shall only be
processed and the requested L/G shall only be issued by the requested Issuing
Bank in accordance with the terms of the Facility Agreement.

 

154

--------------------------------------------------------------------------------


 

2.4.2                Save as otherwise provided in the Facility Agreement, only
the relevant Issuing Bank shall be responsible for the determination that the
terms of the requested L/G comply

 

with the relevant requirements under the Facility Agreement, for ensuring that
the L/G is correctly classified and that all information and criteria for
completion and issuance of the L/G have been correctly specified and met in
accordance with the Facility Agreement.

 

2.4.3                Immediately following the decision to issue or not to issue
a requested L/G the relevant Issuing Bank shall either enter (i) all relevant
data or (ii) that the issuance has been denied and thereafter, if applicable,
any changes agreed to such L/G to enable its issuance, into COGS.

 

2.4.4                Each Issuing Bank shall, if the conditions for the
cancellation or reduction of an L/G under the terms of the Facility Agreement
are fulfilled, enter the relevant utilisation reduction notice into COGS as and
when provided for under the Facility Agreement.

 

3.                                 Uptime, Downtime of COGS

 

3.1                          Subject as provided in these Conditions,
Commerzbank and the Agent will use their reasonable best efforts to ensure that
COGS will be operational and accessible at all times 24 hours each day of the
year and in full compliance with the terms set out in these Conditions.

 

3.2                          The Agent will perform any services regarding the
issuance of L/Gs and the administration of L/Gs under the Facility Agreement (if
not automatically performed by COGS) from 8 a.m. to 6 p.m. on Business Days.

 

3.3                          Subject as follows, amendments to or maintenance of
COGS shall not be carried out between 8 a.m. and 6 p.m. on Frankfurt Business
Days. If any amendments or maintenance have to be carried out during these
times, the Agent will, if practicable, inform the Users in advance of the
relevant downtime(s).

 

3.4                          If COGS is not operational or accessible or is
producing incorrect data, the Agent will inform the Users and the Users will
inform the Agent promptly upon becoming aware of the problem.

 

3.5                          During any COGS downtimes, the alternative means of
communication for the issuance and the administration of L/Gs as set out in the
Facility Agreement shall apply.

 

4.                                 Technical Requirements

 

4.1                          Each User is responsible at its own cost for
implementing, maintaining and updating the respective technical requirements as
set out in the COGS User Manual to access and use COGS.

 

4.2                          Each User is responsible for ensuring that there
exist adequate data security measures for its own systems and that it maintains
at all times sufficient and up-to-date precautions against viruses and other
harmful computer programs, e.g. Trojan horses and worms which could affect COGS
or the IT systems of any other User.

 

5.                                 Representatives

 

5.1                          Each User shall determine a number of
representatives authorised by the respective User to access COGS (each, a
“Representative”) and shall provide the Agent with a list thereof. Each User
shall be liable for all acts and omissions of its Representative(s).

 

5.2                          The Agent must be informed immediately in writing
if any Representative ceases to be so authorised.

 

155

--------------------------------------------------------------------------------


 

5.3                               In the event a User believes that an
unauthorised person has gained access to COGS or has become aware of a User ID
or password, or a User becomes aware or believes that a User ID or password has
or may have been lost, or acquired by any third party or other person who is not
a Representative, the User shall inform the Agent immediately.

 

5.4                               As protection against unauthorised use, the
Agent may direct an annual inquiry to each User to request a confirmation that
the determined Representatives shall continue to have access to COGS. Each User
undertakes to issue the above-mentioned confirmation within a period of two
weeks after request by the Agent. If the confirmation is not issued in due time,
the Agent may block the access of the Representative concerned.

 

6.                                      COGS User Manual

 

6.1                               The use of COGS and entry of any data into
COGS shall always be made in a confidential manner and in compliance with the
COGS User Manual as made available by the Agent to the Users. Each User shall
comply with the latest version of the COGS User Manual as accessible on the COGS
website.

 

6.2                               Each User shall keep itself informed of all
changes to COGS referred to on the COGS website.

 

7.                                      Access to COGS, Technical Support

 

7.1                               COGS is accessible through the COGS website
at: www.cogs.commerzbank.de.

 

7.2                               To become accredited for the purposes of COGS
each Representative shall submit to the Agent a user account form. Log-in to
COGS is protected through log-in identification details (User ID and password).
The User ID and the password must at all times be kept secret and may not be
disclosed to third parties or saved electronically.

 

7.3                               Technical support (+352 477 911 3109 or +352
477 911 2587) is available for assistance and for answering technical queries
concerning access to and features of COGS. Technical support will be available
from 8 a.m. to 6 p.m. on Frankfurt Business Days. Alternatively, queries may be
submitted by e-mail to technical support at the following address:
cogs-agency@commerzbank.com.

 

7.4                               The internal approval procedures of each
Borrower for the submission of L/G requests must be submitted to the Agent in
advance in order to ensure that these procedures are-reflected in COGS.

 

7.5                               Each User will provide upon request to
Commerzbank and the Agent all information considered necessary by Commerzbank
and the Agent for the operation of COGS and performance of its function as L/G
agent under the Facility Agreement.

 

8.                                      Currency Calculations

 

8.1                               If any L/Gs are denominated in any currency
other than the base currency under the Facility Agreement, COGS will
automatically calculate the base currency amount of each such L/G on the basis
set out in Clause 8.2 below on the day on which the relevant Issuing Bank
approves the issuance of such L/G. Recalculations of the base currency amount of
such L/Gs which are outstanding will be supplied by COGS at such intervals
(which may be daily, weekly, monthly or quarterly) as are provided for under the
Facility Agreement.

 

156

--------------------------------------------------------------------------------


 

8.2                               The base currency amount shall be calculated
using the exchange rates displayed in and used for calculations made by COGS.
The relevant exchange rates are imported by an automatic real-time data feed
from Reuters at 14 o’clock daily and are accessible in COGS on a daily basis (FX
Rates Reports). If an L/G is to be issued in a currency not recognised by COGS
for the time being, the relevant Issuing Bank shall inform the Agent accordingly
who will provide for an addition of the relevant exchange rate to COGS.

 

9.                                      Banking Secrecy, Records and Data
Protection

 

9.1                               The Lenders, Issuing Banks and the Agent have
the duty to maintain secrecy about any information obtained from COGS and
evaluations of which they may have knowledge. The Lenders, Issuing Banks and the
Agent may only disclose such information if they are obliged to do this under
any applicable law or directive by a public authority or court, or if they are
authorised to disclose banking affairs or if the respective User has consented
thereto.

 

9.2                               The Agent is entitled to collect, record,
alter and communicate personal data as far as necessary to operate COGS.

 

9.3                               The data in respect of and copies of all L/Gs
(if uploaded in COGS) and requests for the issuance of L/Gs will be stored in a
database maintained in COGS for 10 years. A daily back-up of such database will
also be carried out. Notwithstanding this, each User is responsible for
maintaining all records (including corresponding documents) which it is bound to
keep by law, contract or otherwise.

 

10.                               No guarantee

 

Neither Commerzbank nor the Agent gives any assurance or guarantee that COGS,
its contents and functions shall remain usable without error or interruption or
that the data available under COGS is correct or complete at any time.

 

11.                               Liability and responsibility

 

11.1                        General Liability

 

11.1.1              None of Commerzbank, the Agent as well as any of their
respective legal representatives and vicarious agents (Erfüllungs- und
Verrichtungsge hilfe) shall be liable for any direct, indirect, typical or
untypical, foreseeable or unforeseeable damages or costs caused by a culpable
action of their own or attributable to any of these persons arising from or in
connection with the use of COGS.

 

11.2                        Responsibility/liability for the use of the internet
and e-mail communication

 

11.2.1              Each User acknowledges that the use of both the Internet and
e-mail communication involves inherent risks that are beyond the reasonable
control of Commerzbank or the Agent, as the flow of data to or from COGS through
the public internet structure depends in large parts on computer hardware and
software controlled by third parties. Although the transmission and receipt of
information through COGS is protected through the use of 128-bit SSL (Secure
Sockets Layer) encryption technology, these inherent risks cannot be excluded.

 

11.2.2              Data sent through the internet can be delayed, lost,
corrupted, changed or falsified, with or without any interference of third
parties. Additionally, the data may be cached, stored or mirrored on the
computer systems of third parties during transfer. Therefore it cannot be
ensured that unauthorised third parties will not obtain access to confidential
data and that these data will not be used without authorisation, falsified or
deleted. Neither Commerzbank nor the Agent nor any of their respective legal
representatives or vicarious agents (Erfüllungs- oder Verrichtungsgehilfe)
accepts any liability for any damages or

 

157

--------------------------------------------------------------------------------


 

costs that may possibly arise from the violation of the integrity or
confidentiality of any data after it has left their respective spheres of
control.

 

11.2.3         E-mail communication may be infected with viruses and other
harmful computer programs, e.g. Trojan horses and worms, which could affect COGS
or the IT systems of any User. These computer programs may change the content of
e-mails, transfer confidential data to third parties or cause the loss of other
data and therefore involve a considerable risk for other databases and IT
systems. Whilst Commerzbank carries out commercially reasonable procedures to
check for any harmful computer programs, neither Commerzbank nor the Agent nor
any of their respective legal representatives or vicarious agents (Erfüllungs-
und Verrichtungsgehilfe) accept any liability for any damages or costs arising
in this connection, especially if in connection with an e-mail communication the
IT systems of a User are adversely affected.

 

11.3                   Exceptions from the limitation of liability

 

11.3.1         In deviation from the above clauses 11.1 and 11.2, liability for
slight negligence shall continue to exist if a duty is violated, the performance
of which allows the proper execution of the agreement in the first place and on
compliance with which the party to the agreement may rely regularly (cardinal
duty). In the event of a slightly negligent violation of a cardinal duty,
however, the liability shall be limited to foreseeable and typically occurring
damages.

 

11.3.2         Contrary to this, in deviation from the restrictions of the above
clauses 11.1, 11.2 and 11.3.1, an unlimited liability shall continue to exist if
the liability results from a grossly negligent or wilful action of Commerzbank
or the Agent itself or their respective legal representatives or vicarious
agents (Erfüllungs- und Verrichtungsgehilfe) themselves or attributable to them.

 

11.3.3         In the same way, in deviation from the restrictions of the above
clauses 11.1, 11.2, and 11.3.1, a possible liability without fault or a
liability in the case of negligent injury to body, life or health shall continue
to exist without limitation.

 

12.                          Copyrights, Names, Trademarks

 

12.1                   The COGS website and its presentation of a distinctive
‘look and feel’ experience constitute intellectual property rights of
Commerzbank. Commerzbank reserves all rights of use and exploitation with
respect to data, descriptions, pictures, images, software and all other elements
shown on or made available by download or otherwise from the website, other than
the rights of use granted to each User under and in accordance with these
Conditions.

 

12.2                   Unless otherwise permitted in the Facility Agreement, the
Users may not, in particular:

 

(i)                           use the COGS website to offer any services other
than in connection with the Facility Agreement;

 

(ii)                        remove any copyright remark, trademark, commercial
designation or caveat of Commerzbank or the Agent or their respective suppliers;

 

(iii)                     use any trademark, trade name for services and
products, commercial designation, logo or domain name of Commerzbank or the
Agent without their express permission.

 

13.                          Term of COGS

 

The Agent shall provide COGS during the lifetime of the Facility Agreement if
and for so long as the Agent remains L/G agent thereunder. Access by the Users
to COGS shall be terminated one month after the latest applicable final maturity
date of the Facility Agreement.

 

158

--------------------------------------------------------------------------------


 

14.                          Amendments to these Conditions

 

14.1                   Commerzbank and the Agent may from time to time amend
these Conditions (including amendments they consider appropriate to properly
reflect the practical operation of COGS in the terms of these Conditions). Any
amendments of these Conditions will be notified to the Users by the Agent via
e-mail and by publication of the amended Conditions on the COGS website.

 

14.2                   Each such amendment shall be deemed to have been approved
unless the respective User objects thereto in writing. Together with
notification of an amendment the Agent shall expressly draw the Users’ attention
to this consequence. A User must notify any such objection to the Agent within
six weeks following the relevant notification by the Agent.

 

15.                          Changes to COGS

 

Commerzbank and the Agent may from time to time release an updated version of
COGS to implement new features, make enhancements or provide bug fixes (“Changes
to COGS”). These Changes to COGS do not require the consent of any User,
provided that the implementation of such Changes does not unreasonably affect
the User’s ability to make use of COGS as set out in these Conditions and in the
Facility Agreement. If any such Change restricts any User’s ability to make use
of COGS in accordance with these Conditions and the Facility Agreement, the
Agent will inform the Users by e-mail with a reasonable description of such
Changes atleast ten Business Days prior to such Changes being made. The list of
Changes for any new release version of COGS will be published on the COGS
website.

 

16.                          Miscellaneous

 

16.1                   The Agent and the Users agree that, should any provision
of these Conditions at any time due to any reason be or become void, invalid or
ineffective, this will indisputably not affect the validity or effectiveness of
the remaining provisions and these Conditions will remain valid and effective,
save for the void, invalid or ineffective provisions, without any party having
to argue and prove the parties’ intent to uphold these Conditions even without
the void, invalid or ineffective provisions.

 

16.2                   These Conditions shall be governed by the law of the
Federal Republic of Germany.

 

16.3                   The courts of Frankfurt am Main shall have exclusive
jurisdiction to settle any dispute arising out of or in connection with these
Conditions.

 

159

--------------------------------------------------------------------------------


 

SCHEDULE 14

 

LIST OF INITIAL MATERIAL SUBSIDIARIES

 

Batesville Casket Company, Inc.*

 

Batesville Services, Inc.*

 

Process Equipment Group, Inc.*

 

K-Tron Investment Co.*

 

TerraSource Global Corporation*

 

Rotex Global, LLC*

 

Coperion Corporation*

 

Red Valve Company, Inc.*

 

Hillenbrand International Holding Corporation

 

Hillenbrand Switzerland GmbH

 

Hillenbrand Luxembourg S.àr.l.

 

Coperion K-Tron (Schweiz) GmbH

 

Hillenbrand Germany Holding GmbH

 

Coperion Capital GmbH

 

Coperion GmbH

 

--------------------------------------------------------------------------------

*Material Domestic Subsidiary

 

160

--------------------------------------------------------------------------------


 

SCHEDULE 15

 

FORM OF BANK GUARANTEE

 

Beneficiary: [ · ]

 

EUR 150,000,000 L/G Facility Agreement dated [·] 2018 between, amongst others,
Hillenbrand, Inc. as the company, Commerzbank Aktiengesellschaft as arranger,
Commerzbank Finance & Covered Bonds S.A. as agent and certain other financial
institutions as lenders and as issuing banks (the “Facility Agreement”)

 

We have been informed that you have issued the guarantees set out in Annex 1
hereto under the Facility Agreement (hereinafter the “Guarantees”). These
Guarantees shall be fully secured by this Counter Guarantee in your favour.

 

This being premised, we hereby open in your favour our irrevocable Counter
Guarantee number (..) for an amount of (amount) (amount in words) being our
proportionate liability of (amount) of the Guarantees issued by you, available
against your authenticated swift / tested telex / written request received by
registered mail or courier at our address set out below stating either (i) that
you have duly issued your Guarantee (setting out what type of guarantee you have
issued referring to Annex 1) and that you have received a claim in accordance
with the terms of such Guarantee and specifying the amount claimed thereunder or
(ii) that this Counter Guarantee will expire within 30 days of such
authenticated swift / tested telex / written request, and the following (insert
Guarantee details from Annex 1) remain outstanding and no cash collateral or
replacement counter guarantee satisfactory to you have been received by you, and
specifying the amount claimed thereunder.

 

This Counter Guarantee expires on (date) (the “Expiry Date”).

 

This Counter Guarantee is personal to you and not assignable without our prior
written consent.

 

The construction, validity and performance of this Counter Guarantee shall be
governed by and construed in accordance with German law and any dispute shall be
submitted to the exclusive jurisdiction of the Frankfurt am Main courts in
Germany.

 

In the event of a drawing under this Counter Guarantee our maximum aggregate
liability is restricted to (amount) (amount in words).

 

We undertake to pay to you on your first authenticated swift / tested telex /
written request received by registered mail or courier at our address set out
above any amount that you may claim not exceeding the maximum amount stated
above provided that such demand is made in accordance with the terms of this
Counter Guarantee and is received before close of business (German CET time) on
the Expiry Date.

 

This Counter Guarantee shall be available for multiple drawings.

 

Special Conditions:

 

The stated amount of this Counter Guarantee shall also be reduced from time to
time, upon receipt by Commerzbank Finance & Covered Bonds S.A. of the following:

 

your statement (such statements to be delivered on a quarterly basis),
purportedly signed by one of your authorised financial officers reading as
follows, on or prior to the Expiry Date hereof, stating therein the following:

 

The outstanding Guarantees no.(s) (supply relevant number(s) per attached Annex
1) issued by you or on your behalf for the account of (name), has (have) expired
(such that there is no further liability under such Guarantee) with an unused
balance of EUR/USD (supply amount), therefore

 

161

--------------------------------------------------------------------------------


 

Commerzbank Finance & Covered Bonds S.A. is instructed and authorized to reduce
the stated amount of their Counter Guarantee number (insert number) by such
amount.

 

and/or

 

The outstanding Guarantees no.(s) (supply relevant number(s) per attached Annex
1) issued by you or on your behalf for the account of (name), has (have) been
returned to us for cancellation and has (have) been terminated by us with an
unused balance of EUR/USD (supply amount), therefore Commerzbank Finance &
Covered Bonds S.A. is instructed and authorized to reduce the stated amount of
their Counter Guarantee number (insert number) by such amount.

 

and/or

 

The outstanding Guarantees no.(s) (supply relevant number(s) per attached Annex
1) issued by you or on your behalf for the account of (name), has (have) been
reduced by EUR/USD (supply amount), therefore Commerzbank Finance & Covered
Bonds S.A. is instructed and authorized to reduce the stated amount of their
Counter Guarantee number (insert number) by such amount.

 

(BANK)

 

(address)

 

162

--------------------------------------------------------------------------------


 

Annex 1

 

To Counter Guarantee No

 

Secured Guarantees

 

Guarantee No.

 

Beneficiary

 

Currency

 

Guarantee Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

163

--------------------------------------------------------------------------------


 

SCHEDULE 16

 

LIST OF EXISTING L/GS

 

164

--------------------------------------------------------------------------------


 

SCHEDULE 17

 

LIST OF EXISTING FINANCIAL INDEBTEDNESS AND EXISTING SECURITY

 

Description

 

Interest
Rate

 

Maturity

 

Amount

 

Senior Unsecured Notes issued pursuant to the Indenture between
Hillenbrand, Inc. and U.S. Bank National Association as trustee, dated as of
July 9, 2010 and that certain Supplemental Indenture, dated as of January 10,
2013 by and among Hillenbrand, Inc., Batesville Casket Company, Inc., Batesville
Manufacturing, Inc., Batesville Services, Inc., Coperion Corporation, K-Tron
Investment Co., Terrasource Global Corporation, Process Equipment Group, Inc.,
Rotex Global, LLC, and U.S. Bank National Association, as trustee, and that
certain Supplemental Indenture No. 2, dated as of April 16, 2016, by and among
Hillenbrand, Inc., Red Valve Company, Inc. and U.S. Bank National Association,
as trustee.

 

5.50% (coupon)

 

7/15/2020

 

$150,000,000
(face value)

 

 

Other Agreements:

 

Notes up to a maximum principal amount of $200,000,000 and related indebtedness
issued pursuant to that certain Private Shelf Agreement dated as of December 6,
2012, by and among Hillenbrand, Inc. and Prudential Investment Management, Inc.,
as amended, restated, amended and restated, supplemented or otherwise modified,
including the $100,000,000 4.6% Series A Senior Notes issued December 15, 2014
thereunder.

 

Indebtedness up to a maximum principal amount of $900,000,000 incurred from time
to time pursuant to the Existing US Facility Agreement, as amended, restated,
amended and restated, supplemented or otherwise modified.

 

Restricted cash:

 

Entity

 

Amount (USD
equivalent)

 

Bank

 

Location

Jeffrey Rader AB

 

$

0.4m

 

Handelsbanken

 

Sweden

Coperion Ideal Pte. Ltd.

 

$

0.1m

 

Bank of India

 

India

 

165

--------------------------------------------------------------------------------


 

SIGNATURES

 

[Signature pages intentionally deleted]

 

--------------------------------------------------------------------------------


 

SIGNATURES

 

THE COMPANY

 

Hillenbrand, Inc.

 

By:

/s/ Theodore S. Haddad, Jr.

 

Address:

One Batesville Boulevard
Batesville, Indiana 47006

 

 

 

THE ORIGINAL BORROWERS

 

Hillenbrand, Inc.

 

By:

/s/ Theodore S. Haddad, Jr.

 

Address:

One Batesville Boulevard
Batesville, Indiana 47006

 

 

 

Coperion GmbH

 

By:

/s/ Kimberly K. Ryan

 

/s/ Stefan Rottke

Address:

Theodorstraße 10,
70469 Stuttgart

 

 

 

 

Coperion K-Tron (Schweiz) GmbH

 

By:

/s/ Theodore S. Haddad, Jr.

 

Address:

Lenzhardweg 43/45
CH-5702 Niederlenz, Switzerland

 

 

 

Rotex Europe Ltd

 

By:

/s/ Robert W. Dieckman, Jr.

 

Address:

Ashton Lane North
Whitehouse Vale
Runcorn, Cheshire WA7 3FA, England

 

 

Signature Page

 

--------------------------------------------------------------------------------


 

Abel GmbH

 

By:

/s/ Jaak Palisaar

 

Address:

Abel-Twiete 1
21514 Büchen

 

 

 

THE ORIGINAL GUARANTORS

 

Hillenbrand, Inc.

 

By:

/s/ Theodore S. Haddad, Jr.

 

Address:

One Batesville Boulevard
Batesville, Indiana 47006

 

 

 

Batesville Manufacturing, Inc.

 

By:

/s/ Theodore S. Haddad, Jr.

 

Address:

One Batesville Boulevard
Batesville, Indiana 47006

 

 

 

Batesville Casket Company, Inc.

 

By:

/s/ Theodore S. Haddad, Jr.

 

Address:

One Batesville Boulevard
Batesville, Indiana 47006

 

 

 

Batesville Services, Inc.

 

By:

/s/ Theodore S. Haddad, Jr.

 

Address:

One Batesville Boulevard
Batesville, Indiana 47006

 

 

 

Process Equipment Group, Inc.

 

By:

/s/ Theodore S. Haddad, Jr.

 

Address:

28 West State Street
Trenton, New Jersey 08608

 

 

Signature Page

 

--------------------------------------------------------------------------------


 

K-Tron Investment Co.

 

By:

/s/ Theodore S. Haddad, Jr.

 

Address:

103 Foulk Road, Suite 202
Wilmington, Delaware 19803

 

 

 

Coperion K-Tron Pitman, Inc.

 

By:

/s/ Theodore S. Haddad, Jr.

 

Address:

1209 Orange Street
Wilmington, Delaware 19801

 

 

 

TerraSource Global Corporation

 

By:

/s/ Theodore S. Haddad, Jr.

 

Address:

1209 Orange Street
Wilmington, Delaware 19801

 

 

 

Rotex Global, LLC

 

By:

/s/ Theodore S. Haddad, Jr.

 

Address:

1209 Orange Street
Wilmington, Delaware 19801

 

 

 

Coperion Corporation

 

By:

/s/ Theodore S. Haddad, Jr.

 

Address:

2711 Centerville Road, Suite 400
Wilmington, Delaware 19808

 

 

 

Red Valve Company, Inc.

 

By:

/s/ Theodore S. Haddad, Jr.

 

Address:

600 North Bell Avenue, Building II,
Second Floor, Carnegie,
Pennsylvania 15106, # 300220

 

 

Signature Page

 

--------------------------------------------------------------------------------


 

THE AGENT

 

Commerzbank Finance & Covered Bond S.A.

 

By:

/s/ Marcus Gögler

 

/s/ Erik Mehdorn

 

 

THE ARRANGER

 

Commerzbank Aktiengesellschaft

 

By:

/s/ Frank Mäder

 

/s/ Meyer

 

 

THE ORIGINAL LENDERS

 

Commerzbank Aktiengesellschaft

 

By:

/s/ Frank Mäder

 

/s/ Meyer

 

 

HSBC Trinkaus & Burkhardt AG

 

By:

/s/ Christoph Pott

 

/s/ Henner Walbaum

 

 

Skandinaviska Enskilda Banken AB (publ) Frankfurt Branch

 

By:

/s/ Jens Nødskov Pedersen

 

/s/ Thilo L. Zimmermann

 

 

Sumitomo Mitsui Banking Corporation

 

By:

/s/ Harald Wimmer

 

/s/ Marco Frensel

 

Executive Director

 

Director

 

Signature Page

 

--------------------------------------------------------------------------------